Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 1 of 194 PageID# 36672

                                                                           2158




    1                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
    2                             Norfolk Division
    3    - - - - - - - - - - - - - - - - - -
                                                 )
    4       BASF PLANT SCIENCE, LP,              )
                                                 )
    5                 Plaintiff,                 )
                                                 )
    6       v.                                   )
                                                 )
    7       COMMONWEALTH SCIENTIFIC AND          )
            INDUSTRIAL RESEARCH                  )
    8       ORGANISATION,                        )
                                                 )
    9              Defendant.                    )
            ______________________________       )
   10                                            )       CIVIL ACTION NO.
            COMMONWEALTH SCIENTIFIC AND          )           2:17cv503
   11       INDUSTRIAL RESEARCH                  )
            ORGANISATION, GRAINS RESEARCH        )
   12       AND DEVELOPMENT CORP., AND           )
            NUSEED PTY LTD.,                     )
   13                                            )
                 Plaintiff-Counterclaimants,     )
   14                                            )
            v.                                   )
   15                                            )
            BASF PLANT SCIENCE, LP, and          )
   16       CARGILL, INC.,                       )
                                                 )
   17        Defendants-Counterdefendants.       )
                                                 )
   18    - - - - - - - - - - - - - - - - - -
   19
                              TRANSCRIPT OF PROCEEDINGS
   20                          (Jury Trial - Day 13)
   21                              Norfolk, Virginia
   22                              November 4, 2019
   23
         BEFORE:    THE HONORABLE HENRY COKE MORGAN, JR.
   24               United States District Judge, and a jury
   25




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 2 of 194 PageID# 36673

                                                                           2159




    1    APPEARANCES:
    2                     HOGAN LOVELLS US LLP
                          By: Nitya Anand
    3                          Arlene L. Chow
                               N. Thomas Connally, III
    4                          Una Chiao-Yi Fan
                               Thomas B. Hunt
    5                          Takashi Okuda
                               Jared Schubert
    6                          Anna K. Shaw
                               Ernest Yakob
    7                     Counsel for BASF Plant Science, LP
    8                     VANDEVENTER BLACK LLP
                          By: Richard H. Ottinger
    9                     Counsel for Defendants, Third-Party
                          Plaintiffs, and Counterclaimants
   10
                          KOBRE & KIM LLP
   11                     By: Jonathan E. Barbee
                               Hugham Chan
   12                          Matthew I. Menchel
                               Michael K. Ng
   13                          Hartley M.K. West
                               Daniel A. Zaheer
   14                     Counsel for Commonwealth Scientific and
                          Industrial Research Organisation
   15
                          PORTER HEDGES LLP
   16                     By: Miranda Jones
                               Megan Mon-Ting Luh
   17                          Erin C. Villasenor
                          Counsel for Grains Research and
   18                     Development Corporation
   19                     WILEY REIN LLP
                          By: Alexander Owczarczak
   20                          Teresa Summers
                               Lawrence M. Sung
   21                     Counsel for Nuseed Pty Ltd
   22                     FISH & RICHARDSON PC
                          By: Ahmed J. Davis
   23                          Christopher R. Dillon
                               Elizabeth Flanagan
   24                          Daniel R. Gopenko
                          Counsel for Cargill, Inc.
   25




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 3 of 194 PageID# 36674

                                                                           2160




    1                                  I N D E X
    2
         WITNESSES                                                      PAGE
    3
           BENITA BOETTNER
    4           Direct Examination By Mr. Sung                          2181
                Cross-Examination By Mr. Connally                       2202
    5           Redirect Examination By Mr. Sung                        2224
           JOHN JAROSZ
    6           Direct Examination By Mr. Sung                          2226
                Cross-Examination By Ms. Shaw                           2288
    7           Redirect Examination By Mr. Sung                        2344
    8
    9
   10
   11                              E X H I B I T S
   12
         NO.                                                            PAGE
   13
          CX-0181                                                       2220
   14     CX-0483                                                       2274
          CX-0681                                                       2220
   15     CX-0928                                                       2259
          CX-0964                                                       2276
   16     CX-1723                                                       2198
   17
   18
   19
   20
   21
   22
   23
   24
   25




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 4 of 194 PageID# 36675

                                                                           2161




    1               (Proceedings commenced at 9:57 a.m.)
    2               THE COURT:   All right.    Counsel, I went through your
    3    briefs.    I don't see any way to avoid an issue that one of
    4    you brought up, I'm not sure who, about avoiding having the
    5    damage witnesses testify twice.       I think they're going to
    6    have to do that.    And this phase of the case is going to deal
    7    only with past damages.     You should caution your witnesses
    8    not to mention anything about injunctions or any form of
    9    future damages.
   10               So that's all we're talking about in opening
   11    statements.    That's all the evidence we'll deal with, is past
   12    damages.   And then when the jury decides that issue, we'll --
   13    well, actually, probably while they're deliberating, we'll
   14    start talking about future damages, but we will not talk
   15    about them in this phase of the case.
   16               Somebody raised something about the '792 patent not
   17    being used.    I don't think that's going to have any major
   18    effect on this phase of the case.       We'll take it up prior to
   19    the next phase, if you claim that that wasn't used.          If you
   20    claim that wasn't used, so be it.
   21               All right.   We're not going to keep the jury
   22    waiting.
   23               (The jury entered the courtroom.)
   24               THE COURT:   Good morning, ladies and gentlemen.
   25    This morning we're going to take up what is called past




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 5 of 194 PageID# 36676

                                                                            2162




    1    damages, that is, damages incurred by the plaintiff up until
    2    this point.    That's the issue the jury has to decide.         That's
    3    all we're going to be talking about at this point in the
    4    case.
    5              You will hear opening statements from counsel just
    6    as we did in the previous phases of the case.         But, of
    7    course, as I say, at this point we're limited to the issue of
    8    what are the past damages suffered by the proponent of the
    9    patent.
   10              All right.     You may proceed.
   11              MR. SUNG:    Thank you, Your Honor.
   12              Good morning, everyone.      My name is Lawrence Sung,
   13    and I'm counsel for Nuseed.      I met you on the first day.
   14    Remember three weeks ago when you crammed into the front rows
   15    right behind me here, you were probably looking around and
   16    seeing all the lawyers and maybe even asking yourself, so
   17    this is what it's like when the circus comes to town.           That's
   18    okay.   We all get it.    We've journeyed quite a distance
   19    together since then, and now we're asking you to come just a
   20    bit farther.
   21              For our part, we promise to take you through our
   22    proofs as efficiently as we can.       You will hear from just two
   23    witnesses for the proponents:      Ms. Benita Boettner, Nuseed's
   24    new omega-3 global general manager, and our damages expert,
   25    Mr. John Jarosz.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 6 of 194 PageID# 36677

                                                                           2163




    1               You might recall Ms. Boettner.      The opponents played
    2    a video clip of her deposition earlier.        They all look like
    3    moving mugshots.    Yes.   But you'll get to hear from her and
    4    see her live today, and, hopefully, that will give you a
    5    better sense of the person she is.
    6               Like a stage play, a patent trial can have different
    7    phases or acts.    We finished Act I, the liability phase, when
    8    you found that BASF and Cargill infringed five of the
    9    asserted patents.     We now start with Act II, the damages
   10    phase, which asks what the appropriate remedy is for BASF and
   11    Cargill's infringements.
   12               We're separately going to be talking to Judge Morgan
   13    about another aspect of remedies, but today, we're here just
   14    to talk with you specifically about your starring role, which
   15    is going to be assigning a royalty in the form of a
   16    percentage.
   17               And this rate is the centerpiece for two different
   18    reasons:   First, from it, we can calculate the amount of past
   19    damages, that is, the loss that the proponents have already
   20    suffered due to BASF and Cargill's infringement; and, more
   21    importantly, your rate can also serve as a guide for
   22    conversations that we'll have with Judge Morgan, again about
   23    other remedies that might be available to the proponents.
   24               We'll continue to be straight with you.       Helpful or
   25    hurtful to this case, you'll hear about the facts as we know




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 7 of 194 PageID# 36678

                                                                            2164




    1    them.   So let's begin with a few points.
    2              Patent damages are not about punishment.        It's not a
    3    toll or a tax or a fee that a patent owner collects.
    4    Remember, the patent video described a patent as an earned
    5    right to temporary exclusivity, but if there is the presence
    6    of various products on the market, then that exclusivity may
    7    not be there, and so what we do with damages sometimes is to
    8    assign fairly a compensation for any exclusivity that might
    9    have been taken away.
   10              The opponents have said repeatedly that no one has
   11    sold a product yet.     We agree.   The opponents will keep
   12    reminding you that the total amount of money they owe for
   13    past damages is less than a couple thousand dollars.          We
   14    agree with that, too, but that doesn't mean that's what
   15    happened up till now is unimportant.
   16              It's actually the opposite.      That's right.     The work
   17    that BASF and Cargill have been doing to obtain regulatory
   18    approval, and to get their product ready for market, is a
   19    great harm to the proponents even if BASF and Cargill haven't
   20    made a cent yet.
   21              What they've done isn't research.       It's
   22    commercialization; it's competition; and most of all, it's
   23    infringement.    And what's plain as day, a company does not
   24    take 20-plus years, employ hundreds of people, and spend
   25    hundreds of millions of dollars on something that has zero




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 8 of 194 PageID# 36679

                                                                           2165




    1    commercial value.
    2              Now, in some cases, we can use the lost profits of a
    3    patent owner, due to the infringer's sale, as a proxy for the
    4    value of the economic injury.      But sometimes, it's harder to
    5    quantify when products haven't been sold yet, such as in this
    6    case, and that's why we'll be talking again with Judge Morgan
    7    about another remedy.     But it's wrong to say that the value
    8    on infringing conduct cannot be set alternatively.         Indeed,
    9    the law addresses the circumstance by asking juries to
   10    calculate something called a reasonable royalty.
   11              Now, you might have wondered, and, yes, the patents
   12    have -- the parties have, for years, on their own tried and
   13    failed to work out a business settlement, mainly because of a
   14    disagreement about the patents that you've heard about but
   15    also because we've been unable to come up with a mutually
   16    acceptable dollar amount.
   17              So now we're asking you to sit in judgment to tell
   18    us what royalty the parties should have agreed to if they're
   19    all put together in a room and told to come up with a
   20    percentage that would allow both sides to be on the market.
   21              The patent law calls this a hypothetical
   22    negotiation.    And like all good compromises, no one gets
   23    their way entirely.     But this is one path to calculating a
   24    fair compensation for the patent rights that were violated.
   25    Again, the percentage you set now is important for those two




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 9 of 194 PageID# 36680

                                                                           2166




    1    reasons that I mentioned earlier; to determine past damages
    2    and for informing Judge Morgan on another matter.
    3                Now, opponents' counsel may try to tell you in this
    4    phase of the trial that Chilean's fish feed makers viewed the
    5    two products, Nuseed's Aquaterra and Cargill's Latitude,
    6    differently.    But Cargill's witnesses have already spoken of
    7    Nuseed and Cargill as direct competitors; and Aquaterra and
    8    Latitude as competing products.
    9                And as you heard from both sides in Act I, the
   10    aquaculture market alone for omega-3 oil is a billion-dollar
   11    business.    Again, you'll hear Cargill say why are we even
   12    talking about past damages when no one's sold anything yet?
   13    But you heard Mr. Horton admit that Cargill has been growing
   14    infringing crops since 2017, regardless of whether they call
   15    it research or trials or testing.
   16                You don't get a pass on paying for your infringement
   17    just because you haven't made any money on it yet.         And
   18    Cargill wouldn't be ready to sell Latitude but for that past
   19    infringing conduct.     Cargill declared here that commercial
   20    launch has begun, and that was years ago, long before
   21    receiving USDA deregulation and before the so-called brand
   22    launch of Latitude that Mr. Christiansen spoke of.         Don't be
   23    fooled.    The absence of a commercial sale of Latitude is not
   24    the same thing as the absence of commercial activity by
   25    Cargill.    Cargill has been busy promoting Latitude to the




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 10 of 194 PageID# 36681

                                                                            2167




     1   aquaculture market, and by this activity, Cargill has harmed
     2   and continues to harm Nuseed.
     3              Cargill was keeping a watchful eye on the
     4   competition even in 2016.      Fast-forward to present day, and
     5   pardon the pun, Nuseed is the only one left standing in the
     6   field of crop-based omega-3 oils.       And Cargill was taking aim
     7   when it noted that CSIRO and Nuseed need partners and money
     8   to execute.
     9              Cargill has always known it can leverage its
   10    long-time supply chain partners and outspend Nuseed handily.
   11    As we've said before, the patents in this case are what
   12    protect us and what help level the playing field.
   13               And what's been Cargill's master plan?        Global
   14    commercial dominance into 2025.       You see here planting of a
   15    half a million acres of Latitude-producing crops has been its
   16    vision all along.
   17               As for Nuseed, we haven't been sitting idly either.
   18    The oil crushed from seeds harvested from 35,000 acres
   19    planted this year will be sold as Aquaterra next year, 150
   20    railcars full of that precious oil.
   21               Nuseed has been giving Aquaterra away for free --
   22    that's right; free -- to feed over a million salmon in Chile
   23    to confirm product safety and to learn the benefits of a
   24    DHA-rich fish-oil replacement.       If Cargill is allowed to sell
   25    Latitude, it would reach the windfall of Nuseed's hard and




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 11 of 194 PageID# 36682

                                                                            2168




     1   expensive work to educate and build omega-3 canola oil
     2   interest with those same aquaculture customers.
     3              Nuseed is also expected to obtain FDA regulatory
     4   approval soon for the sale of Nutriterra to the human market.
     5              These studies are reported every day making certain
     6   health benefits with DHA-rich omega-3 oil for human
     7   nutritional supplements and pharmaceuticals.
     8              And with USDA regulation or deregulation now in
     9   hand, nothing stops Cargill from writing sales contracts
   10    today in Chile.     This would be for Latitude that Cargill will
   11    plant crops for next spring in unrestricted acreage.          And the
   12    folks in Chile have already heard their share of rumor and
   13    innuendo about Aquaterra and Latitude, so it shouldn't
   14    surprise you that the market is confused about a lot of
   15    things.    And because Cargill keeps reminding the aquaculture
   16    industry that Latitude is coming, Nuseed is harmed because
   17    those Chilean fish feed makers may think twice about entering
   18    into supply contracts with Nuseed.
   19               Aquaterra and Latitude are the only two crop-based
   20    omega-3 oils in the foreseeable future.        There aren't any
   21    other scaleable, sustainable, and cost-efficient alternatives
   22    to natural fish oil available.       This is effectively a
   23    two-player market where every infringing sale of Latitude is
   24    a lost sale of Aquaterra.      If Latitude is allowed to enter
   25    the market, it will compete with Aquaterra even though it




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 12 of 194 PageID# 36683

                                                                            2169




     1   infringes.
     2              Now, you've heard earlier that Cargill bought into
     3   the aquaculture market in 2015 by purchasing a company called
     4   EWOS for $1.5 billion.      EWOS is now a division of Cargill
     5   known as Cargill Aqua Nutrition.       And they control almost a
     6   third of the global fish feed market.        So if Cargill is
     7   allowed to sell Latitude, Nuseed will be shut out completely
     8   of a third of the market, automatically, and limited to
     9   competing for the only remaining two-thirds of the market.
   10               So that's Cargill's edge.      So, you see, some may
   11    call a patent a temporary monopoly granted by the government,
   12    but if the asserted patents are not enforced here, Cargill's
   13    market power will give it a monopoly on omega-3 canola oil.
   14    And plus, as both buyer and seller of Latitude, Cargill can
   15    engage in lower transfer pricing.       And what happens with
   16    Aquaterra, as we mentioned, will have a direct impact on
   17    Nuseed's financial ability to bring Nutriterra to the human
   18    market for the health benefit of consumers, which brings us
   19    all back to the critical question for you today.
   20               What royalty should the parties have agreed to in
   21    November 2018 to permit the infringers to sell Latitude?           And
   22    two considerations go into this hypothetical negotiation, and
   23    they're called comparability and apportionment.         So let's
   24    talk about comparability first.       If you're selling your home,
   25    you price it based on comparables.        This might include what




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 13 of 194 PageID# 36684

                                                                              2170




     1   you bought your home for, what similar homes have sold for,
     2   but you wouldn't price that based on what somebody else paid
     3   just for the bricks or the concrete that they used to build
     4   their home.
     5              So what's the right benchmark for valuing the
     6   patents here?    After looking at many comparables, our expert,
     7   Mr. Jarosz, selected the CSIRO, GRDC, and Nuseed agreement on
     8   the one hand; and, secondly, the BASF and Cargill agreement,
     9   and picked those as the two most reliable comparables.          These
   10    agreements are by the parties to this case concerning the
   11    omega-3 canola technology in the case.
   12               What better benchmarks than the same who, what,
   13    when, where, how and why?      Plus Mr. Jarosz didn't just lift
   14    numbers straight out of these contracts.        He properly
   15    adjusted for certain factors and calculated royalties.          So
   16    the royalty percentages he arrived at was 12.4 percent and 13
   17    percent, respectively.      But unlike rates from agreements
   18    between friends, you'd expect the rate that would apply to a
   19    competitor would be much higher.
   20               On the other hand, the opponents' experts will point
   21    to what BASF paid others for the right to use certain
   22    enzymes, only some of which are used to produce Latitude, and
   23    they'll say that that's the measure of what BASF and Cargill
   24    owe for infringing the asserted patents, between .7 percent
   25    and 2.3 percent, or expressed another way, 1.4 percent plus a




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 14 of 194 PageID# 36685

                                                                            2171




     1   one-time payment of $1.235 million.        Mind you, this is almost
     2   10 times less than what Cargill paid BASF in their own
     3   agreement, and it's certainly nothing near the $200 million
     4   they've spent developing Latitude.
     5              We ask that you accept Mr. Jarosz's comparables and
     6   to reject those of the opponents' expert.
     7              So what about apportionment?      You've already heard
     8   testimony from Dr. Kunst that each of the asserted patents
     9   covers the entire blueprint or pathway of the invention.
   10    Mr. Jarosz supplied apportionment correctly in his analysis.
   11               The infringement of any one of those asserted
   12    patents commands the full value of this technology.          It's not
   13    just to a component or a minor feature of omega-3 canola.
   14               Now, Cargill might tout other aspects of its
   15    Latitude-producing seeds to try and diminish the patented
   16    technology that is only a minor feature, but the bottom line
   17    is, without the infringing LFK genes, Cargill's canola can't
   18    make long-chain omega-3s, and if Latitude didn't contain
   19    long-chain omega-3s, we wouldn't even be here.
   20               So what's the final scorecard?      A reasonable royalty
   21    of 12.4 percent is what BASF and Cargill would have paid if
   22    they got the same deal as Nuseed under the CSIRO, GRDC, and
   23    Nuseed agreements.
   24               That's the very least that BASF and Cargill should
   25    pay.   But, again, because competitors shouldn't expect to get




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 15 of 194 PageID# 36686

                                                                             2172




     1   the same rate as true partners do, the rate we'd be asking
     2   for would be higher.
     3              Now, a royalty of 49.1 percent would be what the
     4   proponents would be losing due to BASF and Cargill's
     5   infringement.    And if Cargill were to come onto the market
     6   with Latitude, this is the amount it would take to make the
     7   proponents whole and keep Nuseed in business.
     8              Now, would BASF and Cargill have done much better
     9   had they struck a deal with us?       Perhaps.    But as opponents
   10    noted in their closing, they, instead, chose to sue us twice,
   11    bringing us here.      You've already sent a powerful message
   12    that BASF and Cargill cannot ignore the proponents' patents.
   13               We ask that you now hold them accountable for that
   14    infringement.    Please reject the single-digit royalty number
   15    suggested by BASF and Cargill.       To say that this fight has
   16    been over 1.4 percent or just a few thousand bucks, well, you
   17    know what rings hollow and what rings true.         Thank you for
   18    your kind attention.
   19               MS. SHAW:    Good morning, ladies and gentlemen.        My
   20    name is Anna Shaw, and I represent BASF.         I want to first
   21    thank all of you for your service over the past few weeks,
   22    and also coming back today for another round.         You have
   23    listened carefully and often patiently to our witnesses and
   24    closely reviewed the evidence in this case.         There is no
   25    doubt that both opponents and proponents of the patents, as




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 16 of 194 PageID# 36687

                                                                            2173




     1   well as this Court, appreciate your service and have been
     2   impressed with the rigor of your deliberations on what have
     3   turned out to be very highly complex and scientific matters.
     4              It has been a long road, and we are very close to
     5   the end, but there remains one undecided and very important
     6   decision, and that is what is the remedy appropriate here?
     7              Now, just to be clear, the decision before you is
     8   what is the total amount of passed damages in this case?           And
     9   the amount that the proponents of the patent are requesting
   10    is $356 to $1,456, and you heard that amount correctly.
   11    About three weeks ago, proponents asked you, the jury, to
   12    find five groups of patents, the Groups A, B, C, D, and E
   13    patents valid, infringed, and co-owned by BASF and Cargill.
   14               During the trial and before the verdict was entered,
   15    this Court found that the Group C patent was not infringed.
   16    Then, just last week, proponents dropped their infringement
   17    claim for the Group D patent against Cargill's commercial
   18    plant line, the 9093 line.      The reason why is because
   19    proponents' attempt to target Cargill's commercial product
   20    missed the mark.     Remember, that the Group D patent only
   21    covers a specific oil profile.       It does not cover plants,
   22    cells, or seeds.
   23               It does not cover any genes, including the Acyl-CoA
   24    genes or bifunctional genes, and it does not cover the
   25    delta-6 pathway, and I hope that's the last time I refer to




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 17 of 194 PageID# 36688

                                                                            2174




     1   the Acyl-CoA bifunctional enzymes or delta-6 pathway again,
     2   as I'm sure all of you do as well.
     3              When they filed that Group D patent in August of
     4   2017, proponents targeted the very specific oil profile from
     5   the LFK elite event in BASF's research canola line, which was
     6   publicly disclosed in its petition for deregulation.
     7              This was not oil from Cargill's commercial lines.
     8   Remember, Cargill took the LFK elite event and transferred it
     9   into their commercial hybrid lines.        Then they did further
   10    cross-breeding to improve the profile of that oil.
   11               As a result, the oil profile of Cargill's Latitude
   12    product, which is what we are talking about here today in
   13    this courtroom, does not infringe the Group D patent.
   14               So on the Group D patent, proponents are left with a
   15    finding of the infringement on oil that will never be offered
   16    for sale and for which there will be no damages.
   17               Then last Friday, you found that the Group B patent
   18    was co-owned by BASF, and thus, unenforceable in this case.
   19    And you also found that the Group E patent was invalid.           Of
   20    the five groups of patents that were litigated in this case,
   21    only one group, the Group A patents, which expire in April of
   22    2025, has found to be infringed by Cargill's commercial
   23    product Latitude.     It is only these patents in Group A that
   24    should be the focus of your consideration as you assess
   25    damages and royalties in this case.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 18 of 194 PageID# 36689

                                                                            2175




     1              Now, the other side has painted a very optimistic
     2   picture of what the market for omega-3 oil is in the fish
     3   feed market.    On the first day of trial, Mr. Zacharias
     4   testified that this is a multibillion-dollar market and that
     5   the sky is the limit.      The truth is that Nuseed and Cargill
     6   have very different views of what this market looks like,
     7   what it costs to make this product and deliver it to market,
     8   and what the profit actually might be.        And these differences
     9   significantly impact the royalty rate and the amount of
   10    damages in this case.
   11               You will hear more about that from my colleague,
   12    Chris Dillon, and from Dmitri Gromov from Cargill who is in
   13    charge of the Latitude product.       It will be up to you to
   14    decide whose numbers are more credible.        The self-called
   15    start up Nuseed, or a company like Cargill who has over 100
   16    years of farming experience, including in aquaculture in the
   17    United States.
   18               Now, proponents want to recover past damages for
   19    these small amounts of oil that have been produced for
   20    testing purposes in experimental use.        But remember, to date,
   21    neither party has sold any omega-3 oil.
   22               In fact, as you can see from this chart, Cargill
   23    does not even expect that it will have first sales until next
   24    year.   So I told you that the top amount of damages that
   25    they're seeking, past damages that they're seeking, is




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 19 of 194 PageID# 36690

                                                                            2176




     1   $1,500, and you might ask yourself, why do proponents care so
     2   much about a small number?      I'm going to tell you.      Because
     3   there are no sales, no profits, no costs, the proponents want
     4   you, the jury, to set a reasonable royalty rate based on
     5   so-called comparable license agreements, comps that their
     6   expert, Mr. John Jarosz, will testify about.         And because the
     7   total amount they're asking for is so small, they're hoping
     8   you will just go ahead, award them the whole thing, and in
     9   the process, rubber-stamp the royalty rate they are
   10    proposing.
   11               But the truth is, they do not even care about this
   12    small amount.     In fact, opponents offered to pay them that
   13    amount to take it off the table, but they refused.
   14               Why?   Because proponents hope if you agree with
   15    their small number, they can persuade this Court to use that
   16    number in future decisions that this Court might address.
   17    Now, proponents are presenting a royalty rate based on
   18    comparable agreements.      Just like Mr. Sung said, it's like
   19    going on Redfin or Zillow and finding comps to determine the
   20    value of your home.     But the comps that proponents rely on
   21    cover way more than just the Group A patents, which are the
   22    only patents relevant in assessing what damages are owed on
   23    the Latitude product.
   24               One of the comps proponents rely on is their own
   25    agreement; the agreement between Nuseed, CSIRO, and GRDC.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 20 of 194 PageID# 36691

                                                                            2177




     1   But as you heard from Mr. Zacharias on the first day of
     2   trial, one of the specific reasons Nuseed partnered with
     3   CSIRO and GRDC was their patent estate.        Those are his words,
     4   not mine.
     5               That estate included way more than just the Group A
     6   patents.    Further, and importantly, none of the comps
     7   Mr. Jarosz relies on provide for any payments based on
     8   production of oil without sales; and further, Mr. Jarosz
     9   relies on a rate -- Mr. Jarosz came up with a rate in May
   10    when all five groups of these patents were in play, but
   11    today, have not revised that rate at all, even though only
   12    one of those groups of patents remain.
   13                Now, there are other comps in this case that BASF
   14    and Cargill's expert, Mr. Brian Napper, relied on to come up
   15    with a reasonable royalty.      And, in fact, you have already
   16    heard about these agreements during the liability phase
   17    during the testimony of Dr. Carl Andre when he talked to you
   18    about how they came up with their proof of concept for their
   19    elite event.
   20                And you'll see that what BASF paid those partners
   21    that they worked with while they were developing the elite
   22    event was based on fair comps, and it is a lot less than what
   23    proponents are asking for now.
   24                Just this August, BASF and Cargill received
   25    regulatory approval to plant their omega-3 canola oil.          This




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 21 of 194 PageID# 36692

                                                                            2178




     1   means that this upcoming spring, Cargill will plant its first
     2   commercial crop of omega-3 plants in Montana.         And after all
     3   that time and money that they have invested, BASF and Cargill
     4   will finally be able to offer Latitude oil to the aquaculture
     5   market next year and slowly begin to see a return on their
     6   investment.
     7              But what proponents are asking you to do is to take
     8   virtually all, or even more than all, of BASF and Cargill's
     9   expected return on that investment and hand it to them.
   10    Proponents are not interested in making money by competing
   11    with BASF and Cargill in the market.        If they did, they could
   12    be selling product already.      They received regulatory
   13    approval a year before BASF did.
   14               Proponents have chosen a different strategy, and
   15    that is to compete in this courtroom.        Ladies and gentlemen,
   16    you now have the responsibility to decide whose behavior and
   17    whose work you will reward and protect.        Are you going to
   18    reward proponents who have no sales, no business plan, no one
   19    responsible for sales, and are seeking to make money off of
   20    BASF and Cargill's hard work, unwilling to compete with them
   21    in the market; or will you protect BASF and Cargill, two
   22    companies that actually are committed to investing in and
   23    bringing an entirely new product to market?
   24               It is hard to do what BASF and Cargill are trying to
   25    do, and many will start their journey on this path and give




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 22 of 194 PageID# 36693

                                                                              2179




     1   up because it is hard, because it requires investment, and
     2   success is not overnight, must less guaranteed.         BASF and
     3   Cargill have stayed the course.       They filed this lawsuit to
     4   stay the course.
     5               As you consider the appropriate remedy, this is the
     6   path that BASF and Cargill respectfully request that you
     7   choose to protect today.      Thank you very much.
     8               MR. DILLON:   How much time do I have?
     9               THE LAW CLERK:    Three minutes, 56 seconds.
   10                MR. DILLON:   That will be plenty.
   11                Ladies and gentlemen, I haven't met you before.          My
   12    name is Chris Dillon.      I work with Mr. Davis at Fish &
   13    Richardson, and we represent Cargill.        And I have one
   14    question for you today.      It's the same question the Judge is
   15    going to ask you at the end:       What are the past damages?
   16    This is not about the future.       That's for the Judge.     Your
   17    sole question is what are the past damages in this case?
   18    Those accrued to date.       This isn't going to be about
   19    Cargill's plans for the future or Nuseed's plans for the
   20    future.    This is about what is the amount owed today, and I
   21    think you're going to base your decision on that, on the
   22    evidence, the evidence that is accrued as to the damages to
   23    date.
   24                And there are a couple of factors you need to
   25    consider:    One is have there been any sales of Nuseed's




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 23 of 194 PageID# 36694

                                                                            2180




     1   product or of the Latitude product of my client Cargill?           The
     2   answer is no.    Dr. Dmitri Gromov, the program manager for
     3   Cargill's Latitude program will come and testify to you that
     4   today there is no product that exists.        There are no sales,
     5   no offers for sale.     The first time we're going to
     6   manufacture that product is next year.        If a customer came
     7   today, there is nothing to sell.       So there is no product
     8   today.   All Cargill activities to date have been research and
     9   development to create that product that will be launched next
   10    year.
   11               The second piece of evidence that you need to
   12    consider are those very license agreements that Mr. Sung
   13    mentioned in his opening.
   14               He said his damages expert based it on the
   15    Cargill/BASF agreement and also and, primarily, on the
   16    Nuseed/GRDC agreement.      What do those agreements say about
   17    this pre-sales activity?      With regards to BASF and Cargill,
   18    Cargill has agreed to share the profit in the business with
   19    BASF once the business is profitable.        Under -- and
   20    Dr. Dmitri Gromov will tell you that the current projections
   21    are that will occur in 2023.
   22               So under the BASF/Cargill agreement, there are no
   23    past damages because nothing is owed until their business
   24    gets profitable, which necessarily occurs after there are
   25    sales.   But I want you also to pay attention to the agreement




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 24 of 194 PageID# 36695

                                                                            2181


                                    Boettner, B. - Direct

     1   between CSIRO and GRDC and Nuseed, because under that
     2   agreement, which forms the basis for his 12.4 percent royalty
     3   rate, there is no money owed by Nuseed to CSIRO until there
     4   is a sale, which has not occurred.
     5               So under both companies' sets of agreements, the
     6   parties have agreed that the commercial arrangement is once
     7   you have made a sale, then you owe a royalty; and before
     8   that, there is no money owed.
     9               THE COURT:    Your time is up.
   10                MR. DILLON:   Thank you very much.
   11                THE COURT:    All right.    We'll hear first from the
   12    proponents.
   13                MR. SUNG:    Your Honor, we'd like to call Ms. Benita
   14    Boettner to the stand.
   15                (Witness sworn.)
   16                MR. SUNG:    May I proceed?
   17                THE COURT:    You may.
   18                BENITA BOETTNER, called by Nuseed, having been first
   19    duly sworn, was examined and testified as follows:
   20                              DIRECT EXAMINATION
   21    BY MR. SUNG:
   22    Q.   Hello, Ms. Boettner.      Please introduce yourself to the
   23    jury.
   24    A.   Yes.   My name is Benita Boettner.        I'm from Arvada,
   25    Colorado.    That's a suburb of Denver.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 25 of 194 PageID# 36696

                                                                            2182


                                   Boettner, B. - Direct

     1   Q.   You were introduced to the jury via a video of your
     2   deposition last Monday.      Do you recall being deposed?
     3   A.   I definitely do.     It's not something you quickly forget.
     4   Q.   Do you have an understanding of why you were being
     5   deposed at that time?
     6   A.   It's my understanding that I was deposed because Andy
     7   Thomas had left the company and might not be available for
     8   trial.
     9   Q.   And who is Andy Thomas?
   10    A.   Andy Thomas was my boss at the time and head of
   11    innovation and strategy at Nuseed.
   12    Q.   And so at the time you were deposed, how long had you
   13    been in this new role of yours?
   14    A.   The job that I'm in now, I was two-and-a-half weeks into
   15    that job.    It was brand new.
   16    Q.   And was that your first time being deposed?
   17    A.   It was.
   18    Q.   But you answered the questioning attorneys' questions
   19    truthfully and accurately, yes?
   20    A.   Yes.   I tried to answer them as fully and accurately as I
   21    could.
   22    Q.   Before we get to your background, let's stick with a
   23    couple of the deposition aspects.
   24                Do you recall testifying that Nuseed has not yet
   25    sold Aquaterra?




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 26 of 194 PageID# 36697

                                                                            2183


                                   Boettner, B. - Direct

     1   A.   Yes.    I remember that, and that's still the case.
     2   Q.   So what is your understanding of when Nuseed will sell
     3   Aquaterra?
     4   A.   So there's no definite date.       There are a lot of things
     5   that go into determining when a company might sell a product,
     6   but we're working in that direction, and my personal goal is
     7   within the next six months, we'll have sold some Aquaterra.
     8   Q.   And so Nuseed doesn't have any contracts in place today
     9   for the sale of Aquaterra; is that correct?
   10    A.   That's correct.    That's what I mentioned at the
   11    deposition, and that's still the case.
   12    Q.   And in your deposition, were you asked about any harm or
   13    injury to Nuseed from what Cargill was doing?
   14    A.   I remember being asked a lot about that.        There were many
   15    questions, probably more than a dozen, that I remember from
   16    the deposition.
   17    Q.   Do you recall that repeatedly in response to those
   18    questions about harm or injury, you said you couldn't answer?
   19    A.   I do.
   20    Q.   And why is that?
   21    A.   Yeah, so the terms "harm" and "injury," they're not words
   22    I normally use, and for me, it seemed that the question
   23    was -- had some sort of legal significance that had a special
   24    legal meaning, and so I had tried to ask the attorney for a
   25    definition so that I could answer the question, and I wasn't




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 27 of 194 PageID# 36698

                                                                            2184


                                   Boettner, B. - Direct

     1   given one.
     2   Q.   So are you saying here today that Cargill's activities
     3   have not affected Nuseed?
     4   A.   No, I'm not saying that at all.
     5   Q.   And what types of activities and what have their effects
     6   been, then?
     7   A.   Yes, so I guess one example I could give is that we're
     8   looking now for growers in Montana.        Around this time of
     9   year, you start to recruit farmers to work with, and so
   10    Cargill is also looking for growers for their omega-3 canola
   11    in Montana, and we're having to compete for farmers that will
   12    grow our crop.
   13    Q.   Any other examples than that?
   14    A.   Yeah.    I would say, in my interactions with the
   15    aquaculture industry, so we've been trying to move them
   16    through kind of a collaborative approach into a commercial
   17    discussion, and those discussions are being slowed down, in
   18    my opinion, in part, because Cargill is very active in the
   19    market.
   20    Q.   And at your deposition, was it your testimony that Nuseed
   21    had no plan for selling Aquaterra?
   22    A.   I think I remember saying that I believe Nuseed would
   23    absolutely intend to sell Aquaterra.        I think the discussion
   24    around a plan was my comment was that we don't have a formal
   25    or informal business plan.      It's just not how Nuseed




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 28 of 194 PageID# 36699

                                                                            2185


                                      Boettner, B. - Direct

     1   operates, and I think a lot of businesses are very successful
     2   without a formal business plan.
     3   Q.   And so there's just no document at Nuseed that you would
     4   call a formal or informal business plan --
     5                MR. CONNALLY:     Objection.    Leading.
     6                THE COURT:   Sustained.
     7   BY MR. SUNG:
     8   Q.   Is there a formal business plan?
     9   A.   No, that is what I was just trying to explain.         We don't
   10    have a written business plan or strategic plan, but that
   11    certainly doesn't mean that we don't have an intent to
   12    commercialize or take this product to market.
   13    Q.   You were also asked during deposition whether Nuseed has
   14    a sales team.     Do you remember that?
   15    A.   I do.
   16    Q.   And do you recall what your answer to that was?
   17    A.   Yes.    I said we didn't have a sales team, which we don't.
   18    Q.   And how can you not have a sales team as a company that's
   19    going to move forward with commercialization?
   20    A.   Yeah.    So I think the most important thing to understand
   21    is that this industry, especially the market that we're
   22    focused on, which is salmon and trout feed, is made up of a
   23    small number of companies.         There's probably four or five
   24    that would be seed suppliers.          And on the farming side,
   25    there's maybe 10 or 12 in Chile that we're focusing on.           And




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 29 of 194 PageID# 36700

                                                                            2186


                                   Boettner, B. - Direct

     1   so I've been working for the last three years to build strong
     2   relationships in that market, and it's easily something that
     3   I can handle.
     4   Q.   And since your deposition, has Nuseed hired any
     5   individuals that you would consider part of a sales team?
     6   A.   Yes.    Last week, I extended an offer that was accepted to
     7   someone in Chile that will be a business lead for aquaculture
     8   in Chile, and so a part of his role will be to help sell
     9   Aquaterra into the market.
   10    Q.   And so let's come back to sort of step one.
   11                What is your present job title at Nuseed?
   12    A.   My job title today is global general manager, omega-3.
   13    Q.   And in that role, what do you do?
   14    A.   So in addition to the work I was doing to develop the
   15    market, I now have taken on responsibility for supply chain
   16    and regulatory work.     It, in essence, is full responsibility
   17    for the business now.
   18    Q.   And prior to assuming this role, what was your previous
   19    job title?
   20    A.   My title before was global lead for commercial strategy,
   21    omega-3.
   22    Q.   And were those the only two job titles you've held at
   23    Nuseed?
   24    A.   Yes.
   25    Q.   And so what did you do prior to Nuseed?




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 30 of 194 PageID# 36701

                                                                            2187


                                   Boettner, B. - Direct

     1   A.   Just before joining Nuseed, I was with a consulting
     2   company called Lismore Advisors.
     3   Q.   And what did you do at Lismore?
     4   A.   Well, we did a wide range of consulting work, mostly
     5   focused on market assessments and helping companies think
     6   about strategic planning.
     7   Q.   Was Nuseed one of your clients while you were at Lismore?
     8   A.   They were.
     9   Q.   And do you recall when you joined Nuseed?
   10    A.   I joined in 2016.     I think it was March.
   11    Q.   And who do you report to directly today?
   12    A.   I report to Brent Zacharias.
   13    Q.   And you're aware that he testified as a witness at this
   14    trial earlier; is that correct?
   15    A.   That's my understanding.
   16    Q.   Now, what is your -- well, let me ask you:
   17                How many direct reports do you have right now in
   18    your present job?
   19    A.   In my new position, I now have three direct reports, and
   20    they have people reporting to them, as well, so I think it's
   21    a total of eight or nine with the new hire.
   22    Q.   So what is your general understanding of the aquaculture
   23    industry?    What is aquaculture?
   24    A.   So aquaculture, I guess, in its simplest sense, is
   25    farming of fish and a whole lot of different species and




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 31 of 194 PageID# 36702

                                                                               2188


                                   Boettner, B. - Direct

     1   shrimp.    So fish, that's tilapia, carp, cod.         It's a whole
     2   range of different species that are farmed.           The aquaculture
     3   industry within the -- all of the companies that are needed
     4   to support that industry.      So it would be the processing
     5   plants, the equipment makers that provide nets, the aquafeed
     6   companies.     So holistically, it's everything that goes into
     7   farming fish and shrimp.
     8   Q.   And is it part of your job responsibilities to maintain
     9   an awareness of developments in this industry?
   10    A.   Yes, it definitely is.
   11    Q.   And how do you do that?
   12    A.   I do that in a lot of different ways.           I get daily
   13    newsletters, electronic newsletters.        I attend conferences.
   14    I'm in discussions with the industry.         I also have some
   15    consultants that are working in Chile.            So they're in regular
   16    contact with me.     I have a weekly call.        So it's through a
   17    whole range of different ways.
   18    Q.   So have you been down to Chile to see these fish farms
   19    and other components of the aquaculture industry?
   20    A.   I have.    I've been to Chile many times.
   21    Q.   Can you give us a sense about what these fish farms are
   22    like from a size or scope?
   23    A.   Yeah.    So they're much larger than you would expect.
   24    They're huge.     I'm trying to picture in this room the size of
   25    a net pen, but you would have -- usually, one site would have




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 32 of 194 PageID# 36703

                                                                            2189


                                        Boettner, B. - Direct

     1   two sites to it.       So it has nets, what they call pens, and
     2   it's probably the size of the circumference here each, and
     3   then it's divided in -- each cage or pen has 50,000 to
     4   100,000 fish in it.         So the whole site might have 800,000 to
     5   a million fish that are being farmed on just one site.
     6   Q.     And so this is out in the saltwater part?
     7   A.     Yeah, out in a bay typically where it's a little
     8   protected from the ocean.
     9   Q.     So let's shift a little bit to the Nuseed's product,
   10    Aquaterra.
   11                   Can you describe what Aquaterra is?
   12    A.     Yeah.    So, first of all, Aquaterra is the brand name for
   13    the omega-3 canola oil that we plan to sell to aquaculture.
   14    I'm guessing that there's been some discussion about that
   15    product, but it has, in my opinion, unique fatty acid
   16    profile, high DHA and high ALA, so high total omega-3, which
   17    is very appealing to the industry.
   18    Q.     And do you plan to sell Aquaterra to the fish feed
   19    suppliers in Chile?
   20    A.     Yes.
   21    Q.     If I could refer you to a tab in your binder in front of
   22    you.    It is CX-0928.      CX-0928.
   23                   MR. CONNALLY:     Objection, Your Honor.   May we
   24    approach?
   25                   THE COURT:   All right.




                        Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 33 of 194 PageID# 36704

                                                                            2190


                                    Boettner, B. - Direct

     1              MR. CONNALLY:     Hearsay, foundation.
     2              (The following was heard at sidebar:)
     3              MR. CONNALLY:     Two issues, Your Honor.     First is an
     4   evidentiary issue.     All the exhibits they've marked are all
     5   hearsay documents, none of which -- I'm not sure if this
     6   witness would have foundation for, and she testified at her
     7   deposition she didn't know any of the background for any of
     8   these things.    She didn't know what their sales or sales
     9   plans were.    She didn't know any of the logistics around what
   10    they were growing, how many acres they were growing, anything
   11    like that.    She didn't know any of this, and now she is going
   12    to offer a series of hearsay documents, none of which that
   13    she's the author of, as far as I could see, to testify all
   14    about future damages, as far as I can tell.
   15               So evidentiarily, it's improper.        And then your
   16    order was this proceeding is limited to past damages.          This
   17    has nothing to do with past damages.
   18               MR. SUNG:   Sorry.     I was just about to lay the
   19    foundation, Your Honor, for how she has been involved with
   20    certain portions of these documents, and we would limit our
   21    questioning to those portions.        I think the answer she gave
   22    at her deposition about not knowing certain aspects were not
   23    about not knowing the document, they're not knowing certain
   24    topics that might have been discussed in those documents.
   25    What I can say is that we'll be brief in terms of going




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 34 of 194 PageID# 36705

                                                                             2191


                                   Boettner, B. - Direct

     1   through this particular document on very discrete points, but
     2   I think you'll see our foundation.
     3              THE COURT:   Well, it looks like the documents refer
     4   to their plan for future sales as opposed to having anything
     5   to do with damages that they've suffered up until now.
     6              MR. SUNG:    Well, I think part of this is also
     7   background information.      It's not a matter of simply whether
     8   or not these relate to past damages or future damages.          All I
     9   can say is if you offer a little latitude on this --
   10               THE COURT:   Well, all these plans, I mean, how have
   11    your plans for marketing your product been affected by all
   12    these documents?
   13               MR. SUNG:    Well, this particular document is going
   14    to show the specific customers that we have been trying to
   15    sell to at this point in time, Your Honor.
   16               THE COURT:   All right.     But you don't have anything
   17    to sell.
   18               MR. SUNG:    Well, we are trying to sell.      I think
   19    that's the relevant aspect about it.
   20               THE COURT:   Well, the evidence was clear that they
   21    did not have a product ready for market.
   22               MR. SUNG:    Well, we have a product ready for market.
   23    We haven't sold a product yet.
   24               THE COURT:   That's not the way I understood her
   25    testimony here in the trial.       They had not tried to sell the




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 35 of 194 PageID# 36706

                                                                            2192


                                   Boettner, B. - Direct

     1   product.    They didn't have any plans to sell.       So their plans
     2   are not relevant to this portion of the damage hearing.           Did
     3   I hear you say you were asking for $1.2 million?          Is that for
     4   royalties?
     5              MR. SUNG:    No.   That is what the opponents' expert
     6   will be testifying is the appropriate royalty.
     7              MR. DILLON:    For future royalties.
     8              MS. SHAW:    Your Honor, yes, our expert will be
     9   providing opinion that for future damages, the royalty rate
   10    should be 1.4 percent plus an upfront payment of $1.235
   11    million.    But they will be opining, for past damages, that
   12    the payment should be zero.
   13               THE COURT:    Where did the 1.235 million come from?
   14               MS. SHAW:    Your Honor, I spoke in my opening --
   15               THE COURT:    From your expert?
   16               MS. SHAW:    Yes, Your Honor.
   17               THE COURT:    And it has to do with future damages?
   18               MS. SHAW:    Yes, Your Honor.
   19               THE COURT:    All right.    We've got to focus on future
   20    damages, and based on her testimony, I don't think she's in a
   21    position to say that they've lost sales up until this point.
   22               MR. SUNG:    That is correct, Your Honor.      It wouldn't
   23    be a lost sale, but what she has said is that Nuseed does --
   24    while it doesn't have a formal business plan, it intends to
   25    sell this product, and we would just like an opportunity to




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 36 of 194 PageID# 36707

                                                                            2193


                                     Boettner, B. - Direct

     1   talk about who we are trying to sell this product to.
     2               THE COURT:   Okay.     You can do that without these
     3   documents.
     4               MR. SUNG:    That's fine, Your Honor.
     5               MR. CONNALLY:     Exactly, Your Honor.    My concern
     6   would be that she can testify as to what she knows, but she
     7   can't admit these documents that she doesn't --
     8               THE COURT:   Well, I think the point is well taken.
     9               MR. SUNG:    Thank you, Your Honor.
   10                (The following was heard in open court:)
   11    BY MR. SUNG:
   12    Q.   Ms. Boettner, in your work in, as you've mentioned,
   13    engaging the aquaculture industry, are there particular fish
   14    feed suppliers you've engaged in Chile?
   15    A.   Yes.    Several.
   16    Q.   And can you describe who they are and what they do?
   17    A.   Yeah, sure.    So aquafeed suppliers are companies that
   18    produce feed for, as I mentioned before, salmon farms.          There
   19    are, in Chile, four or five.         The two largest are Skretting
   20    and Biomar, which are global feed markets.          They're
   21    headquartered out of Norway, but they operate globally, and
   22    they have production facilities in Chile.
   23                And then AquaChile would probably be the next
   24    largest.    So AquaChile is a company that produces feed for
   25    itself.     So it's actually a salmon farmer, and they've




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 37 of 194 PageID# 36708

                                                                            2194


                                   Boettner, B. - Direct

     1   decided that rather than buying all their feed externally,
     2   they're manufacturing feed for themselves.         And what is
     3   interesting about AquaChile is within the past year, they've
     4   acquired a number of large salmon farms.          And so by next
     5   year, they'll be producing as much feed as Skretting and
     6   Biomar in Chile.     So they're going to become a very
     7   significant player.
     8               And then there is Salmofood which operates only in
     9   Chile and sells feeds to the salmon farms locally.          And
   10    another company called Salmones Antarctica, which is also
   11    producing feed for itself, but they also produce some extra
   12    feed that they either export or sell to other farms.
   13    Q.   So have you personally engaged all of these companies
   14    with respect to your discussions about Aquaterra?
   15    A.   Yes, I have.    For the past three years, I've been
   16    building relationships with each of these companies.          That's
   17    my job, and so I've spent a lot of my time trying to develop
   18    the right relationship at different levels within the
   19    company.
   20    Q.   And are you aware of a division of Cargill known as
   21    Cargill Aqua Nutrition?
   22    A.   Yes, I'm familiar with Cargill Aqua Nutrition.         I know it
   23    a little bit better as EWOS.
   24    Q.   And is EWOS a company that Cargill had purchased?
   25    A.   Yes.   So EWOS would have been the third largest global or




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 38 of 194 PageID# 36709

                                                                               2195


                                   Boettner, B. - Direct

     1   was/is the third largest feed supplier in the world again.
     2   They were, at the time that they were acquired, headquartered
     3   in Norway.    They were required by Cargill.
     4   Q.   And so when I asked you earlier about the different
     5   companies that you had talked to and are aware of in the
     6   Chilean aquaculture industry, how come you didn't mention
     7   Cargill Aqua Nutrition?
     8   A.   Because I don't see them as a potential customer since
     9   they were acquired by Cargill.       They'll be buying Latitude.
   10    They'll be buying ingredients from their raw materials
   11    counterparts in the company.
   12    Q.   Has Nuseed been engaged in working with Chilean fish
   13    farmers with respect to its Aquaterra product already?
   14    A.   Yes, we -- so from -- I'm not quite sure how you're
   15    asking the question, but we've been working to educate the
   16    farms.   So even though we won't be selling directly to farms,
   17    we've been working very hard to educate them on Aquaterra and
   18    how to use the product and what it is.            And we've been --
   19    we've been engaged with a few of them on some trials of the
   20    product, some trying out the product at their farms.
   21    Q.   And can you describe what that -- those trials are like?
   22    A.   Yes.    So we have -- we have three trials that we started
   23    a year ago, so three different farms in three different feed
   24    suppliers.    So it's a three-way collaboration between Nuseed,
   25    a feed supplier, and a farm.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 39 of 194 PageID# 36710

                                                                             2196


                                    Boettner, B. - Direct

     1              And what we agreed was that the farms were
     2   interested, as I said, in trying or testing the product, so
     3   we provided oil.     And feed was produced for a site that the
     4   farm selected, and the fish were -- well, we were replacing a
     5   portion of the fish oil in each of these trials, and so these
     6   fish have been eating that feed for somewhere between 9 to 12
     7   months.
     8   Q.   And when you talk about the Aquaterra that was used for
     9   these trials, how much are we talking about?
   10    A.   So each of the trials was a little bit different, but I
   11    would say somewhere between 50 to 100 tons for each trial.
   12    So a total of maybe 300 tons was delivered to these trials.
   13               You have to remember, this was on a commercial site.
   14    So these are live production sites that are actually farming
   15    the salmon with the intention of selling them into the
   16    market, and we were replacing fish oil for half the fish on
   17    each of these sites.     So somewhere in the order of maybe a
   18    million, million and a half fish were receiving an Aquaterra
   19    diet.
   20    Q.   So to be clear, you didn't sell Aquaterra to these fish
   21    feed manufacturers of fish farmers, did you?
   22    A.   No.   That's right.     We contributed the oil free of
   23    charge.    Again, I was trying to describe it was a three-way
   24    partnership.    So we delivered oil free of charge.         Everybody
   25    was contributing something to the task.            The feed suppliers




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 40 of 194 PageID# 36711

                                                                             2197


                                    Boettner, B. - Direct

     1   were producing a specialty feed in this case, because it's
     2   not a commercial feed yet, and the farms were selecting a
     3   site and doing all the operations of doing kind of a test on
     4   a live production site, which had its own challenges.
     5   Q.     Even though you're giving away Aquaterra for free,
     6   doesn't it cost you something?
     7   A.     It cost us a lot, yeah; I would say in the millions.
     8   Between producing the oil -- growing the crop, producing the
     9   oil, getting the oil down there, managing storage and
   10    transport, it cost us a lot of money.
   11    Q.     Is Nuseed marketing Aquaterra as an alternative to fish
   12    oil?
   13    A.     Yes.
   14    Q.     And are you aware of what the current price is of fish
   15    oil?
   16    A.     I am.    I get a regular -- it's one of the regular news
   17    feeds that I get, and over the weekend, the update came
   18    across, and it's still at $1,900 a metric ton.
   19    Q.     Now, you mentioned you're also responsible to Nuseed for
   20    regulatory matters; is that correct?
   21    A.     I am.    I'm generally aware, but I'm not specifically
   22    close to some of the regulatory work.          I have someone now
   23    reporting to me that is responsible for that work.
   24    Q.     And are you aware of Nuseed's regulatory filings to the
   25    FDA for approval for human food and animal feed use?




                        Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 41 of 194 PageID# 36712

                                                                              2198


                                     Boettner, B. - Direct

     1   A.   Yes.   Yes.
     2   Q.   And have you obtained FDA approval yet?
     3   A.   Not yet.   We're still waiting.
     4   Q.   And if we can turn to tab CX-1723 in your binder.
     5               MR. CONNALLY:     Objection.    Foundation.   Hearsay.
     6               THE COURT:   Do you recognize this document?
     7               THE WITNESS:     I do.   I helped put it together.
     8               THE COURT:   Overruled.
     9   BY MR. SUNG:
   10    Q.   What is this document, Ms. Boettner?
   11    A.   So this document is in what we call an infographic.          We
   12    put it together to help educate the market about omega-3 oil
   13    since it's a very new space for our company.
   14    Q.   And is this the type of document that would be created in
   15    the ordinary course of business at Nuseed?
   16    A.   It would be.
   17    Q.   And is this the type of document that would be maintained
   18    in the ordinary course of business at Nuseed?
   19    A.   Yes.
   20                MR. SUNG:    Your Honor, we move the admission of this
   21    exhibit into evidence.
   22                THE COURT:   That document will be admitted.
   23                (Exhibit CX-1723 received in evidence.)
   24    BY MR. SUNG:
   25    Q.   Ms. Boettner, can you describe what we're seeing in this




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 42 of 194 PageID# 36713

                                                                                  2199


                                    Boettner, B. - Direct

     1   infographic?
     2   A.   Yes, I can.    So what it's showing is really the market
     3   for omega-3 oil, how all the different ways that omega-3 oils
     4   are used.    You can see that we have a value, estimate for the
     5   market of $3.2 billion.
     6               THE COURT:   Well, we're not interested in what
     7   somebody estimates the future market to be.            What we're
     8   interested in is what damage the proponents have suffered up
     9   until today.    So if this is a document that you produced in
   10    your efforts to create a market, that's fine, but we're not
   11    interested in any projections for future sales.
   12                THE WITNESS:    Okay.   Understood, Your Honor.          I
   13    guess I can just then comment that it was showing, as well,
   14    the consumption of omega-3 oil.        So about two-thirds of the
   15    oil goes to aquaculture, and about one-third goes to human
   16    consumption, like dietary supplements.             You're probably
   17    familiar with fish oil pills.        Some foods are fortified with
   18    omega-3, and then also some omega-3 oil goes into
   19    pharmaceutical use.
   20    BY MR. SUNG:
   21    Q.   If I can refer you to the lower portion of that
   22    particular infographic.       Are you familiar with a term "fish
   23    oil deficit"?
   24    A.   I am, yes.
   25    Q.   And what does that term mean to you?




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 43 of 194 PageID# 36714

                                                                             2200


                                   Boettner, B. - Direct

     1   A.   So to me a fish oil deficit is a situation at any point
     2   in time where there's more -- there's not enough omega-3 oil
     3   for what the market needs or wants.
     4   Q.   And turning to this infographic, I think you can see on
     5   the screen there a section that's labeled "deficit."          Can you
     6   tell us what that means?
     7   A.   Yeah.    So this chart is showing, on the bottom line,
     8   supply, so how much of fish oil is available over a period of
     9   time, or expected to be available, and then the top line,
   10    which is what I was defining as market need, so at any point
   11    in time, or over time, how much fish oil the market might
   12    need, and then the yellow bars are representing the deficit.
   13    Q.   So am I seeing here correctly that there are portions
   14    that are narrower and portions that are larger?         What is that
   15    all about?
   16    A.   Yes.    So a deficit is not static.      It's something that
   17    changes all the time for a lot of different reasons.          You can
   18    see -- you can see a narrowing there around 2016.          That -- a
   19    large contribution to that narrowing was that there was a
   20    significant algae bloom in Chile that affected the farms, and
   21    so the number of fish being farmed was quite a bit lower, and
   22    so the feed they needed and the omega-3 oil that would be
   23    needed for the feed was quite a bit lower that year.
   24    Q.   And is it your understanding that Nuseed can meet the
   25    demand for omega-3 fish oil that's reflected in these




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 44 of 194 PageID# 36715

                                                                              2201


                                      Boettner, B. - Direct

     1   deficits?
     2                MR. CONNALLY:     Objection.    Leading.
     3                THE COURT:   Sustained.
     4   BY MR. SUNG:
     5   Q.   What is your understanding of Nuseed's capabilities with
     6   regard to supplying fish oil replacements?
     7                MR. CONNALLY:     Objection.    Lack of foundation.
     8                THE COURT:   Overruled.
     9                THE WITNESS:     So my -- so -- can you repeat the
   10    question?
   11    BY MR. SUNG:
   12    Q.   Yeah.    What is your -- let me ask it another way.
   13                 Do you have an understanding as to Nuseed's ability
   14    to meet the supply of fish oil based on the demand that's
   15    present?
   16    A.   Yeah.    I guess I would say I think that Nuseed plans to
   17    fill the deficits, that one of our goals is to meet the
   18    market's needs.
   19    Q.   And how can you be so confident that Nuseed can meet the
   20    demand for omega-3 fish oil?
   21    A.   Because we've already shown scaleability.          So we grew
   22    3,000 acres of the crop in 2017, and then we tripled that in
   23    2018.   This year we planted 35,000 acres of omega-3 canola,
   24    and right now, we're in discussions internally where we're
   25    planning for next year, and we're probably going to double it




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 45 of 194 PageID# 36716

                                                                              2202


                                    Boettner, B. - Cross

     1   again to 65,000 acres or more maybe.
     2              MR. SUNG:    Okay.   Thank you.    I pass the witness.
     3              MR. CONNALLY:    Your Honor, may I proceed?
     4              THE COURT:   You may.
     5                            CROSS-EXAMINATION
     6   BY MR. CONNALLY:
     7   Q.   Good morning, Ms. Boettner.       I'm Tom Connally.    I work
     8   for Hogan Lovells, and I represent BASF.          We've not met
     9   before, so welcome to the courtroom.
   10               So you joined Nuseed in 2016, right?
   11    A.   That's right.
   12    Q.   And before you joined as an employee, you were working as
   13    a consultant for Nuseed, right?
   14    A.   I was -- yes, I was working for Lismore Advisors, and
   15    Nuseed was a client.
   16    Q.   And you were -- when you were working at Lismore, you
   17    were working on the omega-3 project, right?
   18    A.   Yes, I was.
   19    Q.   And then you joined Nuseed in 2016, and you were the
   20    global lead for commercial strategy, correct?
   21    A.   That's correct.
   22    Q.   And then recently you were promoted to -- what is your
   23    new title?
   24    A.   Global general manager, omega-3.
   25    Q.   And that was in late August?




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 46 of 194 PageID# 36717

                                                                            2203


                                   Boettner, B. - Cross

     1   A.   Yeah.    It was end of August/beginning of September.
     2   Q.   So you've been working on the omega-3 project for three
     3   years?
     4   A.   Three years while I was an employee of Nuseed, yes.
     5   Q.   And then how long while you were at Lismore?
     6   A.   Probably 12 to 18 months before that, year and a half, I
     7   think, we were working on the project with Nuseed.
     8   Q.   So you've been working on the omega-3 project for about
     9   four-and-a-half years; is that right?
   10    A.   Yes.    But not full time.
   11    Q.   You've been working full time for about three years, and
   12    you've been working on the project for about four-and-a-half;
   13    is that correct?
   14    A.   That's correct.
   15    Q.   And right now, you report directly to Brent Zacharias; is
   16    that right?
   17    A.   I do.
   18    Q.   Now, you don't have a technical background; is that
   19    correct?
   20    A.   I'm not sure what you mean by a technical background.
   21    But I don't have a degree.      I don't have a science degree.
   22    But I spent -- I started my career in pharmaceuticals and
   23    spent quite a bit of time with healthcare technology
   24    companies.     So I've been in a technical space for quite some
   25    time in my career.




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 47 of 194 PageID# 36718

                                                                               2204


                                      Boettner, B. - Cross

     1   Q.   But you testified at your deposition you didn't have a
     2   technical background; is that correct?
     3                Let me give you the specific cite.       You should have
     4   your deposition in the back there.           It should be under the
     5   deposition tab.      And if I could refer you to Page 74.
     6                THE COURT:   Wait a minute.      74?
     7                MR. CONNALLY:    Correct.    At the bottom.   Starting at
     8   line 24, continuing on through line 4 on Page 75.
     9                THE WITNESS:    I'm sorry.    I'm looking at the small
   10    page numbers?
   11    BY MR. CONNALLY:
   12    Q.   Correct, yes.
   13    A.   Okay.
   14    Q.   And you see on lines 3 and 4 on 75, you say you don't
   15    have a technical background?
   16    A.   I'm sorry.      I just don't think I'm on the right page.
   17    Page 74, line 3 is about --
   18    Q.   No, 74, line 24, and then going down to immediately below
   19    that, Page 75, lines 3 and 4.
   20    A.   Okay.    Yes.   I see that.
   21    Q.   And you testified you don't have a technical background,
   22    correct?
   23    A.   I did.
   24    Q.   Okay.    It's been very clear that Nuseed is not currently
   25    selling Aquaterra, correct?




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 48 of 194 PageID# 36719

                                                                            2205


                                   Boettner, B. - Cross

     1   A.   That's correct.
     2   Q.   And Nuseed is not selling any product derived from its
     3   omega-3 canola crops, correct?
     4   A.   Not that I'm aware of, not right now, no.
     5   Q.   And you don't know if Nuseed is going to sell Aquaterra
     6   in 2020, do you?
     7   A.   It would be impossible to know if we will because that's
     8   a future projection.     I can only repeat that I have every
     9   plan to sell Aquaterra within the next six months.
   10    Q.   You don't know if Nuseed is going to sell any product
   11    derived from its omega-3 canola crops in 2020, correct?
   12    A.   That's right.    As I just said, I think it's very hard to
   13    predict what will happen in 2020.       I can only speak to our
   14    intent to sell it.
   15    Q.   And since it's made no sales, Nuseed hasn't paid CSIRO or
   16    GRDC any royalties, correct?
   17    A.   It's not an area I'm familiar with, if payments have been
   18    made to our partners.
   19    Q.   So you don't know?
   20    A.   No, I wouldn't know that.      I'm not --
   21    Q.   Okay.    You're the global head of the omega-3 program.
   22    Who would know if you don't know?
   23    A.   I would say that if there were payments that were made,
   24    our CFO would know, our group executive, Brent Zacharias,
   25    would know.     Again, I've been in this job for two months, and




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 49 of 194 PageID# 36720

                                                                            2206


                                   Boettner, B. - Cross

     1   the financial relationship that we have with our
     2   collaborating partners is not something that I've been
     3   involved with in the past.
     4   Q.   Right.    But you've been working there for three years on
     5   the project, right?
     6   A.   That's correct; I have been.      As I said, but this is not
     7   an area that I've been involved with.
     8   Q.   And you are the global manager for the omega-3 project,
     9   and you don't know if they've paid any royalties to CSIRO or
   10    GRDC?    Is that your testimony?     Just want to make sure.
   11    A.   That's what I said.     I'm not familiar with this area.       I
   12    wouldn't be aware if a payment had been made because it would
   13    now become part of my new responsibilities.         It wasn't
   14    something that I was involved with in my prior
   15    responsibilities.
   16    Q.   But you've been on this job for a month and a half now,
   17    right?
   18    A.   That's right.
   19    Q.   And you still don't know?
   20    A.   I think I've said that I don't know.
   21    Q.   Okay.    And you're not aware of any contracts that Nuseed
   22    has to sell Aquaterra, correct?
   23    A.   I'm not aware that Nuseed has any contracts, no.
   24    Q.   And you're not aware of any contracts Nuseed has to sell
   25    Nutriterra or any product for human consumption, correct?




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 50 of 194 PageID# 36721

                                                                            2207


                                   Boettner, B. - Cross

     1   A.   Correct.    I'm not aware that they have any contracts for
     2   Nutriterra.
     3   Q.   And there's no regulatory approval to sell products for
     4   human consumption, correct?
     5   A.   On the human consumption side in the United States, our
     6   FDA application is pending, and we would need that to sell --
     7   they regulate whether people can consume a new ingredient
     8   like ours.     So we would need that before we could have sales
     9   or contracts; that's correct.
   10    Q.   So on September 9th, when Ms. Shaw took your deposition,
   11    you weren't aware of anyone at Nuseed who was responsible for
   12    negotiating contracts for the purchase of Aquaterra, correct?
   13    A.   Yes.    I remember that part of the deposition, yes.
   14    Q.   And that was true at the time?
   15    A.   That was true at the time.
   16    Q.   And you're suggesting that's changed now?
   17    A.   Yeah.    So we're not yet in a negotiation phase for
   18    contracts.     So what we have been doing, as I said, is working
   19    very collaboratively with the industry so that we can
   20    determine how they would want to use our product, and I'm
   21    moving forward now with a commercial discussion where we're
   22    trying to understand what volume they might want to take,
   23    what price they might be willing to pay, and both of those
   24    are related.     And once we have a better sense of that, then
   25    my plan is to move into a negotiation with them.




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 51 of 194 PageID# 36722

                                                                            2208


                                   Boettner, B. - Cross

     1   Q.   But there's no negotiations currently ongoing?
     2   A.   No.    There's a commercial discussion, but no formal
     3   negotiations, but there are commercial conversations.
     4   Q.   And as of September, you didn't have anyone responsible
     5   for negotiations, correct?
     6   A.   I remember saying that in the deposition, yes.
     7   Q.   And that was true, right?
     8   A.   Of course, yes.
     9   Q.   Nuseed doesn't have a formal strategic plan?         I think --
   10    your direct testimony was a little strange.         So Nuseed
   11    doesn't have a formal strategic plan for the Aquaterra
   12    product, correct?
   13    A.   What I was trying to explain is that we don't have a
   14    formal or informal.     We don't have a written business plan or
   15    strategic plan.     But that doesn't mean that we don't have a
   16    plan for Aquaterra.     There are a lot of businesses that
   17    operate without a business plan, quite successfully, and at
   18    Nuseed, one of the things we want to do is stay very
   19    flexible.     As we get feedback from our customers, we want to
   20    be able to adjust to changes in the market, and so we don't
   21    operate with a strict business plan, no.
   22    Q.   So you don't have any plan written down?
   23    A.   There are components of our plan, but there's no written
   24    plan, no.
   25    Q.   Okay.    So do you believe Nuseed's omega-3 project is a




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 52 of 194 PageID# 36723

                                                                              2209


                                     Boettner, B. - Cross

     1   bet-the-farm project?
     2   A.     I'm sorry?
     3   Q.     Is it a bet-the-farm project?
     4   A.     It's a what farm?
     5   Q.     Is it a bet-the-farm project?      Is it a very important --
     6   A.     I'm sorry?
     7   Q.     -- bet-the-company kind of project?
     8   A.     Not at all.    I wouldn't describe it that way at all.        As
     9   I said, I've been working three years to develop strong
   10    relationships, deep relationships with the industry in Chile.
   11    I've traveled there many times.         I have consultants that work
   12    for me in Chile.       We've invested in clinical trials with
   13    Nutriterra.
   14                   So we have patients today taking capsules to see
   15    what the absorption is of Nutriterra to prepare our files for
   16    additional filings for that side of the business.          So it's
   17    hardly -- I'm not sure how you're using the term, but I
   18    wouldn't say "bet the farm."        It's a very intentional
   19    movement towards the market.
   20    Q.     Okay.    Do you have a price for the Aquaterra product?
   21    A.     We haven't set a price.     I was trying to describe just
   22    now.    We're in a discussion with customers that is related to
   23    how much volume of the oil they might take, and that relates
   24    to the price because it's related to scale and a whole host
   25    of other things.




                        Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 53 of 194 PageID# 36724

                                                                            2210


                                      Boettner, B. - Cross

     1   Q.   Okay.    You have no understanding of the logistics
     2   associated with Nuseed's omega oil, right?
     3   A.   I have some understanding.         I'm generally aware, but it's
     4   not my primary responsibility.          In the last two months, when
     5   I took on this job, I now have someone reporting to me on
     6   supply chain.     So I've been coming up to speed on some of
     7   those requirements.
     8   Q.   Okay.    And, in fact, you'd just be speculating when you
     9   talk about logistics for the project, correct?
   10    A.   I wouldn't be just speculating.          As I said, I have
   11    someone reporting to me that is responsible for planting the
   12    crop, working with growers, harvesting the crop, delivering
   13    that grain to storage, so -- and I've been in those
   14    discussions for the last two months.           It's a new area for me,
   15    but I wouldn't be speculating.          My view today would be on --
   16    based on what I've learned over the last two months working
   17    with him.
   18    Q.   Mr. Sparks, can we play the clip from Page 106 of the
   19    deposition.     Wait till the Court is there.
   20                 It's 106, line 3 through line 12, Your Honor.
   21                 (A video was played in open court.)
   22                 MR. CONNALLY:    Continue on, Mr. Sparks.
   23                 (A video was played in open court.)
   24    BY MR. CONNALLY:
   25    Q.   Ms. Boettner, you don't know what steps Nuseed has taken




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 54 of 194 PageID# 36725

                                                                             2211


                                   Boettner, B. - Cross

     1   to be prepared to plant crops, correct?
     2   A.   At the time of my deposition, as I said, I didn't have a
     3   lot of information, because it was not my area of
     4   responsibility.     That was my colleague's, supply chain
     5   colleague's.
     6                In the last -- in the last two months in my new job,
     7   I've spent a lot of time trying to understand better exactly
     8   where we are and what is going to be required to get the oil
     9   to the market.
   10    Q.   And at your deposition, you also didn't know what steps
   11    Nuseed had taken to prepare to harvest the crop, correct?
   12    A.   At my deposition, I was not familiar with the work that
   13    had been done, no.
   14    Q.   Okay.    And you don't know how many acres of canola Nuseed
   15    currently has planted in North America, do you?
   16    A.   I don't know -- I don't know exactly how many acres were
   17    planted.     I know that we went out to secure 35,000 acres.         I
   18    think around 30,000 were actually planted.
   19    Q.   So you don't know how many acres of crops Nuseed will
   20    harvest in 2019; isn't that right?
   21    A.   That's correct.    The harvest isn't complete yet.       The
   22    harvest has been ongoing in Montana, but North Dakota had
   23    some weather delays, so the harvest isn't complete.          So I
   24    don't know how many acres will be harvested.
   25    Q.   And you don't know who is going to be harvesting those




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 55 of 194 PageID# 36726

                                                                              2212


                                        Boettner, B. - Cross

     1   2019 crops, do you?
     2   A.     Those crops -- yes, I do.         Those crops will be harvested
     3   by our farmer partners, the growers that are growing the crop
     4   for us.
     5   Q.     Okay.
     6                  MR. CONNALLY:    Your Honor, I'd like to play a clip
     7   from Page 114, lines 20 through 25.
     8                  THE COURT:   All right.
     9                  (A video was played in open court.)
   10                   MR. CONNALLY:    Go to lines 23 through 25, if you
   11    have them.
   12                   All right, I'll move on.
   13    BY MR. CONNALLY:
   14    Q.     You don't know if Nuseed has any contracts in place with
   15    farms to plant omega-3 canola crops in the future, correct?
   16    A.     I do know that we don't have any contracts in place,
   17    because, as I mentioned a little while ago, it's around
   18    October, November that the companies go out to start planning
   19    for contracting for the next year's crop.             So we're just now
   20    starting those discussions with farmers.
   21    Q.     Okay.    You haven't had any discussions with any aquafeed
   22    suppliers regarding purchasing something from Nuseed, have
   23    you?
   24    A.     So I'm in active dialogue right now with aquafeed
   25    companies, and we're starting to shift our conversations to




                        Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 56 of 194 PageID# 36727

                                                                               2213


                                      Boettner, B. - Cross

     1   what I hope will become a sale and a contract for Aquaterra.
     2                MR. CONNALLY:    Your Honor, I'd like to play a clip
     3   from 90-91, starting on Page 90, line 25, through 91, line 3.
     4                THE COURT:   90.
     5                MR. CONNALLY:    Page 90, line 25.
     6                THE COURT:   I think that we should note that the
     7   deposition was taken on September 9th of this year.
     8                MR. CONNALLY:    Thank you, Your Honor.
     9                THE COURT:   Where are you on Page 90?
   10                 MR. CONNALLY:    Starting on line 25.
   11                 THE COURT:   All right.
   12                 (A video was played in open court.)
   13    BY MR. CONNALLY:
   14    Q.   And you also haven't had any conversations with aquafeed
   15    suppliers about them entering into agreements to purchase
   16    something from Nuseed, correct?
   17    A.   No.   As I've been trying to describe, we haven't yet
   18    reached the stage where we're negotiating a contract or where
   19    a customer said, I'm ready to buy.
   20                 What we're doing is going through a conversation
   21    where I'm trying to determine how much oil they might want
   22    and when that might start, what kind of delivery schedule,
   23    and all of that will determine a price.             And so, no.   Right
   24    now, no.
   25    Q.   Okay.    So Nuseed has used the omega-3 oil it has produced




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 57 of 194 PageID# 36728

                                                                              2214


                                   Boettner, B. - Cross

     1   so far for testing and customer trials, right?
     2   A.   Most of the oil has gone -- a large volume of the oil has
     3   gone to the trials in Chile that I was describing before.
     4   Q.   And that was for free, I believe you testified, correct?
     5   A.   Yes, I said that was delivered free of charge, as a
     6   contribution to the trials.
     7   Q.   Right.    But none of the aquafeed manufacturers who have
     8   tried Aquaterra have told you they're interested in
     9   purchasing Aquaterra, have they?
   10    A.   The fact that -- we're moving forward with commercial
   11    conversations, so they're very interested in having a
   12    discussion about our pricing.       They've started to ask what
   13    that might be.     They're very interested in sourcing Aquaterra
   14    as an omega-3 oil option.
   15    Q.   Have you talked to Skretting?
   16    A.   Skretting, yes.
   17    Q.   Sorry.
   18    A.   Yes, I'm in a conversation with Skretting now.
   19    Q.   Okay.    And Skretting hasn't told you that it wants to
   20    purchase Aquaterra, has it?
   21    A.   So what -- they haven't directly said, We're ready to
   22    buy, but we continue to advance our conversations in that
   23    direction.     I have another call with them tomorrow morning
   24    where we start to narrow the conversation, as I've been
   25    trying to describe, on how much volume.          They've had to --




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 58 of 194 PageID# 36729

                                                                            2215


                                    Boettner, B. - Cross

     1   they've had to make some decisions about how they might use
     2   the ingredients.
     3              So when you're formulating feed, you have to decide
     4   how much of it would you use, how much of the fish oil you're
     5   replacing.    They're trying to decide do they want oil just in
     6   Chile, or do they want oil also delivered to Canada.          So
     7   we're not at the point where they're saying, Okay, we're
     8   ready to move into a contract negotiation.
     9   Q.   And, similarly, Los Fiordes has not told you that it
   10    wants to purchase Aquaterra, either, has it?
   11    A.   Again, they've not specifically said the words, "We want
   12    to purchase Aquaterra."      That doesn't mean that they aren't
   13    interested in buying the product.        They've been extremely
   14    interested.    They would not have, in my opinion, conducted a
   15    trial with our product.      They were one of our farm partners,
   16    and if you think about 800,000 to a million fish on that
   17    site, half of which are getting Aquaterra, that's valuable
   18    inventory, and they're testing a new ingredient, and they're
   19    doing that with the intention of using that ingredient.
   20               MR. CONNALLY:    Your Honor, I'd like to play
   21    Page 100, line 15 through 101, line 2.
   22               THE COURT:   All right.
   23               (A video was played in open court.)
   24    BY MR. CONNALLY:
   25    Q.   Now, you've never estimated how much Aquaterra oil Nuseed




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 59 of 194 PageID# 36730

                                                                            2216


                                   Boettner, B. - Cross

     1   could make, have you?
     2   A.   No.   I have not done a calculation of how much Aquaterra
     3   Nuseed could make, no.
     4   Q.   And you don't know if anyone at Nuseed has made any
     5   projections related to how much Aquaterra oil Nuseed could
     6   make, right?
     7   A.   No, I don't know.     Someone may have, but I don't know.
     8   Q.   And you've never had discussions with anyone at Nuseed
     9   about the maximum amount of Aquaterra oil Nuseed could
   10    produce, correct?
   11    A.   The only discussions that we've had are that we are --
   12    it's an easily scaleable product, and we plan to fill as much
   13    of the deficit as we possibly can.
   14    Q.   And you've never made any projections on Nuseed's costs
   15    related to Aquaterra, have you?
   16    A.   I haven't.    It's now my new responsibility -- my supply
   17    chain colleague is responsible for calculating our cost of
   18    goods, and so I've been working much more closely with our
   19    cost estimates.
   20    Q.   You don't know if another company selling omega-3 oil
   21    will affect Nuseed's plans to sell Aquaterra, correct?
   22    A.   I -- I do know that another company selling omega-3 oil
   23    would affect, but without knowing specifically what those
   24    plans are...
   25               I think you're probably referring back to my




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 60 of 194 PageID# 36731

                                                                            2217


                                      Boettner, B. - Cross

     1   deposition, and without having plans described or knowing
     2   what customers they're targeting, then you can't know the
     3   exact effect.     But, of course, another company selling
     4   omega-3 canola oil or omega-3 oils is something we're going
     5   to compete with.
     6   Q.   Okay.
     7                MR. CONNALLY:    Your Honor, I'd like to play Page 204
     8   to 205, lines 22 on 204 through lines 10 of 25.
     9                THE COURT:   204, line what?
   10                 MR. CONNALLY:    22 -- sorry -- through 10 on 205.
   11                 THE COURT:   All right.
   12                 (A video was played in open court.)
   13    BY MR. CONNALLY:
   14    Q.   You don't know if deregulation of Cargill's Latitude has
   15    had any impact on Nuseed's plans to commercialize Aquaterra,
   16    correct?
   17    A.   I don't know if their deregulation specifically has had
   18    an impact.     I know that Cargill has become much more active
   19    in the market, and that is absolutely having an effect.
   20    Q.   Okay.    In fact, you don't know whether Cargill's
   21    promotion of Latitude to the industry has had any impact on
   22    Nuseed's plan to commercialize Aquaterra, correct?
   23    A.   I believe what I was saying earlier is that I -- now that
   24    we're going out for growers in Montana, we're competing for
   25    growers in the same state.         It's not a big canola-growing




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 61 of 194 PageID# 36732

                                                                            2218


                                    Boettner, B. - Cross

     1   region, and so that competition is going to present some
     2   challenges.    And I also believe that Cargill's presence in
     3   the market, in the aquaculture market, is contributing to a
     4   slower progress on our commercialization of the product.
     5              MR. CONNALLY:    Your Honor, I'd like to play two
     6   clips; 250, 15 through 22 --
     7              THE COURT:   250?
     8              MR. CONNALLY:    Let's start with 250, line 15 through
     9   line 22, a question by Mr. Dillon.
   10               (A video was played in open court.)
   11               MR. CONNALLY:    And next I'd like to play, Your
   12    Honor, Page 251, line 12 through 252, line 1, again,
   13    questioning by Mr. Dillon.
   14               THE COURT:   All right.
   15               (A video was played in open court.)
   16    BY MR. CONNALLY:
   17    Q.   So, Ms. Boettner, you can't identify any impact to
   18    Nuseed's plans to commercialize Aquaterra that would result
   19    from Cargill's plans to promote or sell Latitude in the
   20    aquafeed market, correct?
   21    A.   I believe I just said that our ability to move forward
   22    and progress our commercial discussions with aquafeed
   23    suppliers has been delayed, it's been slow-going, and I
   24    believe, at least in part, that's contributed to by the fact
   25    that Cargill is on the market.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 62 of 194 PageID# 36733

                                                                            2219


                                    Boettner, B. - Cross

     1              MR. CONNALLY:    Your Honor, I'd like to play 252 to
     2   253, lines -- 252, line 22, to 253, line 11.
     3              THE COURT:   All right.
     4              (A video was played in open court.)
     5              THE COURT:   How much longer are you going to be with
     6   this witness, Mr. Connally?
     7              MR. CONNALLY:    Your Honor, I've got a little bit
     8   more.   I'm pausing right now to cross out some things, but I
     9   do have another -- I do have some more time, so if this is a
   10    good time for a break, let's do that.
   11               THE COURT:   All right.     Let's go ahead and take our
   12    morning break, ladies and gentlemen.
   13               (The jury exited the courtroom.)
   14               THE COURT:   We'll take a 20-minute recess.
   15               (Recess from 11:35 a.m. to 11:55 a.m.)
   16               (The jury entered the courtroom.)
   17               THE COURT:   You may resume.
   18               MR. CONNALLY:    Thank you, Your Honor.     In an effort
   19    to speed things along, Mr. Sung and I have agreed to the
   20    admission of two license agreements between GRDC, CSIRO, and
   21    Nuseed.    They're in the cross binder, the larger binder.
   22    CX-0181 --
   23               THE COURT:   CX-0181.     Okay.
   24               MR. CONNALLY:    -- and to the admission of CX-0681, a
   25    companion license agreement.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 63 of 194 PageID# 36734

                                                                            2220


                                      Boettner, B. - Cross

     1                THE COURT:   CX-0681?
     2                MR. CONNALLY:    Correct, sir.
     3                THE COURT:   Those two exhibits will be admitted.
     4                (Exhibits CX-0181 and CX-0681 received in evidence.)
     5                MR. CONNALLY:    Thank you.
     6   BY MR. CONNALLY:
     7   Q.   Ms. Boettner, do you know Sue McIntosh?
     8   A.   Yes, I do.
     9   Q.   Okay.    And she worked on Nuseed's petition for
   10    deregulation, correct?
   11    A.   Yes, that's correct.
   12    Q.   And you're aware that Ms. McIntosh obtained seeds from
   13    BASF's LFK elite event from the American Type Culture
   14    Collection for patented seeds; is that right?
   15    A.   No, I don't -- I'm not aware of that.
   16    Q.   Okay.    Are you aware that Ms. McIntosh had the oil
   17    profile for the LFK event?
   18    A.   No.
   19    Q.   You can't point to any harm Nuseed has suffered based on
   20    BASF's activities to date relating to omega-3 canola,
   21    correct?
   22    A.   Again, I'm not familiar with the term "harm" in a legal
   23    sense.     I think I was trying to explain that I think
   24    certainly Cargill's presence in the market is affecting us in
   25    several ways.     One is what I've discussed, which is trying to




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 64 of 194 PageID# 36735

                                                                            2221


                                    Boettner, B. - Cross

     1   compete for growers, a limited number of growers in Montana,
     2   and the second is that our discussions with
     3   aquaculture/aquafeed companies is progressing much more
     4   slowly.    And I wouldn't suggest that Cargill's presence is
     5   the only reason, but I believe Cargill is a contributing
     6   factor, because it's come up in conversations that they're
     7   now in the market, and aquafeed companies are wanting to take
     8   some time to get familiar with that product.
     9              MR. CONNALLY:    Your Honor, may I impeach the
   10    old-fashioned way by just reading the transcript?
   11               I'm on Page 193, line 21, through line --
   12               THE COURT:   193?
   13               MR. CONNALLY:    Correct, Your Honor, through
   14    line 21 -- actually, I'm going to start on line 19, Your
   15    Honor, on Page 193.
   16               THE COURT:   Line 19 on Page 193?
   17               MR. CONNALLY:    Correct, Your Honor.
   18    BY MR. CONNALLY:
   19    Q.   Ms. Boettner, you can follow along in your transcript, if
   20    you'd like.
   21               THE COURT:   You can read the question and answer and
   22    ask her if that was her testimony.
   23               MR. CONNALLY:    Yes, sir.    Thank you.
   24    BY MR. CONNALLY:
   25    Q.   Are you there, Ms. Boettner?




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 65 of 194 PageID# 36736

                                                                              2222


                                      Boettner, B. - Cross

     1   A.   No, I'm sorry.       What was the page number?
     2   Q.   Page 193, in the lower right-hand corner there, on
     3   line 19.
     4   A.   Okay.
     5   Q.   Question, by Ms. Shaw:        "I'm not asking a legal -- just
     6   to be clear, I'm not asking you a legal question.          I'm just
     7   asking you can you point to any harm Nuseed has suffered
     8   based on BASF's activities to date relating to omega-3
     9   canola?
   10                 "Answer:   I don't believe I can answer that
   11    question."
   12    A.   Yes, I see that.
   13    Q.   Okay.    And that was your testimony, correct?
   14    A.   It was, but I have to clarify.          I'm not very familiar
   15    with BASF's activities.        I'm much more familiar with
   16    Cargill's activities.
   17    Q.   Okay.    You can't tell us whether BASF --
   18                 THE COURT:    Where are you?
   19                 MR. CONNALLY:    I'm sorry, Your Honor.     I'm not
   20    reading testimony, I'm asking her a question.          I apologize.
   21                 THE COURT:    All right.
   22    BY MR. CONNALLY:
   23    Q.   You can't tell us whether BASF and Cargill have harmed
   24    Nuseed in any way, can you?
   25    A.   Again, "harm" -- to me, there's a legal definition to it,




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 66 of 194 PageID# 36737

                                                                            2223


                                      Boettner, B. - Cross

     1   considering that I was in a legal setting when I was in my
     2   deposition, I'm in a legal setting now, and so I --
     3                THE COURT:   I think you need to use the microphone.
     4                THE WITNESS:    I'm sorry, Your Honor.    I was saying
     5   that I don't know the legal definition of "harm," and so it's
     6   very hard for me to point to a specific harm, but I can say
     7   that Cargill's presence in the market is affecting our
     8   ability to move forward with Aquaterra.
     9                MR. CONNALLY:    Your Honor, I'd like to play
   10    Page 261, lines 23 to 26.
   11                 The computer is frozen.      Again, I'll do it the
   12    old-fashioned way.
   13                 THE COURT:   261?
   14                 MR. CONNALLY:    Yes, Your Honor, line 23.
   15                 (There was a pause in the proceedings.)
   16                 MR. CONNALLY:    I'm sorry, Your Honor.
   17                 THE COURT:   261?
   18                 MR. CONNALLY:    261, yes, line 23.
   19                 THE COURT:   All right.
   20    BY MR. CONNALLY:
   21    Q.   Are you there, Ms. Boettner?
   22    A.   Which lines?
   23    Q.   261, starting on line 23.
   24    A.   Okay.    Yes.
   25    Q.   Question by Mr. Dillon:        "Do you believe BASF and Cargill




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 67 of 194 PageID# 36738

                                                                             2224


                                   Boettner, B. - Redirect

     1   have harmed Nuseed in any way?
     2               "Answer:    I can't answer your question."
     3               That was your testimony, correct?
     4   A.   That's correct.     As I explained, I don't know the legal
     5   definition of "harm."
     6               MR. CONNALLY:    Pass the witness, Your Honor.
     7               MR. SUNG:    May I proceed?
     8                            REDIRECT EXAMINATION
     9   BY MR. SUNG:
   10    Q.   Just one question as a follow-up, Ms. Boettner.         And,
   11    sorry, I don't have a video with this one, but --
   12    A.   Thank goodness.
   13    Q.   -- with respect to your cross-examination testimony with
   14    Mr. Connally just a moment ago, he had referred to the fish
   15    feed trials that we talked about earlier.           Do you recall
   16    that?
   17    A.   Yes.
   18    Q.   And with regard to those fish feed trials, do you have
   19    any understanding as to what happened to all those fish?
   20    A.   Yes.   So those trials have all completed now, and so the
   21    fish were harvested.      They were taken out of the pens and
   22    sent to a processing plant and sent into the market.          I'm
   23    guessing that quite a few of them made their way to the U.S.
   24    market, since Chile --
   25                THE COURT:   You're guessing.      Don't tell us what




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 68 of 194 PageID# 36739

                                                                            2225




     1   you're guessing.
     2              THE WITNESS:    Okay, yes, Your Honor.
     3              So I'm -- the fish --
     4              MR. CONNALLY:    Your Honor, foundation.      I object for
     5   lack of foundation.     I don't think foundation has been laid
     6   here.
     7              THE COURT:   Maybe you better start over, Counsel.
     8   BY MR. SUNG:
     9   Q.   Well, again --
   10               MR. SUNG:    No further questions for the witness,
   11    Your Honor.
   12               THE COURT:   All right.
   13               MR. CONNALLY:    Nothing further, Your Honor.
   14               THE COURT:   All right.    May this witness be excused?
   15               MR. SUNG:    Yes, Your Honor.
   16               MR. CONNALLY:    Yes, Your Honor.
   17               THE COURT:   All right, Ms. Boettner.      You may be
   18    excused as a witness, and since you're excused, you may
   19    remain in the courtroom, but you may not discuss your
   20    testimony with any other witness in the case until the case
   21    is concluded.
   22               THE WITNESS:    Okay.
   23               (The witness was excused.)
   24               THE COURT:   All right.
   25               MR. SUNG:    Your Honor, the proponents would like to




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 69 of 194 PageID# 36740

                                                                            2226


                                    Jarosz, J. - Direct

     1   call Mr. John Jarosz to the stand.
     2              (The clerk administered the oath.)
     3              THE COURT:    All right.    You may proceed.
     4              MR. SUNG:    Thank you, Your Honor.
     5              JOHN JAROSZ, called by Nuseed, having been first
     6   duly sworn, was examined and testified as follows:
     7                            DIRECT EXAMINATION
     8   BY MR. SUNG:
     9   Q.   Mr. Jarosz, would you please state your name for the
   10    record.
   11    A.   My name is John C. Jarosz.
   12    Q.   And what is your profession?
   13    A.   I'm an economist.
   14    Q.   Generally, what does an economist do?
   15    A.   We do lots of things, but among the things that I do in
   16    the work that I do in economics is value assets, evaluate
   17    marketplaces, and study the behavior of producers and
   18    consumers.
   19    Q.   And do you specialize in any particular area of
   20    economics?
   21    A.   Most of my work is in the economics of intellectual
   22    property protection, and most of my work in that area is
   23    assessing damages in patent infringement cases.
   24    Q.   And if we can bring up a slide here for you.
   25               Can you tell us what's on this slide?




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 70 of 194 PageID# 36741

                                                                             2227


                                    Jarosz, J. - Direct

     1   A.   Yes.    This is a summary of my qualifications.       At the
     2   very top, it shows my education.        I have a Bachelor's in
     3   economics from Creighton University, which is in Omaha,
     4   Nebraska.    I have a law degree from the University of
     5   Wisconsin.    And I was a fellowship student in the Ph.D.
     6   program in economics at Washington University in St. Louis.
     7   There I completed most of the requirements for a Ph.D. but
     8   not all of them and was ultimately awarded a Master's in
     9   economics.
   10                I have been in this profession for about 34 years,
   11    and along the way, I've been actively involved in a number of
   12    professional associations that are shown on the screen.           The
   13    Sedona Conference is the one I've been most active in
   14    recently, and that is a group of judges, economists, and
   15    lawyers who get together to try to move the law forward in an
   16    effective way.     And what I'm involved with is the group that
   17    helps with the presentation of patent damages to juries in
   18    infringement settings.
   19                I also regularly research and publish articles in a
   20    variety of professional and practitioner journals.          I
   21    regularly give speeches and teach classes.         Among the places
   22    I teach are the United States Patent and Trademark Office,
   23    the Georgetown Law School, the George Washington Law School,
   24    the University of Pennsylvania Economics Department and Law
   25    School, and the Columbia Business School.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 71 of 194 PageID# 36742

                                                                              2228


                                    Jarosz, J. - Direct

     1              And, finally, for a number of years, I was the
     2   editor of a treatise, a book on licensing, and that's what is
     3   shown on the bottom.
     4              MR. SUNG:   If we can bring up the next slide,
     5   please.
     6   BY MR. SUNG:
     7   Q.   Can you tell us what this slide represents?
     8   A.   One of the things that I do is provide testimony in
     9   trials like this, and I have provided arbitration or trial
   10    testimony almost 100 times across the country in a variety of
   11    different settings, and this is just a map of the places in
   12    which I've provided trial or arbitration testimony.
   13    Q.   Where do you work now?
   14    A.   I work at Analysis Group, Incorporated.
   15    Q.   Can you tell us what Analysis Group, Incorporated does?
   16    A.   We're an economic, financial, healthcare, and strategy
   17    consulting firm.     We have about 1,000 people.      Many of us are
   18    in the United States.      We have offices throughout the
   19    United States, but we also have offices overseas.          I think
   20    today it's four or five different offices overseas.          I am the
   21    founder of the firm's Washington, D.C. office, and I have
   22    been director of that office ever since I founded it, though
   23    I currently live in Virginia and have for the last 34 years.
   24    Q.   And how long have you been employed by the Analysis
   25    Group?




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 72 of 194 PageID# 36743

                                                                            2229


                                    Jarosz, J. - Direct

     1   A.   Since March of 1996.     So that's a little over 23 years at
     2   Analysis Group.
     3   Q.   And prior to that?
     4   A.   I was at another economic consulting firm that did
     5   similar kind of work, and I was at that firm for about ten
     6   years.
     7   Q.   And with respect to the testimony that you've provided in
     8   the past on behalf of, let's say, plaintiffs and defendants,
     9   about how much have you offered testimony for one versus the
   10    other?
   11    A.   In the patent infringement field, about half the time I'm
   12    working and representing the owner of patent rights, and
   13    about half the time I'm working with and representing the
   14    parties that have been accused of infringement.         So my work
   15    is about 50/50; sometimes for the owner of the patents,
   16    sometimes for the infringer or alleged infringer of the
   17    patents.
   18               MR. SUNG:    Your Honor, we offer Mr. Jarosz as an
   19    expert in the fields of intellectual property valuation and
   20    the analysis of damages arising from the alleged infringement
   21    of intellectual property.
   22               MS. SHAW:    No objection, Your Honor.
   23               THE COURT:   All right.     You may proceed.
   24               MR. SUNG:    Thank you, Your Honor.
   25    BY MR. SUNG:




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 73 of 194 PageID# 36744

                                                                            2230


                                    Jarosz, J. - Direct

     1   Q.   Mr. Jarosz, what have you been asked to do in this case?
     2   A.   I was asked to do two things:       For current purposes, the
     3   first thing, which is relevant today, is evaluate the damages
     4   that should be paid since the jury has found that patent
     5   rights have been infringed by BASF and Cargill's activities,
     6   so how much money should be paid them.
     7   Q.   And what is your understanding of the patented
     8   technology?
     9   A.   I generally understand that it allows for the
   10    synthesization or the creation of omega-3 fatty acids in
   11    canola seeds.    So it's generally -- I think I'll use the term
   12    today -- a plant-based or canola-based omega-3.
   13               I understand that the technology is used in two sets
   14    of projects.    The first, on the left, is CSIRO, GRDC, and
   15    Nuseed's project and ultimate product called Aquaterra.           On
   16    the right, it's the BASF/Cargill project, which will
   17    hopefully ultimately become a product, called Latitude.           Both
   18    of those are oriented to aquaculture that is used in fish
   19    feed.
   20    Q.   And have you reviewed any materials with respect to what
   21    has taken place here, either before or during trial?
   22    A.   Yes, I reviewed quite a number of documents that were
   23    produced by all the parties in this case; I read quite a bit
   24    of deposition testimony; expert reports that have been filed
   25    by a variety of individuals in this case; and I also read the




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 74 of 194 PageID# 36745

                                                                               2231


                                    Jarosz, J. - Direct

     1   trial testimony that has occurred so far.
     2   Q.   And are you aware that Mr. Zacharias and Ms. Boettner
     3   have testified that Nuseed has not yet sold Aquaterra?
     4   A.   Yes, I'm aware of that.
     5   Q.   So you're aware that Cargill's witnesses have also
     6   testified that Cargill has not sold Latitude?
     7   A.   Yes, I'm aware of that.
     8   Q.   And do you have an understanding as to whether there have
     9   been any pre-sales activity?
   10    A.   Yes.   With this product line for both companies, as is
   11    true with any product line for any company, there are a
   12    substantial number of pre-sale activities, things like
   13    research and development and testing.            Here, there's been
   14    work having to do with research and sampling with potential
   15    clients or customers and regulatory approval activities.
   16                So there's been quite a bit that was done, as is
   17    necessary in any setting of rolling out products before the
   18    first product is sold in the marketplace.
   19    Q.   So are activities undertaken before actual sales
   20    important to the commercialization process?
   21    A.   Yes, they're extremely important.           In fact, in some
   22    regards, they're the most important activities, because the
   23    companies are seeking to determine whether the product can
   24    and will succeed, so they're undertaking research activities
   25    and necessary regulatory approvals and product testing.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 75 of 194 PageID# 36746

                                                                              2232


                                     Jarosz, J. - Direct

     1                So once those hurdles are passed, then the product
     2   is ready for commercial roll-out or first sales.          So that
     3   early activity is essential for later selling activities.
     4   Q.   Okay.
     5                THE COURT:    Mr. Sung, can you get the mic a little
     6   closer?
     7                MR. SUNG:    Will do, sir.
     8                THE COURT:    Thank you.
     9   BY MR. SUNG:
   10    Q.   So if we can bring up the next slide, please.          Before
   11    we --
   12                 MS. SHAW:    Objection.    Your Honor, could we have a
   13    sidebar and take that slide down?
   14                 THE COURT:    All right.
   15                 (The following was heard at the sidebar:)
   16                 MS. SHAW:    Your Honor, this slide provides a royalty
   17    rate that is based entirely on future projections.
   18                 THE COURT:    I'm sorry.   I can't hear you.
   19                 MS. SHAW:    I'm sorry.    This slide that he's putting
   20    up, this royalty right here is based entirely on future
   21    projections of sales, costs, and profits by Nuseed, as well
   22    as BASF and Cargill, and also based on what their future lost
   23    profits might be.        There is no basis for this reasonable
   24    royalty outside of future projections.
   25                 Further, this reasonable royalty base is calculated




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 76 of 194 PageID# 36747

                                                                            2233


                                    Jarosz, J. - Direct

     1   using a future selling price for the Aquaterra oil, and that
     2   is the only way they arrive at this past damages amount.           It
     3   is based entirely on future projection, and, as I understand
     4   from Your Honor, you did not want to allow evidence in that
     5   was related to future sales and projections, and I object to
     6   this on those grounds.
     7              MR. SUNG:   And, Your Honor, the numbers that
     8   Ms. Shaw is referring to are the product of the hypothetical
     9   negotiation that our expert will describe.
   10               MS. SHAW:   If you look at the size -- they're going
   11    to put this revenue number up in front of the jury; this is
   12    Cargill's future projections.       They're going to put this
   13    number up before the jury; this is Nuseed's.         This is how
   14    they're calculating their royalty rate, using future
   15    projections, future costs, future expected royalties.          None
   16    of this is based on past activity.
   17               MR. SUNG:   Your Honor, it would be our position
   18    that, as part of the hypothetical negotiation, the expert may
   19    rely upon information about projected sales as a proxy for
   20    what would have been agreed upon as a reasonable royalty rate
   21    in the hypothetical negotiation.
   22               MS. SHAW:   And that would only apply to sales, and
   23    there have been no sales here.       Importantly, all the past
   24    damages relates to is product that his not been sold.
   25    They're trying to apply a number that they've calculated that




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 77 of 194 PageID# 36748

                                                                            2234


                                    Jarosz, J. - Direct

     1   has no relationship to the activity that has happened in the
     2   past to set a rate.
     3              THE COURT:   I don't believe that there has been any
     4   foundation to base damages that they've incurred to date on
     5   future projections.     There just isn't any evidence to support
     6   that as a foundation.      I mean, when somebody comes up with a
     7   50 percent royalty, I mean, that is just so far off the
     8   charts, it's just absurd to think that the Court would use
     9   that for any kind of guidance.       12 percent is bad enough, but
   10    49 percent is laughable.
   11               There's just no foundation for projecting sales when
   12    the party doesn't even know when the sales will begin, and
   13    we're talking about damages that have been incurred up until
   14    today.
   15               Now, it may be possible to tell the projected
   16    damages when we're talking about future damages, but not when
   17    we're talking about past damages.
   18               MR. SUNG:    There's a valuation that does bear a
   19    relationship to the activity that they've already undertaken.
   20    Unless Your Honor is saying that there is a valueless
   21    activity, I think that the jury should be able to hear, based
   22    on the hypothetical negotiation, what the parties would have
   23    agreed to on this issue.
   24               THE COURT:   I don't think that there's any
   25    foundation for the hypothetical negotiation that you project.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 78 of 194 PageID# 36749

                                                                            2235


                                    Jarosz, J. - Direct

     1   There may be a hypothetical negotiation that would take place
     2   now that the patents have been decided, but I don't think
     3   that there's any hypothetical negotiations based on these
     4   projections that would tell us what the past damages are.
     5              And I'm not saying that you don't have any past
     6   damages.    What I'm saying is I don't think that there's any
     7   foundation to base past damages upon these projections in the
     8   uncertain world that we are at this point, which is neither
     9   side knows even when they're going to begin sales; mostly
   10    your sales.    I mean, you know, your witness said one thing
   11    two months ago and a different thing now.         And, granted, she
   12    may have learned something between the deposition and today
   13    in some areas, but, you know, she said two months ago she
   14    didn't have any idea when they were going to start selling
   15    the product, and now she says she hopes to start selling it
   16    in six months.     That's the hope.     I haven't heard any
   17    evidence that would support that hope.
   18               So I don't think you can use this as the basis for
   19    damages incurred up until now.       They've spent money on
   20    research in the hopes that they will eventually commercialize
   21    the product, but we haven't heard anything about that.          You
   22    can't start out with those numbers.        You have to lay a
   23    foundation for those numbers.       It's just like your first
   24    witness said this is a billion-dollar business.         There was no
   25    basis for that testimony.      He just pulled it out of the air.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 79 of 194 PageID# 36750

                                                                            2236


                                    Jarosz, J. - Direct

     1   There's no foundation for this.
     2              MR. SUNG:    Well, what I would say, Your Honor, is
     3   that, unlike a completely untested new product, both products
     4   are admittedly directed to replacing natural fish oil, and we
     5   do have evidence of what the natural fish oil price is that
     6   both companies are benchmarking to.        So there's a valuation
     7   basis for all of this.      Whether it applies --
     8              THE COURT:   Well, if there is, I haven't heard it.
     9              MR. SUNG:    Well, Ms. Boettner did testify that the
   10    current fish oil price is $1,900, and we will bring out,
   11    through both Mr. Jarosz as well as our cross of Dr. --
   12               THE COURT:   That number standing alone has no
   13    meaning, absolutely none.      That's the only number she said.
   14    They haven't costed out how much it's going to cost to
   15    produce the product.     They haven't costed out what they're
   16    going to sell it for.      So you can't start with those figures.
   17    Whether you get to those figures -- I think it's going to be
   18    difficult to get to them at this phase of the trial, but you
   19    haven't gotten to them yet, and you can't start out with
   20    those numbers and work backwards.
   21               MR. SUNG:    Understood.
   22               THE COURT:   You have to lay a foundation for them.
   23               MR. SUNG:    We would do that with Mr. Jarosz, and so
   24    we would agree to withdraw that slide --
   25               THE COURT:   Well, you'll attempt to do that with




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 80 of 194 PageID# 36751

                                                                             2237


                                    Jarosz, J. - Direct

     1   him, and we'll see if you do.
     2              MR. SUNG:    Understood.    Yes, sir.
     3              THE COURT:   But you haven't done it yet.
     4              MS. SHAW:    And I can make objections at the
     5   appropriate time -- I plan on objecting at the appropriate
     6   time because in Mr. Jarosz's report, he has not provided any
     7   basis for valuing any oil unless it was sold, including the
     8   fish oil price.
     9              THE COURT:   Well, I'll have to deal with -- I can't
   10    project what is going to happen in the future, but you can't
   11    start out throwing those numbers at the jury.         There's no
   12    foundation for it.
   13               MR. SUNG:    Understood.
   14               (The following was heard in open court:)
   15               THE COURT:   Ladies and gentlemen, that chart flashed
   16    momentarily on the screen.      You should pay no attention to
   17    that.   Such a graph can't be put on the screen until first
   18    it's admitted, which it hasn't been.        So whatever you saw on
   19    the screen, you'll have to put out of your mind.          I don't
   20    know if you saw it or not.      It was not up there very long,
   21    but at this point, there's no basis for it being up there.
   22               All right.   You may proceed.
   23               MR. SUNG:    Thank you, Your Honor.
   24    BY MR. SUNG:
   25    Q.   Mr. Jarosz, can you tell us from your calculations, as a




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 81 of 194 PageID# 36752

                                                                            2238


                                    Jarosz, J. - Direct

     1   summary, of what you have found the reasonable royalty
     2   damages to be in this case?
     3              THE COURT:   That's what I just said he hadn't laid a
     4   foundation for, Counsel.
     5              MR. SUNG:    I understand, Your Honor.
     6   BY MR. SUNG:
     7   Q.   Mr. Jarosz, have you seen evidence that estimates
     8   Cargill's anticipated production in the future?
     9   A.   Yes, I have.
   10               MS. SHAW:    Objection, Your Honor.     This is unrelated
   11    to past damages.
   12               THE COURT:   Let me see counsel again.
   13               (The following was heard at the sidebar:)
   14               THE COURT:   I don't know what you're thinking.        You
   15    just started out by asking him what was on the chart after I
   16    said that there was no foundation.
   17               MR. SUNG:    I'm sorry, Your Honor.     I thought you
   18    were referring to the percent royalties on that chart.
   19               THE COURT:   We're talking about past damages.        The
   20    only evidence he has that has any relevance to any kind of
   21    damages is this witness's statement of how much fish oil
   22    costs today.
   23               MR. SUNG:    Yes, sir.
   24               THE COURT:   Okay.    Well, that isn't really helping
   25    us, because what we're talking about are past damages.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 82 of 194 PageID# 36753

                                                                            2239


                                    Jarosz, J. - Direct

     1              MR. SUNG:    Yes, sir.
     2              THE COURT:   We need to know some calculation of how
     3   much it's going to cost to produce the product, how much the
     4   product costs, whether it justifies the investment they've
     5   made.    I mean, as I said before we even started this, I
     6   didn't know how in the world you were going to prove any past
     7   damages because if he established a reasonable royalty, which
     8   is not going to be 50 percent, what would you apply it to?
     9              MR. SUNG:    And so I'm not trying to be enigmatic
   10    about this, Your Honor.
   11               THE COURT:   Well, I don't think you're being
   12    enigmatic.    You're facing a difficult task.       As I said, I
   13    don't know how you prove past damages when neither side has
   14    any sales.    We don't know how much to expect the sale price
   15    to be.   How much are fish farmers going to pay extra so that
   16    their fish would have more omega-3 fatty acid?
   17               MS. SHAW:    Your Honor, I would just note that the
   18    past production of oil, none of that was provided, as I
   19    understand it, to fish farmers.       So to the extent fish
   20    farmers are paying whatever Mr. Sung concedes that -- thinks
   21    that they're paying, that number is not relevant to the
   22    purposes of the oil that was made in the past if it was used
   23    for an entirely different intended purpose.
   24               MR. SUNG:    And our position has been, all along,
   25    that the projections of both companies as to what the sales




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 83 of 194 PageID# 36754

                                                                            2240


                                    Jarosz, J. - Direct

     1   would be going forward can help inform, as a proxy, the
     2   amount of oil that has already been produced by Cargill.           We
     3   would apply that same metric.
     4              MS. SHAW:    There's no basis for that in Mr. Jarosz's
     5   report.    There's no basis for valuing the oil that is the --
     6              THE COURT:   Well, I don't know how many plants it
     7   takes to produce a given amount of oil, and so how can we
     8   apply a royalty to a given amount of plants when we don't
     9   know -- there's no history of price of the oil, and we don't
   10    know how many plants it takes to produce the oil.
   11               MR. SUNG:    There would be testimony on that, Your
   12    Honor, in terms of how much.
   13               THE COURT:   Well, there isn't yet.
   14               MR. SUNG:    Correct.
   15               THE COURT:   Well, you're going to the wrong starting
   16    point.
   17               MR. SUNG:    Okay.   I'm happy to start there.
   18               MS. SHAW:    Your Honor, Benita Boettner was a fact
   19    witness for the past damages case.        Mr. Jarosz has no basis
   20    or foundation to provide testimony on these things.
   21               MR. SUNG:    This would be from Cargill's own
   22    documents.
   23               MS. SHAW:    Mr. Jarosz is not in a position to lay
   24    the foundation for Cargill's own documents which have not
   25    been admitted and for which no testimony has been provided.




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 84 of 194 PageID# 36755

                                                                            2241


                                    Jarosz, J. - Direct

     1               THE COURT:   Well, I don't know -- I don't know how
     2   much -- I mean, it seems to me the starting point is how much
     3   does it cost to produce a given amount of canola oil, and how
     4   can you estimate what the price is going to be without
     5   knowing what it cost to produce it and what you're going to
     6   sell it for?
     7               MR. SUNG:    That's why both companies' projections
     8   are the best metric of that, in our opinion.
     9               MS. SHAW:    Your Honor, I would just note that the
   10    past damages amount is not for oil that was made to sell into
   11    the market, it was oil that was made for R&D purposes.          So to
   12    use valuations of oil for commercial sales, it bears no
   13    relationship to the value when used for R&D, and it is
   14    clear --
   15                THE COURT:   Well, I think it does bear some
   16    relationship --
   17                MS. SHAW:    Okay.   Well, there's no basis.    There's
   18    no opinion laid in Mr. Jarosz's expert report for valuing the
   19    oil for R&D purposes.      He relies solely on the future
   20    commercial value --
   21                THE COURT:   Well, I haven't heard what he relies on.
   22    I don't know what he relies on, but you have to start with
   23    how much it cost to produce the oil and how much went into
   24    research.    Of course, they spent a lot more money than you
   25    did.   How much did it cost you to research it, how many




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 85 of 194 PageID# 36756

                                                                             2242


                                    Jarosz, J. - Direct

     1   plants does it take to produce a given amount of oil, how
     2   much does it cost, how much do you have to pay the farmers to
     3   do that.    I mean, you have to have a foundation.        You don't
     4   have anything.
     5               MR. SUNG:    Yes.   I was about to introduce an
     6   exhibit, Your Honor, of Cargill's projections, but those
     7   projections start from 2016, so they are historical.
     8               THE COURT:    Projections for what?
     9               MR. SUNG:    For the expected production, the expected
   10    price of the oil.       And, again, all of the data --
   11                MS. SHAW:    These numbers are for 2020.     I don't know
   12    which document you're referring to, but these documents are
   13    for the future.
   14                MR. SUNG:    Sorry.   I don't have my glasses.    And
   15    then with Nuseed as well --
   16                THE COURT:    Do you have any --
   17                MR. SUNG:    -- ones that are projections --
   18                THE COURT:    Do you have any projections from your
   19    client --
   20                MR. SUNG:    We do.
   21                THE COURT:    -- as to how much they spent?
   22                MR. SUNG:    We do.
   23                THE COURT:    Well, that's the starting point.
   24                MS. SHAW:    Those are future projections, Your Honor.
   25    They're projections for future costs that have not happened.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 86 of 194 PageID# 36757

                                                                            2243


                                    Jarosz, J. - Direct

     1              THE COURT:   Well, they've spent money raising them.
     2   That's what is -- that's what they've done in the past.
     3   They've spent money raising them.        That's the number that we
     4   ought to have, how much it cost them to raise the product,
     5   how much oil was produced for what costs in the past.
     6              MS. SHAW:    And, Your Honor, Mr. Jarosz does not rely
     7   on that in calculating --
     8              THE COURT:   Well, if he didn't rely on that, we'll
     9   deal with that when we get to it.
   10               MS. SHAW:    Yes, Your Honor.
   11               MR. SUNG:    May we ask to possibly consider a lunch
   12    break to allow us to really narrow this down?         I think it
   13    will be a lot more effective.       Because we want to take and
   14    heed what you just said in terms of making sure that we can
   15    direct this to those foundational elements for you.
   16               THE COURT:   All right.     We'll take a lunch break
   17    now.
   18               (The following was heard in open court:)
   19               THE COURT:   Ladies and gentlemen, the parties --
   20    well, I think we should ask the witness to step down and
   21    remain outside the courtroom until he's recalled.
   22               MS. SHAW:    Your Honor, would you please give the
   23    witness the same instruction you've given other witnesses?
   24               THE COURT:   You should not discuss your testimony
   25    with anyone between now and the time that you return to the




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 87 of 194 PageID# 36758

                                                                             2244


                                    Jarosz, J. - Direct

     1   stand, or consult any documents.        You should return to the
     2   stand exactly as you leave it now.
     3              THE WITNESS:    Yes, sir.
     4              (The witness exited the courtroom.)
     5              THE COURT:   All right.
     6              Ladies and gentlemen, it's going to take a little
     7   while to straighten out the wrinkles that are caused when we
     8   have a dual system of determining damages.         Part of them are
     9   determined by you, and part of them are determined by me, and
   10    it's difficult to draw the line exactly where one starts and
   11    the other begins, and that's what we're trying to figure out
   12    now.
   13               So let's take a recess, and you can have a leisurely
   14    lunch and return at 2:00.
   15               (The jury exited the courtroom.)
   16               THE COURT:   Counsel, the projections that you make
   17    on what is a reasonable royalty are so astonishing that the
   18    Court, even if it was inclined to let you start at the end
   19    and work back to the beginning, can't do that in this case.
   20    I mean, you've got the royalty going up to 49 percent, which
   21    is unheard of.     I've never heard of such a royalty.
   22               So you're going to have to have a foundation before
   23    you put any numbers in front of the jury.         And, as I said,
   24    what matters to past damages is what happened in the past,
   25    not what is projected in the future, and before you can start




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 88 of 194 PageID# 36759

                                                                                2245


                                    Jarosz, J. - Direct

     1   projecting in the future, you have to know how much it cost
     2   to produce the oil.     And you've produced it, and they've
     3   produced it, and that's where you have to start; how much did
     4   it cost to produce it?
     5              The research money is what an economist, I guess,
     6   would call a sunk cost.      That's been spent.       It can't be
     7   recaptured.    I mean, you try to recapture it through sales
     8   over time, but -- I guess your sunk costs are relevant to how
     9   much you have invested in the project, but we have to know
   10    what it cost to produce it and what damage has been caused to
   11    you by their infringement to date, not what may be caused by
   12    their infringement at some time in the future.
   13               And, as I said earlier, I was really wondering how
   14    you were going to prove any past damages, and it's proving
   15    very difficult for you to do so, which I expected it would.
   16    When you've got no sales of the product on either side, you
   17    don't even have a projected cost of the product.           You don't
   18    have a cost of producing the product.            How can you come to
   19    any realistic estimate of past damages?
   20               So if your expert is basing things entirely on
   21    projections of future sales, I don't think that is going to
   22    be an effective determinant of what you are entitled to in
   23    past damages.    It may be relevant, if he can support it, to
   24    potential future damages, but past damages -- what are they?
   25    How much does their alleged infringement affect your research




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 89 of 194 PageID# 36760

                                                                             2246


                                    Jarosz, J. - Direct

     1   costs?
     2              When did the infringement start?        Nobody said when
     3   the infringement started.      Did it start when they first
     4   planted the product which produced allegedly infringing oil?
     5   I don't know.    Did it start when you first notified them that
     6   you were claiming they were infringing?          I don't know.   But
     7   you have to lay your foundation before you hit the jury with
     8   any percentage royalty that you're requesting.
     9              So I don't know how you do that.        I just named some
   10    examples of what I think is missing, but I don't know if I've
   11    thought of all the examples of what's missing or not.            It's
   12    just that everything is missing at this point.
   13               MR. SUNG:    And, Your Honor, we greatly appreciate
   14    your guidance on that, and so based on --
   15               THE COURT:   Well, I'm not supposed to be -- I'm not
   16    supposed to be determining what evidence you should present.
   17    You have to decide what evidence you want to present or
   18    attempt to present, but I've told you that I don't see how
   19    you can support these numbers without some foundation, and
   20    I've given you some ideas of what I meant by foundation, but
   21    you've got to put it together however you think it ought to
   22    be put together.
   23               MR. SUNG:    And, Your Honor, just a question about
   24    order of presentation.      For purposes of the presentation,
   25    would it be your decision to keep the jury here on an




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 90 of 194 PageID# 36761

                                                                             2247


                                    Jarosz, J. - Direct

     1   advisory basis on future damages, as well?
     2              THE COURT:   Absolutely not.     They make a decision,
     3   and I'm not going to have them give an advisory verdict on
     4   future damages.
     5              MR. SUNG:    Understood.
     6              THE COURT:   They'll make their decision, and then
     7   they'll be excused, and then we can start working on future
     8   damages when they start deliberating.
     9              MR. SUNG:    Thank you.
   10               THE COURT:   All right.     We'll be in recess until
   11    2:00.
   12               (Recess from 12:44 p.m. to 2:02 p.m.)
   13               MR. SUNG:    Your Honor, if we may, the proponents
   14    would like to address the Court in the form of a proffer.
   15               The proponents are not seeking to prove past damages
   16    in this case based on the direct economic injury from the
   17    infringing conduct.     Rather, what we would intend to prove is
   18    that, based on a royalty base multiplied by a royalty rate,
   19    that there could be indeed past damages.         The royalty base
   20    would be based on evidence we would intend to introduce that
   21    talks about the amount of infringing oil that Cargill has
   22    produced to date.
   23               In addition, the royalty rate would be based on
   24    expert testimony with regard to the parties' individual
   25    licenses but also based on projected information or data with




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 91 of 194 PageID# 36762

                                                                            2248


                                    Jarosz, J. - Direct

     1   regard to future projections by both parties.         If it's Your
     2   Honor's determination that the reliance on these future
     3   projections is unacceptable to present to the jury or that
     4   any jury verdict that relied on that would otherwise not be
     5   informative to the Court for future ongoing royalties, then
     6   we would submit that we can dismiss the jury from further
     7   proceedings and head directly to a discussion about
     8   injunctive relief and any ongoing royalties.
     9              Part of the proffer would include submitting to the
   10    Court for evidence the expert report of John Jarosz from
   11    June 21, 2019, as well as Mr. Jarosz's supplemental expert
   12    opinion from August 28 of 2019, and then, lastly,
   13    Exhibit CX-0364.
   14               THE COURT:   Well, there are problems with attempting
   15    to base a reasonable royalty rate based on projected future
   16    sales, and at this point, as the evidence stands, I don't
   17    believe the Court can do that.
   18               One thing that happened is that the -- a couple of
   19    the patents were found not to be infringed.         Mr. Jarosz's
   20    report did not apportion the damages between the patents.           He
   21    seemed to be trying to say that the damages from any one
   22    patent would support the entire damages claim, which I don't
   23    believe is in accordance with the law on determining damages.
   24               Furthermore, there's no evidence before the Court as
   25    to when the proponents will get their product to market.           As




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 92 of 194 PageID# 36763

                                                                             2249


                                    Jarosz, J. - Direct

     1   I said, the only evidence is the testimony of Ms. Boettner,
     2   if I'm saying their name correctly, that she hopes it will be
     3   ready in six months, which is different than her testimony
     4   was in her deposition, but time has passed since her
     5   deposition, and I can't determine the difference, what
     6   difference, if any, that that made.
     7              So I don't believe that there's any way that
     8   Dr. Jarosz can base his projection of past damages.          I
     9   understand that what he's going to base it on is the value of
   10    the seeds produced in the experimental basis, which that part
   11    of it makes sense.     And even if you applied the maximum
   12    range, he didn't pick any range.        He said between 12 and 49
   13    percent, which is not helpful to the Court in the least.
   14    I've never heard of a 49 percent range, nor can I imagine any
   15    economic basis for same.      How can somebody manufacture a
   16    product and give away 49 percent in a royalty?         I've never
   17    seen it.    I've never seen anybody even argue that that's what
   18    it should be.
   19               So based on the testimony in the record thus far, I
   20    would say that his range would not be helpful to the Court in
   21    projecting what the future damages should be or whether an
   22    injunction should hold.
   23               I've got to know whether the patents which are found
   24    to be invalid would be sufficient for, for example, for the
   25    opponents to produce Latitude.       In other words, can they




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 93 of 194 PageID# 36764

                                                                            2250


                                    Jarosz, J. - Direct

     1   produce it without infringing on any of the Group A patents?
     2   If they can, then it's questionable whether it would be
     3   possible to determine any royalty.
     4              But the patents that have been infringed seem, to
     5   the Court, at this stage of the proceeding -- and I haven't
     6   heard from the defendant yet -- but seem to be a proper basis
     7   for an injunction.      But I don't know how you would determine
     8   a royalty rate based on the evidence that's before me at this
     9   time.
   10               MR. SUNG:    And the only thing I would add, Your
   11    Honor, is that, of course, we respectfully disagree with
   12    regard to the apportionment law application in this case.           It
   13    is Dr. Kunst's testimony earlier that each of the Group A
   14    patents, at the very least, would command the full value of
   15    that technology based on infringement, and I believe
   16    Mr. Jarosz --
   17               THE COURT:    Well, all of the Group A patents, I
   18    think, with maybe one exception -- were there four or five
   19    Group A patents?
   20               MR. SUNG:    Four, Your Honor.
   21               THE COURT:    Well, all four of them were found to be
   22    infringed.
   23               MR. SUNG:    Yes.
   24               THE COURT:    So that your position is that any one of
   25    them would preclude the Latitude product, but I don't know




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 94 of 194 PageID# 36765

                                                                            2251


                                    Jarosz, J. - Direct

     1   that yet.    And that's just speculation for the Court to try
     2   to decide that issue.
     3               MR. SUNG:    Well, we believed, again, that Dr. Kunst
     4   did testify to that effect during the liability phase of
     5   trial.
     6               THE COURT:   Well, I don't know that her testimony
     7   was accepted or not.      There was testimony to the contrary,
     8   and if the Court has to decide that question, I would have to
     9   compare her testimony and the other testimony in the case to
   10    see if those four patents would bar Latitude entirely or not,
   11    or how difficult would it be for Cargill and BASF to design
   12    around those four patents?
   13                MR. SUNG:    Understood, Your Honor.
   14                THE COURT:   But it seems to the Court, based on the
   15    evidence at this time, that you'd be entitled to an
   16    injunction on those four patents.        But there are just too
   17    many holes in the economist's testimony; the range, the fact
   18    that he didn't apportion them.       Even in view of that
   19    testimony, the fact that he's only applying the range to that
   20    one group of products that was worth, what, around $3,000?
   21                But, of course, that -- I mean, you want that big
   22    number so you can apply it to the ongoing royalty.          It
   23    doesn't help you -- it's worth a few hundred dollars on past
   24    damages.    But I can tell you that as far as an ongoing
   25    royalty is concerned, the Court would not accept that range




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 95 of 194 PageID# 36766

                                                                            2252


                                    Jarosz, J. - Direct

     1   as advisory.
     2              MR. SUNG:    Understood, Your Honor.     I think that
     3   you've seized upon the various factors relating to the
     4   uncertainties in this case in advance of the commercial sales
     5   that you've talked about, and we would agree with you from
     6   the proponents' standpoint that injunctive relief would be
     7   warranted on those bases, and so I think based on what you've
     8   articulated just now, again, we would submit that the jury
     9   could be dismissed at this point in time.
   10               THE COURT:   Do the opponents have anything to say
   11    about that?
   12               MS. SHAW:    Your Honor, we have no objection to
   13    dismissing the jury.     As I understand it, proponents of the
   14    patents are now withdrawing their past damages claim, if I
   15    heard it correctly.
   16               I did want to comment on the point about the
   17    injunction.    We do believe that there is evidence to be put
   18    on and expert testimony to be put on on the appropriateness
   19    of both, any future royalty and an injunction, which as I'm
   20    sure this Court knows, post eBay, there's a number of factors
   21    and considerations to take into account for that.
   22               THE COURT:   I know that there are a number of
   23    factors to take into consideration.        That's why I said that
   24    it appeared to the Court that at this point, that it was the
   25    most probable, but I'm not -- I don't want to guarantee to




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 96 of 194 PageID# 36767

                                                                            2253


                                    Jarosz, J. - Direct

     1   the proponents that I'm going to grant them an injunction.           I
     2   don't want that to be the basis for your dismissing the jury.
     3               But I think you have a -- what can I say?       I mean, I
     4   think you certainly have a prima facie case to get an
     5   injunction, and it's up to the opponents to persuade the
     6   Court that that would not be an appropriate remedy.          I think
     7   prima facie it would be, but I don't want that to be the
     8   reason for you to dismiss the jury.
     9               MR. SUNG:    Thank you, Your Honor.    We understand.
   10                THE COURT:   All right.    Well, do you want to dismiss
   11    the jury?
   12                MR. SUNG:    Yes.   That would be our proffer.
   13                THE COURT:   All right.    Bring the jury in.
   14                (The jury entered the courtroom.)
   15                THE COURT:   Well, ladies and gentlemen, as I
   16    mentioned to you before the break, it appears that all
   17    aspects of this case are very complex, including the damages,
   18    and it's very difficult to draw a line between the damages
   19    that occurred in the past and those which may occur in the
   20    future.
   21                The part of the case that applies to you is only the
   22    past damages, and using the evidence that the plaintiff is
   23    prepared to present, it does not appear that the past damages
   24    would be of any great significance.        So the parties have
   25    agreed that they are going to focus on the future damages and




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 97 of 194 PageID# 36768

                                                                            2254


                                    Jarosz, J. - Direct

     1   not the past damages, which means that you don't have a
     2   decision to make, and you're going to be excused as jurors.
     3              Again, if you would wait just a minute in the jury
     4   room, I'll come in there and thank you again for your
     5   service.
     6              (The jury was excused from the proceedings.)
     7              THE COURT:   Give me just a minute or two.
     8              (There was a pause in the proceedings.)
     9              THE COURT:   Well, the jury wanted me to say that
   10    they thought the attorneys on both sides did an excellent
   11    job, and they thought they were very professional in the way
   12    they presented their case, and very well prepared and
   13    knowledgeable about your respective presentations.          They
   14    wanted to be sure that I said that to you, and I will say I
   15    agree with them.     So they have been excused now, and we can
   16    proceed with the other aspect of damages.
   17               MR. SUNG:    Thank you, Your Honor.     I think just as a
   18    housekeeping issue, we wanted to make sure it was clear on
   19    the record that Your Honor did accept the proffer of
   20    proponents?
   21               THE COURT:   Did accept what?
   22               MR. SUNG:    The proffer of proponents that,
   23    essentially, the basis for our dismissal or request to
   24    dismiss the jury was the insufficiency of the evidence from
   25    Your Honor's perspective of the evidence that we would




                    Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 98 of 194 PageID# 36769

                                                                            2255


                                    Jarosz, J. - Direct

     1   otherwise have submitted with respect to the royalty rate.
     2               THE COURT:   Yeah.   Well, basically, the Court felt
     3   that no foundation had been established for the royalty rates
     4   set forth in the doctor's report, and I felt that the range
     5   was too wide to be of any help, and the application of that
     6   range of rates to past damages would not be persuasive to the
     7   Court in setting royalties.
     8               I've just never heard of a license agreement that
     9   had royalties in that range, particularly the upper end of
   10    the range, and I can't imagine the results of a hypothetical
   11    negotiation being a royalty range of 49 percent.
   12                All right.
   13                MR. SUNG:    So, Your Honor, we'll go ahead and bring
   14    Mr. Jarosz back to the stand to continue his testimony, now
   15    focusing on the injunctive relief aspects.
   16                THE COURT:   All right.
   17                (The witness resumed the witness stand.)
   18                THE COURT:   All right.    You may proceed.
   19                MR. SUNG:    Thank you, Your Honor.
   20    BY MR. SUNG:
   21    Q.   Mr. Jarosz, you'll notice that we're a little fewer in
   22    number this afternoon.
   23    A.   Yes.
   24    Q.   But what I'd like to do is to take you through your
   25    analysis and your expert opinion with regard to the




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 99 of 194 PageID# 36770

                                                                            2256


                                    Jarosz, J. - Direct

     1   injunctive relief aspect, and so let me ask:
     2               In coming to your opinion on whether injunctive
     3   relief is appropriate in this case, what factors did you
     4   consider?
     5   A.   I considered three factors; irreparable harm, balance of
     6   hardships, and public interest.
     7   Q.   And can you explain what irreparable harm means in this
     8   context?
     9   A.   As I understand it, it means harm for which there will
   10    not be full compensation due to the facts and circumstances
   11    of the situation at hand, in other words, harm that is
   12    extremely difficult to measure completely.
   13    Q.   And what types of harm did you consider that Nuseed may
   14    suffer here?
   15    A.   I think there are three forms of harm if BASF and Cargill
   16    remain in the marketplace:      Number one is profit erosion;
   17    number two is impact on research and development activities;
   18    and number three is the impact on customer relationships.
   19    Q.   And in your opinion, would these harms be irreparable?
   20    A.   Based on the facts and circumstances of this case, it
   21    appears that it would be exceedingly difficult to measure all
   22    of the harms that are likely to occur in those three
   23    categories.
   24    Q.   So if we can take each of these --
   25                THE COURT:   Could you give me those three again.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 100 of 194 PageID# 36771

                                                                              2257


                                     Jarosz, J. - Direct

     1                THE WITNESS:   The three categories of irreparable
     2    harm are, number one, profit erosion; number 2, impact on
     3    research and development activities; and, number 3, impact on
     4    customer relationships.
     5                THE COURT:   Okay.
     6    BY MR. SUNG:
     7    Q.   And so let's take each of these harms in turn.        What is
     8    profit erosion?
     9    A.   Profit is the difference between price and cost.           In this
    10    case, if infringement were allowed to continue, there would
    11    be a negative impact on the price trajectory and a positive
    12    impact on the cost trajectory.       In other words, the profits
    13    would be squeezed because of the competition.
    14    Q.   And would Cargill's entry into the market put any
    15    downward pressure on Nuseed's prices for Aquaterra?
    16    A.   Yes.   It's one of the basic precepts of economics, and
    17    that is, competition often leads to price reduction.
    18    Companies often compete directly with one another by offering
    19    lower prices, and that is likely to occur in this business
    20    place.
    21    Q.   Now, are you suggesting that Nuseed should be able to
    22    charge monopoly prices?
    23    A.   Absolutely not.     Both companies are competing to be
    24    alternatives to and supplements to fish oil.        So fish oil is
    25    still out there and dominates the marketplace.         So the




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 101 of 194 PageID# 36772

                                                                            2258


                                    Jarosz, J. - Direct

     1    existence of fish oil will constrain the pricing that both
     2    companies can engage in.      If they attempted the price too
     3    high, fish oil would take all of that business.
     4    Q.   And would Cargill's entry into the marketplace increase
     5    Nuseed's costs?
     6    A.   Yes.   In at least two dimensions -- and Ms. Boettner
     7    talked about some of those earlier today -- it would result
     8    in Nuseed engaging -- having to incur more marketing costs
     9    than it otherwise would have in order to both keep and
    10    attract a customer base, so increase in marketing costs.          And
    11    there's also an increase in production costs, that is,
    12    economies of scale or learning curve effects would not be
    13    realized.
    14    Q.   And have you seen any evidence that Nuseed expects its
    15    cost to production to decrease with volume and experience?
    16    A.   Yes.   I've seen documents from the company that are
    17    consistent with normal economic principles, and that is, over
    18    time companies learn, both because of volume and simply time
    19    in the business, and by learning more about the business,
    20    they reduce their costs.      That's called economies of scale or
    21    sometimes learning curve effects.       The cost can occur both
    22    straight production costs and of developing relationships
    23    with growers.
    24                By not being far enough down the experience or time
    25    curve, the company will not be able to realize the gains that




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 102 of 194 PageID# 36773

                                                                              2259


                                      Jarosz, J. - Direct

     1    it otherwise be able to realize, and I've seen that in some
     2    of the Nuseed documents.
     3    Q.   Okay.    Can you turn in your binder, please, to CX-0928.
     4    A.   I'm there.
     5    Q.   And do you recognize this document?
     6    A.   I recognize this general document.           Are you wanting me to
     7    look at a particular page?
     8    Q.   Well, if you flip through it, my question is going to be:
     9    Is this the type of document that you would normally rely
    10    upon as an expert in rendering your opinion?
    11    A.   Absolutely.    This is investor day slides in which -- as I
    12    recall, in which the company that is Nuseed talked about the
    13    business that it's in and hoping to continue to be in.
    14                 MR. SUNG:    Your Honor, we'd like to move the
    15    admission of CX-0928 into evidence.
    16                 THE COURT:   That document will be admitted.
    17                 (Exhibit CX-0928 received in evidence.)
    18    BY MR. SUNG:
    19    Q.   Mr. Jarosz, can I refer you to particularly Bates number
    20    ending 789 within this set.
    21    A.   Yes, I'm there.
    22    Q.   And once you're there, if you could tell us, what does
    23    this slide describe to you?
    24    A.   This shows precisely the concept that in economics we
    25    know as scales of economies or learning curve effects.           One




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 103 of 194 PageID# 36774

                                                                             2260


                                    Jarosz, J. - Direct

     1    sees that early on, on the left-hand side toward the
     2    beginning of the project, or what's called launch, the costs
     3    are fairly high.
     4              But over time, as the company learns about the
     5    business and learns how to succeed in the business, the costs
     6    go over time -- reduce over time.       So you'll see what is
     7    fairly high on the left-hand side because quite a bit lower
     8    on the right-hand side because the company has learned more
     9    and have a larger scale within which to work on reducing its
    10    costs.
    11    Q.   So what effect does Cargill's entry into the marketplace
    12    have on Nuseed's ability to realize these cost reductions?
    13    A.   It slows the ability of Nuseed to be able to move down
    14    that learning curve.     In other words, it will be stuck more
    15    toward the left-hand side than the right-hand side because
    16    the volumes will be substantially lower.        The ability to
    17    learn will be much lower because the company will be
    18    defending its position in the market rather than working on
    19    economies of scale.
    20    Q.   In your opinion is the harm that Nuseed is likely to
    21    suffer due to profit erosion quantifiable in this case?
    22    A.   It's extremely difficult to adequately quantify here, for
    23    a couple of reasons.     The first is, we don't know exactly
    24    what the price trajectory is going to be.        We all know the
    25    products have not been for sale yet.       So we don't know for




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 104 of 194 PageID# 36775

                                                                            2261


                                    Jarosz, J. - Direct

     1    sure what the selling price will be.       As a result, we don't
     2    know what the trajectory of selling prices will be, and as a
     3    result of that, we don't know what the impact of competition
     4    will be.
     5               Will it reduce prices 10 percent, 50 percent, or not
     6    at all?    We don't know that because the business is just now
     7    beginning on the commercial scale.
     8               Secondly, we don't know what the cost structure will
     9    look like for the same reasons the newer company has been in
    10    full commercialization yet, there have not been sales.          So we
    11    don't know what the cost curve will look like for Nuseed as a
    12    result.    We don't know what the trajectory will look like,
    13    and as a result of that, we don't know precisely what the
    14    impact of the competition will be, how it might change that
    15    line.
    16    Q.   And why is price erosion irreparable here?
    17    A.   For the reasons that I just explained, that is, we don't
    18    know what the prices will be, we don't know what the
    19    trajectory will be, and we don't know what the impact of the
    20    competition will be on that trajectory.
    21    Q.   So let's move on to the second type of harm you've
    22    identified.    Can you explain what sort of harm Nuseed may
    23    suffer with respect to product development?
    24    A.   Nuseed will have less resources to be able to invest in
    25    its own business.     That means it won't be able to extend upon




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 105 of 194 PageID# 36776

                                                                              2262


                                    Jarosz, J. - Direct

     1    and improve Nutriterra.     Moreover, it will be less able to
     2    develop new applications than it's hoping to develop.          In
     3    this case we know that applications for the human market is
     4    quite important to both companies.       Things like food and
     5    beverage or supplements or nutraceuticals is the next wave
     6    beyond aquaculture.
     7              But if the company is forced to defend its position
     8    in the aquaculture business and generates less money from
     9    that business, it will not be in a position to develop the
    10    human, direct human applications at the rate it was hoping it
    11    would.
    12    Q.   And why is the impact of Cargill's presence in the
    13    marketplace on Nuseed's product development likely to be
    14    irreparable harm?
    15    A.   We don't know precisely what new projects Nuseed will
    16    invest in.    We don't know what the success rate of those
    17    extensions will be.     As a result, we don't know what the
    18    impact of the competition will be.       Will it halt all
    19    development?    Will it slow development or will it have no
    20    impact?   We just don't know.
    21    Q.   So let's discuss the last item that you had mentioned,
    22    customer relationships.
    23              How does Cargill's entry into the marketplace affect
    24    Nuseed's customer relationships?
    25    A.   As we heard Ms. Boettner talk about, the company is




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 106 of 194 PageID# 36777

                                                                            2263


                                    Jarosz, J. - Direct

     1    attempting to develop customer relationships.         It's been
     2    working on that for many months.       But there are not yet
     3    customers who have signed contract for the purchase of
     4    Nutriterra.
     5               We don't know what customers will be developed over
     6    what time frame.    The impact of the competition will,
     7    undoubtedly, have some impact on the development and
     8    retention of new customers.
     9    Q.   And why is that impact, the impact of Cargill's entry
    10    into the marketplace on Nuseed's customer relationships
    11    likely to be irreparable here?
    12    A.   We don't know what customers will ultimately choose
    13    Nutriterra.    We don't know at what scale they will be sending
    14    their business to Nuseed.      And as a result, we don't know
    15    what the competitive impacts will be since we don't know what
    16    the trajectory would be without the competition.
    17    Q.   You've just mentioned Nutriterra a moment ago.        Is that
    18    the product you're talking about with respect to --
    19    A.   I meant Aquaterra.    I misspoke.    I'm sorry.
    20    Q.   Would you be able to reliably quantify unobserved
    21    customer relationships that may have formed in the absence of
    22    Cargill's entry into the marketplace?
    23    A.   No.
    24    Q.   What are the particular circumstances that play in this
    25    case that would make quantifying the damage done to Nuseed




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 107 of 194 PageID# 36778

                                                                             2264


                                    Jarosz, J. - Direct

     1    due to Cargill's entry particularly difficult?
     2    A.   There are four characteristics of this business that bear
     3    on the irreparable issue quite importantly:        Number one, this
     4    is a new to market, a first-time product.        There's not been a
     5    canola-based source of omega-3 until now, and the market has
     6    not known how it will accept that new product.         So it's a
     7    brand-new business that's being developed.
     8              Secondly, you have the issue of a first mover.
     9    Nuseed was planning to be the first mover in this business,
    10    and first movers typically have advantages over later movers.
    11    Because of the competition from Cargill, that first mover
    12    advantage is likely to be impacted, but we don't know how
    13    much.   It's difficult enough to measure first mover, and then
    14    to figure out what the impact of an altered first mover is
    15    exceptionally difficult.
    16              The third characteristic of this business is that
    17    it's a worldwide business, so the patents here or U.S.
    18    patents, but the business is run throughout the world, in
    19    Chile, for example.     And so things that happen in the
    20    United States reverberate, but unclear exactly how in other
    21    geographic markets.     So that's the third characteristic.
    22              And the fourth characteristic is that this
    23    technology is what we economists call a platform technology.
    24    Mr. Zacharias, Ms. Boettner talked about that.         I talked
    25    about it a few minutes ago.      Both companies are hoping to use




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 108 of 194 PageID# 36779

                                                                            2265


                                    Jarosz, J. - Direct

     1    the aquaculture product and move more directly into the human
     2    markets with food and beverages, food supplements,
     3    nutraceuticals.
     4                The company's had hopes that this technology will
     5    become ubiquitous.     Those are the characteristics of this
     6    business that make it particularly difficult to quantify what
     7    the harm could be in the future to a dollar amount and
     8    express that today.
     9    Q.   Now, would a reasonable royalty apply to future sales
    10    fully compensate Nuseed for the damage here?
    11    A.   No, not if the reasonable royalty is dependent only on
    12    past licenses.    But we have so many other things going on,
    13    the profit erosion, the impact on customer relationships, the
    14    impact on research and development that aren't reflected in
    15    the preexisting licenses in this business.
    16                So if a royalty were reliant on those preexisting
    17    licenses, we would be losing large measures of potential
    18    harm.
    19    Q.   So in addition to irreparable harm, are there other
    20    factors you considered in your analysis of whether injunctive
    21    relief is appropriate here?
    22    A.   Yes.   The balance of the hardships and public interest.
    23    Q.   What does the balance of the hardships mean as it relates
    24    to injunctive relief?
    25    A.   We're asked to weigh, as I understand it -- and this is




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 109 of 194 PageID# 36780

                                                                            2266


                                    Jarosz, J. - Direct

     1    one of the factors that comes from a famous Supreme Court
     2    case -- to weigh the harm to Nuseed if there's not an
     3    injunction versus the harm to Cargill if there is an
     4    injunction.    So we're trying to weigh the hardships to both
     5    parties.
     6    Q.   And did your analysis consider the relative importance of
     7    long-chain omega-3 canola oil to each of the parties here?
     8    A.   Yes.   And I had quite a bit of evidence on the
     9    significance of this project to Nuseed.         In fact, I
    10    understand it was really one of the primary reasons for the
    11    development of the company, that is, to further develop this
    12    product line and bring it to the marketplace.         One sees
    13    throughout the documents the significance of the canola-based
    14    omega-3 technology to Nuseed.
    15    Q.   And is the prior Exhibit CX-0928 one of those documents
    16    you referred to reach that determination?
    17    A.   Yes, it is.   One sees throughout this presentation
    18    mention of the significance of this program.
    19    Q.   And in your review of similar documents from BASF and
    20    Cargill, did you see an equal emphasis on the importance of
    21    long-chain omega-3 canola oil to those parties?
    22    A.   I did not see the same kind of emphasis.        Both those
    23    parties are involved in lots of other projects, and I didn't
    24    see the significance of this project in the same way that I
    25    saw the significance of this project to Nuseed.




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 110 of 194 PageID# 36781

                                                                            2267


                                    Jarosz, J. - Direct

     1    Q.   So over all what did you conclude about the balance of
     2    hardships in this case?
     3    A.   They seemed to favor Nuseed, that is, in position of an
     4    injunction would protect the position that's extremely
     5    important to Nuseed, and it's a position that appears to have
     6    somewhat less significance to BASF and Cargill.
     7    Q.   And how did your analysis of whether injunctive relief is
     8    appropriate here, taking into consideration the public
     9    interest?
    10    A.   I realize that they're somewhat competing interests here.
    11    The patent system wants to protect innovation and wants to
    12    encourage further innovation.      On the other hand, competition
    13    can result in reduced prices.      So I needed to examine which
    14    factor predominated here.
    15    Q.   And why is it important from an economic perspective to
    16    protect patented inventions?
    17    A.   It's the whole reason why the patent system exists, that
    18    is, it wants to give inventors and innovators protection for
    19    the substantial investments that they made, so it grants a
    20    limited monopoly for those companies and individuals to
    21    recoup the investment.
    22                The patent system encourages innovation and it
    23    encourages innovation not only by big companies but small
    24    companies, and not having that protection here would send a
    25    signal to potential innovators that their innovations may not




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 111 of 194 PageID# 36782

                                                                            2268


                                    Jarosz, J. - Direct

     1    be as protected as they had hoped.
     2    Q.   And how would public interest be impacted should Cargill
     3    be allowed to remain in the marketplace?
     4    A.   The impact is that there would be less confidence in the
     5    patent system.    Nuseed has already prevailed on liability.
     6    Nuseed has prevailed in showing that its patents are valid,
     7    enforceable, and infringed.      If a permanent injunction is not
     8    granted, there will be less certainty among innovators that
     9    their positions will be protected in the future.
    10    Q.   And, alternatively, how is the public interest impacted
    11    should an injunction issue here?
    12    A.   The supply of canola-based omega-3 is likely to be quite
    13    substantial.    You heard from Ms. Boettner and, I think,
    14    Mr. Zacharias, as well, that this is a very scaleable
    15    business.    In other words, it can be expanded.       One needs to
    16    grow more crops.
    17                So there certainly is a fish oil gap.      Nuseed
    18    believes it can meet much of that gap, and depending on the
    19    year, perhaps all of it, because the scaleability is quite
    20    agreeable to the company.      This is a technology that can fill
    21    much of that fish oil gap.
    22    Q.   Would an injunction preventing Cargill from entering the
    23    long-chain omega-3 canola marketplace prevent Cargill, under
    24    any circumstances, from entering the market?
    25    A.   No.    It has at least two options open to it.      One, is to




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 112 of 194 PageID# 36783

                                                                            2269


                                    Jarosz, J. - Direct

     1    design around the patents, in other words, attempt to remain
     2    in the business but not use the CSIRO and GRDC and Nuseed
     3    intellectual property.
     4              But, secondly, they have the ability to come and
     5    negotiate a license with the proponents.        That is, an
     6    injunction often leads to further negotiation, one in which
     7    the parties figure out what terms are fair going forward.
     8    Q.   And so overall what is your opinion as to whether
     9    injunctive relief is appropriate here?
    10    A.   Based on the facts and circumstances of this case, it
    11    appears that injunctive relief is the most appropriate form
    12    of relief.
    13    Q.   So I'd like to turn back and address with you the aspect
    14    of future ongoing royalties.      Alternatively, to your
    15    injunctive analysis, what other form of damages did you deem
    16    appropriate in the absence of injunctive relief?
    17    A.   A reasonable royalty.
    18    Q.   And would lost profits not be appropriate here?
    19    A.   Not for anything in the past because as has been
    20    established, there have not been commercial sales.         So there
    21    are no losses in that dimension that Nuseed has incurred.
    22    That's not to say it hasn't been harmed, but there are no
    23    sales that have been lost by the company to date.         The
    24    future, however, may be a very different story.
    25    Q.   Can you tell us about the methodology you used to




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 113 of 194 PageID# 36784

                                                                            2270


                                    Jarosz, J. - Direct

     1    determine the amount that a reasonable royalty should be for
     2    ongoing royalties?
     3    A.   I used a hypothetical negotiation construct.
     4    Q.   And can you describe what that is?
     5    A.   It can be thought of as a license fee that should have
     6    been paid by the infringer to the owner of certain patent
     7    rights, and it's established based on setting up a bargaining
     8    negotiation that we know never really existed but should have
     9    existed.   That is, what should have happened if the parties
    10    sat down at a negotiating table and instead of infringement,
    11    there was a license that was entered into?
    12    Q.   So here in this case, how is it possible to calculate
    13    what royalty the parties should have agreed to for the
    14    patents had they conducted this negotiation before first
    15    infringement?
    16    A.   We have three sets of facts that are quite useful in
    17    determining the outcome of a hypothetical negotiation.          One
    18    is licenses and agreements covering the patent rights at
    19    issue here or something very close to those patent rights.
    20    Number two, we have information on BASF and Cargill's
    21    projected gains from infringing as of the point of this
    22    negotiation.    And third, we have information on CSIRO, GRDC,
    23    and Nuseed's projected losses out into the future if
    24    competition were to continue from Cargill.
    25    Q.   And in this case is such evidence to support those




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 114 of 194 PageID# 36785

                                                                            2271


                                    Jarosz, J. - Direct

     1    available?
     2    A.   Yes.    I have evidence on all three of these dimensions.
     3    Q.   And is that evidence quantitative or qualitative?
     4    A.   We economists view it as quantitative.       It's data, but I
     5    also consider it a set of qualitative factors that impacts
     6    any negotiation, including a hypothetical negotiation.
     7    Q.   And when did you -- or what date did you apply to the
     8    hypothetical negotiation in this case?
     9    A.   November of 2018.
    10    Q.   And are you aware whether both sides agree to that date?
    11    A.   Yes, I think there's agreement on that.
    12    Q.   And so you mentioned you had looked at a number of
    13    different comparables but you had focused on two in
    14    particular.    Can you describe what those were?
    15    A.   Yes.    I'm not sure if I fully mentioned that.      I looked
    16    at a number of licenses, a couple dozen licenses, but I found
    17    two in particular that were extremely useful, and I
    18    summarized those in a slide.
    19    Q.   And can you walk us through what is on this slide?
    20    A.   The first is the set of agreements between CSIRO and GRDC
    21    on one hand and Nuseed on the other hand.        Those agreements
    22    were entered into in 2010, and those covered the very patents
    23    that we're talking about here.
    24                They provided -- those agreements provided that
    25    Nuseed would pay 25 percent of what it calls net sales, but




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 115 of 194 PageID# 36786

                                                                            2272


                                    Jarosz, J. - Direct

     1    it's something less than that sales.       It's some measure of
     2    profits that we'll get into in a few moments.
     3              The second agreement is between BASF on one hand and
     4    Cargill on the other hand, which was entered in 2011.          This
     5    covered the BASF inventions that presumably allowed for
     6    canola-based omega-3 oils, and the patented inventions were
     7    licensed or shared with Cargill such that Cargill agreed to
     8    pay 40 percent of all positive product EBITs.         So, in other
     9    words, years in which there were positive profits, Cargill
    10    agreed to pay 40 percent as a license fee to BASF for access
    11    to that technology.
    12    Q.   Now, you had mentioned that you had other type of
    13    evidence used in applying this hypothetical negotiation,
    14    particularly what the infringer stood to gain from the
    15    infringement.    What kind of evidence did you use for this?
    16    A.   I had profit -- revenue and profit projections made at
    17    about November of 2018 by Cargill in profit-and-loss
    18    statements.
    19    Q.   If you can turn to your binder to CX-0483.
    20    A.   I've done that.
    21    Q.   And, Mr. Jarosz, is this the type of document that you
    22    would normally rely upon to render your expert opinion?
    23    A.   Yes, it is.
    24              THE COURT:    0483.   Okay.
    25              MR. SUNG:    Your Honor, we would move the admission




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 116 of 194 PageID# 36787

                                                                            2273


                                    Jarosz, J. - Direct

     1    of CX-0483 into evidence.
     2               MS. SHAW:    Your Honor, we'd object to the extent
     3    this is not the most recent --
     4               THE COURT:   I'm sorry.    I can't hear you.
     5               MS. SHAW:    We object.   This is not the most recent
     6    Cargill projection that's available.
     7               THE COURT:   It's not the most recent one available?
     8               MS. SHAW:    Yes, Your Honor.   It's an outdated
     9    projection.
    10               MR. SUNG:    And, Your Honor, we would just say that
    11    this is what was available at the time of Mr. Jarosz's
    12    opinion.
    13               MS. SHAW:    I don't believe that's true.     And also
    14    updated -- and also Mr. Jarosz has provided supplemental
    15    reports, and he has elected not to submit a supplemental
    16    report with updated Cargill information that was available.
    17               THE COURT:   Well, I'm going to overrule the
    18    objection.    I think that goes to the weight rather than the
    19    admissibility of the evidence.
    20    BY MR. SUNG:
    21    Q.   Mr. Jarosz, if we move to the next slide with you, can
    22    you tell us, is this information that is summarized from
    23    CX-0483?
    24    A.   Yes, it is.   And that projection, by the way, was done
    25    just at about the same time as the hypothetical negotiation,




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 117 of 194 PageID# 36788

                                                                            2274


                                    Jarosz, J. - Direct

     1    so that's what's at most relevance to me.
     2              THE COURT:    Well, it says fiscal year ending May
     3    31st.   Do we know what year?
     4              THE WITNESS:    The year is below in the next row,
     5    Your Honor.    So it's fiscal year ending May 31 in the first
     6    column 2020, and then 2021, and then 2022.        They meant fiscal
     7    year ending May 31 to be appropriate for each column heading.
     8              THE COURT:    All right.    So this was the one starting
     9    in 2020, which -- but what I was trying to find out was the
    10    date the projection was made.
    11              THE WITNESS:    Your Honor, it was in late 2018.       My
    12    memory is that it was October of 2018, but I could
    13    double-check that, but it's roughly in that time frame.
    14              THE COURT:    Okay.
    15              MR. SUNG:    And, Your Honor, just for housekeeping,
    16    we just wanted to confirm that CX-0483 is in evidence?
    17              THE COURT:    Yes.
    18              (Exhibit CX-0483 received in evidence.)
    19              MR. SUNG:    Thank you, Your Honor.
    20    BY MR. SUNG:
    21    Q.   What profits did Cargill project from selling its
    22    long-chain omega-3 canola oil?
    23    A.   You can see at the middle column under the dollar sign
    24    the profits that it was projecting were $264.7 million.          The
    25    MM stands for millions, and EBIT is the measure of profits on




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 118 of 194 PageID# 36789

                                                                              2275


                                    Jarosz, J. - Direct

     1    the left.    That is earnings before interest and taxes that
     2    equates to a profit rate, which is what is relevant for the
     3    hypothetical negotiation of 28.2 percent.
     4                So for every $1.00 of revenues associated with this
     5    product line, the company was expecting $0.28 in profits
     6    after accounting for all expenses.
     7    Q.   And could Cargill earn its projected operating profit
     8    without a license to the infringed patents?
     9    A.   I understand it could not.     Dr. Kunst testified about
    10    this, that each one of the infringed patents is a blueprint
    11    to get to DHA, and then without having legal access to the
    12    blueprint, Cargill could not commercialize and sell the
    13    product.
    14    Q.   Now, you mentioned another type of evidence used in
    15    applying the hypothetical negotiation evidence about what the
    16    patent owner stood to lose from the infringement.         What kind
    17    of evidence did you rely upon for this?
    18    A.   I, as well, had projections on expected performance in
    19    the business for Nuseed.      I had a profit and loss projection
    20    upon which I relied.
    21    Q.   And if you can turn in your binder to CX-0964.        Do you
    22    recognize this document?
    23    A.   Yes.   This is a document upon which I relied to
    24    understand what Nuseed was expecting or hoping its
    25    performance would be in this business going forward from a




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 119 of 194 PageID# 36790

                                                                            2276


                                     Jarosz, J. - Direct

     1    revenue and profit standpoint.
     2    Q.   And is this the type of document that you would normally
     3    rely upon in rendering your expert opinion?
     4    A.   Yes.
     5                MR. SUNG:    Your Honor, we'd like to move the
     6    admission of CX-0964 into evidence.
     7                MS. SHAW:    No objection.
     8                THE COURT:   That will be admitted.
     9                (Exhibit CX-0964 received in evidence.)
    10    BY MR. SUNG:
    11    Q.   Mr. Jarosz, is the slide being shown now taken from
    12    CX-0964 for summary purposes?
    13    A.   For the most part, yes.
    14    Q.   And can you describe for us what this slide shows?
    15    A.   It shows that over the forecast period Nuseed was
    16    projecting about $8.6 billion in revenues and about $4.2
    17    billion in profits.      You'll see the 4.2 at the bottom.      That
    18    equates to a profit margin accounting for all expenses of
    19    49.1 percent.
    20                So over the life of this projection, the company was
    21    expecting for every dollar in revenues for Aquaterra, it
    22    would realize $0.49 in fully loaded profits.
    23    Q.   And this slide is labeled "conservative pricing
    24    scenario."    Can you explain why that is?
    25    A.   Yes.    When I looked at the estimate that was made by




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 120 of 194 PageID# 36791

                                                                            2277


                                    Jarosz, J. - Direct

     1    Nuseed, I felt that the projections of price were, perhaps, a
     2    bit aggressive, based on my understanding of fish oil prices.
     3    So I adjusted downward the prices embedded in these
     4    projections to account for what I think are, perhaps,
     5    somewhat more reasonable and more recent expectations of what
     6    the prices for Aquaterra will be.
     7    Q.   Okay.    Now I'd like to discuss the result of your
     8    reasonable royalty analysis.      Earlier you talked about
     9    royalties ranging from 12.4 percent upwards.        Can you explain
    10    where the 12.4 percent number comes from?
    11    A.   If I take the agreements that were entered into between
    12    CSIRO and GRDC on one hand and Nuseed on the other hand, so
    13    that 2010 set of agreements, and then I asked myself, what
    14    would BASF and Cargill pay under those agreements, so I put
    15    in numbers that were specific to the company from its
    16    projections, and that arrived at a number of 12.4 percent.
    17    Q.   Okay.    If we can move to the next slide.      Does this slide
    18    show how you reach that calculation?
    19    A.   It does.
    20    Q.   And can you describe that for us?
    21    A.   Sure.    The way the calculation is done is one starts with
    22    long-chain omega-3 canola revenues in that purple chart and
    23    subtracts from that the value of commodity canola, so the
    24    non-improved canola.     Then subtracted from that were some
    25    certain specified costs in the contract.        The result is




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 121 of 194 PageID# 36792

                                                                            2278


                                     Jarosz, J. - Direct

     1    something called value added under the contract.
     2                The royalty payment to the owner of the patented
     3    technology was 25 percent of that value added.         So 25 percent
     4    of the value added is $117.4 million in the small green bar
     5    at the right.
     6    Q.   And if we can move to the next slide.       Does this show
     7    your math?
     8    A.   It does.   I then converted that royalty payment to a
     9    payment on a revenue basis.       So I took the 117.4 million
    10    divided by 939.7 million in revenues to arrive at a royalty
    11    rate per dollar of 12.4 percent.
    12    Q.   Now I'd like to ask you briefly about the other side of
    13    the range.    Can you explain where that number came from?
    14                THE COURT:   All right.    So you applied that to
    15    revenues?
    16                THE WITNESS:   Yes.
    17                THE COURT:   Not the profits, but the revenues?
    18                THE WITNESS:   Correct.    The contract took a portion
    19    of profits, and so I just asked myself, what would that be as
    20    a portion of revenues?      And that's what the 12.4 percent
    21    represents.
    22                THE COURT:   Go ahead.
    23    BY MR. SUNG:
    24    Q.   So I'd like to ask you about the other end of the range,
    25    the 49.1 percent.     Can you explain how you arrived at that




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 122 of 194 PageID# 36793

                                                                             2279


                                    Jarosz, J. - Direct

     1    number?
     2    A.   That's the number that we saw earlier.       That is Nuseed's
     3    projections for its performance out into the future.          It was
     4    the calculation that I did associated with every additional
     5    dollar of revenues resulting in $0.49 in profits.         That's
     6    where the 49.1 percent comes from.
     7    Q.   With that type of wide range that you've laid out here
     8    for us, Mr. Jarosz, does that, in your mind, speak to
     9    anything with respect to injunctive relief appropriateness?
    10    A.   It says there's lots of uncertainty in this business, and
    11    this is just based on the evidence we've talked about for the
    12    last few moments, that is, what the prices will be, what the
    13    volumes will be, what the costs will be, what the acceptance
    14    of the product will be.     We just don't know.     So that's, in
    15    large part, why I have such a wide range of outcomes because
    16    no one knows for sure and opinions have changed over time
    17    quite a bit.
    18    Q.   Now, you had mentioned earlier that you looked at both
    19    quantitative factors as well as qualitative aspects.          Can you
    20    explain the qualitative approach you undertook?
    21    A.   Those come from the patent opinion in Georgia-Pacific.
    22    That is the case that laid out 15 factors that can be
    23    considered in determining what the outcomes of a hypothetical
    24    negotiation would be.     Those factors I've summarized on the
    25    slide that's on the screen.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 123 of 194 PageID# 36794

                                                                             2280


                                    Jarosz, J. - Direct

     1    Q.   And how did you use the factors in conjunction with the
     2    quantitative analysis you performed?
     3    A.   Well, I started knowing that a quantitative range,
     4    according to my analysis, is 12.4 to 49.1 percent.         And I
     5    asked myself, based on the Georgia-Pacific factors, should
     6    the outcome be toward the low end of that range, or should it
     7    be toward the high end?     So I used the factors to tell me
     8    where an ultimate number may best lie.
     9    Q.   Okay.    And if we turn to the next slide, can you tell us
    10    what this slide shows based on your analysis?
    11    A.   It shows the Georgia-Pacific factors.       Some provided very
    12    little additional guidance, so I didn't have much
    13    information.     Those are grayed out.    Some of them suggested
    14    that the rate should be toward the high end under
    15    consideration, and some of them suggested the rate should be
    16    the low end, toward the low end under consideration.
    17                 So the green arrows for factors 1, 2, 4, 5, 6, 9,
    18    and 10 suggest a number toward the high end might be most
    19    appropriate here.     The red downward pointing arrows for 3, 8,
    20    and 11 suggest that the royalty rate might best be put toward
    21    the low end of the consideration range.
    22    Q.   So if we can walk through these.      For factor 1 there look
    23    likes an upward pointing arrow.       Why is that?
    24    A.   I left a quite a number of licenses.       The one that I
    25    found most useful was the one that covered these patented




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 124 of 194 PageID# 36795

                                                                            2281


                                    Jarosz, J. - Direct

     1    inventions, the 2010 agreement between CSIRO and GRDC on one
     2    hand and Nuseed on the other hand.
     3                 When those agreements were entered, there was
     4    uncertainty about the strength of the patent rights.          There
     5    was a cloud of uncertainty.      Whenever there's uncertainty,
     6    rates tend to be moderated.      When that uncertainty is
     7    removed, as is the case here, because the jury found five of
     8    the patents, in fact, to be valid, enforceable and infringed,
     9    then the rates should go up, in other words, the patent
    10    owner's power is stronger at a negotiation than in a
    11    situation where there is still uncertainties about the
    12    patents.
    13    Q.   Let's turn to factor 2.       Why is that associated with an
    14    upward pointing arrow?
    15    A.   It's a similar kind of analysis here.       That is, the
    16    license that I found most useful in this category was the
    17    2011 agreement between BASF and Cargill.        Just like the 2010
    18    agreement, there were uncertainties about the strength of the
    19    patent portfolio.     Uncertainties tend to depress royalty
    20    rates.
    21                 With those uncertainties removed, because of the
    22    jury's verdict here, the rate should go up from what it
    23    otherwise would have been.
    24    Q.   Okay.    Turning to factor 3, that looks like a downward
    25    pointing arrow.     Why is that?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 125 of 194 PageID# 36796

                                                                            2282


                                    Jarosz, J. - Direct

     1    A.   A number of the licenses, including the ones that I
     2    looked closely at here, were exclusive licenses, meaning
     3    there's only one authorized user of the patent rights.
     4    Exclusive licenses are quite valuable and command high rates.
     5                In a hypothetical negotiation, we're assuming a
     6    nonexclusive license from the patent owner to the infringer,
     7    so that says that the rate should be brought down versus a
     8    situation in which there's an exclusive license.
     9    Q.   So is a nonexclusive license generally less valuable than
    10    an exclusive one?
    11    A.   Yes.   And people pay less money for nonexclusive licenses
    12    than they do for exclusive licenses.
    13    Q.   Turning back to four.     It looks like it's an upward
    14    pointing arrow there.     Why is that?
    15    A.   This asks us to evaluate what the licensing program has
    16    been, and in the case of Nuseed and CSIRO and GRDC, they've
    17    been interested in having a business relationship, a
    18    collaborative relationship with a partner, but they've not
    19    been interested in simply licensing out their rights.          They
    20    wanted to co-develop.     In situations where they've licensed,
    21    it was in co-development settings.
    22                So, as a result, this hypothetical license is not
    23    that.   This is a straight one-way license.       So the rate
    24    should be higher than it would be between companies that are
    25    partnering with one another in business.




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 126 of 194 PageID# 36797

                                                                             2283


                                    Jarosz, J. - Direct

     1    Q.   And why does this exclusivity put upward pressure on the
     2    royalty?
     3    A.   Because in this particular case Nuseed is interested in
     4    continuing its collaborative relationship with CSIRO and
     5    GRDC.   They're not interested in allowing other participants
     6    in this business.     Moreover, the license between CSIRO and
     7    GRDC on one hand and Nuseed on the other hand is an exclusive
     8    license.   CSIRO doesn't really even have the ability to grant
     9    other licenses.
    10    Q.   And how about factor five, the commercial relationship
    11    between the parties?     Can you explain that factor?
    12    A.   In situations where companies are vigorous competitors in
    13    the marketplace, they tend to license one another at high
    14    rates because they are threats to one another.         These two
    15    companies have been, and will continue to be, direct
    16    competitors in this space.      They have been competitors for a
    17    long time and will continue to be competitors if Cargill
    18    remains in the business.
    19               These are the only two companies that have received
    20    regulatory approval for a canola-based or even a plant-based
    21    source of omega-3 fatty acids.      So they compete directly with
    22    one another.    Situations in which parties are competing with
    23    one another are situations in which royalty rates tend to be
    24    higher than where the companies are cooperators.
    25    Q.   All right.   How about factor six?




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 127 of 194 PageID# 36798

                                                                               2284


                                    Jarosz, J. - Direct

     1    A.   This goes to what we were talking about before, the
     2    platform technology.     That is, are we just talking about one
     3    particular product line or a product line that will foster
     4    other developments in the business?       Ms. Boettner and
     5    Mr. Zacharias talked about using this technology to make
     6    further entries into the human business, and even as late as
     7    2018 Cargill has talked about entering the human business;
     8    food and beverages, nutraceuticals, food supplements.           So
     9    both parties want to use this technology to extend more
    10    broadly.    That's a situation in which a royalty rate should
    11    be toward the high end.
    12    Q.   Factor eight.
    13    A.   Factor eight talks about -- and I look at that and 11
    14    together.    That is, to what extent has the set of products at
    15    issue met with success in the marketplace?        We all know that
    16    there have not yet been commercial sales of the product.             As
    17    a result, there have not been commercial products.         So
    18    there's no historical basis upon which to say the rate should
    19    be higher than otherwise.      So this says the rate should be
    20    low because we don't know precisely how successful these
    21    products will be from a revenue standpoint or from a profit
    22    standpoint.
    23    Q.   And let's look at 9 and 10 together.
    24    A.   These factors ask us to determine how important are these
    25    patented inventions, and the jury has already provided an




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 128 of 194 PageID# 36799

                                                                              2285


                                    Jarosz, J. - Direct

     1    opinion that there's been infringement of valid, enforceable
     2    patents.
     3                 We know the patents are breakthrough, according to
     4    Dr. Kunst.     They're blueprints for getting to DHA.      I also
     5    understand that these inventions are scaleable.         They can be
     6    extended quite broadly, and they are very attractive,
     7    sustainable alternative to fish oil.
     8    Q.   Now, before we leave this slide, I'd like to ask you
     9    about one of the factors that doesn't have an arrow next to
    10    it, factor 13.     Did you take this into account?
    11    A.   Yes, I did.
    12    Q.   And how so?
    13    A.   This asks us to determine a portion of whether there
    14    needs to be further apportionment in the estimation of
    15    damages, and here we actually have two forms of apportionment
    16    that are addressed, and I have a slide that shows those.
    17    Q.   And could you walk us through this analysis.
    18    A.   Sure.    The first form of apportionment is between
    19    intellectual property rights and other rights.         So Cargill's
    20    project Latitude can be thought of as having those two
    21    bundles of rights.
    22                 I examined roughly two dozen industry agreements,
    23    including the 2010 and 2011 agreements that we've been
    24    talking about, and those already give us a breakdown of IP,
    25    or intellectual property rights versus other rights.          In




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 129 of 194 PageID# 36800

                                                                             2286


                                    Jarosz, J. - Direct

     1    other words, they're payments associated with some of the
     2    profits but not all of the profits.       Many of the profits go
     3    to provide compensation for the other assets.         So that
     4    apportionment is already accounted for.         But then there's a
     5    second form of apportionment.
     6    Q.   And can you describe what that is?
     7    A.   That is, we're asked to determine within the bundle of
     8    patent rights how much should be apportioned or attributable
     9    to these individual patents.      Two things are extremely
    10    important in this investigation.       That is, the agreements
    11    that we talked about so far, which is the first oval, and
    12    Dr. Kunst's opinion, which is in the second oval.
    13              Dr. Kunst said that each patent covers the
    14    blueprint, each one of the patents in the Group A covers the
    15    entire blueprint, and, moreover, she told me there weren't
    16    ways to develop non-infringing alternatives.
    17              Moreover, if you look at the agreements, the ones
    18    that are in the left oval or the one in the middle of the
    19    page, those agreements provide that full payment is made even
    20    if only one of the patents covered is enforced.         In other
    21    words, the patent, the last two expire patents commands the
    22    same rate as the entire bundle or portfolio of patents.          So
    23    those facts together sets the apportionment, is accounted for
    24    such that each one of the patents can command the full rate.
    25              THE COURT:    How much longer are you going to be with




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 130 of 194 PageID# 36801

                                                                            2287


                                     Jarosz, J. - Direct

     1    this witness, counsel?
     2                MR. SUNG:    Actually, less than five, Your Honor.
     3                THE COURT:   What?
     4                MR. SUNG:    Less than five minutes, sir.
     5                THE COURT:   All right.
     6    BY MR. SUNG:
     7    Q.     So taken together, what was your Georgia-Pacific analysis
     8    indicating about the outcome of the hypothetical negotiation?
     9    A.     Considering the Georgia-Pacific factors, the outcome
    10    should be toward the high end of the range under
    11    consideration.    Remember, I had the range of 12.4 to 49.1
    12    percent.    The factors suggest something towards the high end,
    13    but there's tremendous uncertainty.        That's why I've
    14    presented this fairly broad range.
    15    Q.     Turning back to just one last point, you're aware that
    16    Cargill has obtained USDA deregulation within the past couple
    17    of months?
    18    A.     Yes, I'm aware of that.
    19    Q.     And how does that impact your injunction analysis, if at
    20    all?
    21    A.     The threat from Cargill is more tangible than it was at
    22    the time that I wrote my report.        At the time that I wrote my
    23    report, it was unclear when or even if deregulation would
    24    occur.    It has occurred.    Cargill is poised to enter the
    25    market and has sent notification to the market of its




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 131 of 194 PageID# 36802

                                                                             2288


                                     Jarosz, J. - Cross

     1    intentions.
     2    Q.   And very last point:     With respect to the stipulation by
     3    BASF and Cargill that their products infringe the Group A
     4    patents, you are aware of that, are you not?
     5    A.   Yes, I am.
     6              MR. SUNG:    Pass the witness, Your Honor.
     7              THE COURT:    All right.    When we interrupt a
     8    witness's testimony in the middle of it, so to speak, the
     9    requirement is that you not discuss your testimony with
    10    anyone during the interruption or consult any documents or
    11    other information so that you will return to the stand
    12    exactly as you leave it now.
    13              With that, we'll take a 20-minute recess.
    14              (Recess from 3:33 p.m. to 3:56 p.m.)
    15              THE COURT:    Are you ready to cross-examine?
    16              MS. SHAW:    May I proceed, Your Honor?
    17              THE COURT:    You may.
    18                             CROSS-EXAMINATION
    19    BY MS. SHAW:
    20    Q.   Good afternoon.
    21    A.   Good afternoon.
    22    Q.   I wanted to ask you first off about a couple of things
    23    that you testified to in your direct examination.         If you
    24    could take a look at CX-928.       I think that's actually in your
    25    direct examination binder.      So we'll try to get through that




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 132 of 194 PageID# 36803

                                                                            2289


                                       Jarosz, J. - Cross

     1    binder, these questions first, so I don't have you going back
     2    and forth.
     3                 THE COURT:   What was that number?
     4                 MS. SHAW:    CX-0928, Your Honor.
     5    BY MS. SHAW:
     6    Q.   And if you could turn to the page ending in 16789.
     7    A.   All right.    I'm there.
     8    Q.   And I believe in your direct examination you testified
     9    that the ability for Nuseed to reduce its costs was one of
    10    the harms that it would suffer if Cargill was allowed to go
    11    into the market; is that right?
    12    A.   Yes.
    13    Q.   Okay.    I'd like to look at this chart here with you.       Do
    14    you have an understanding of what value is represented by any
    15    of the bars in this chart?
    16    A.   No.    That's not listed in the chart.
    17    Q.   And do you have an understanding outside of this document
    18    as to what value is associated with those bars?
    19    A.   Not outside this document.        I see the document says "cost
    20    and scale."
    21    Q.   Okay.    So all you have relied on is the series of bars
    22    that decrease in height through 2028 without having an
    23    understanding of what value or numbers are behind each of
    24    those bars; is that correct?
    25    A.   That's correct, yes.




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 133 of 194 PageID# 36804

                                                                            2290


                                     Jarosz, J. - Cross

     1    Q.   And each of these bars are divided into three different
     2    colors; green, yellow, and orange.        Do you see that?
     3    A.   I do, yes.
     4    Q.   And each of those colors represent a different type of
     5    cost associated with this particular product, right?
     6    A.   Yes.
     7    Q.   And those three different things are supply chain scale
     8    in orange, right?
     9    A.   Yes.
    10    Q.   Yellow for on-farm growing costs, right?
    11    A.   Yes.   That's correct.    Yes.
    12    Q.   And green for stewardship and IP, right?
    13    A.   Yes.
    14    Q.   Do you have an understanding of what costs are associated
    15    with supply chain scale?
    16    A.   Not generally.    I would have an estimate or a guess, but
    17    I don't know for sure.
    18    Q.   Do you have any understanding of what costs are
    19    associated with on-farm growing?
    20    A.   I have some general sense as with the previous term what
    21    that means, but I don't know for sure if I'm right.
    22    Q.   Do you have any understanding of what costs are
    23    associated with stewardship and IP?
    24    A.   Not all the costs, no.
    25    Q.   Do you have an understanding of any of the costs with




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 134 of 194 PageID# 36805

                                                                            2291


                                     Jarosz, J. - Cross

     1    stewardship and IP?
     2    A.   I think they're generally having to do with stewardship,
     3    which is a program that growers need to or do follow in
     4    making sure that their activities are consistent with
     5    community needs, as I understand it.
     6    Q.   That's your understanding of stewardship?
     7    A.   That's my understanding, yes.
     8    Q.   And did you look at any additional documents that provide
     9    any back-up for the information appearing in this chart?
    10    A.   I do not recall specifically looking for back-up numbers
    11    for those.
    12    Q.   Did you discuss this chart with anyone from Nuseed?
    13    A.   I think perhaps at one time I spoke about this chart with
    14    Mr. Zacharias.
    15    Q.   And do you recall what Mr. Zacharias told you about this
    16    chart?
    17    A.   I think we generally talked about the learning curve and
    18    scale economies concept as reflected here, but I don't recall
    19    that we talked about specific numbers.
    20    Q.   Thank you.
    21              I believe you also testified on direct examination
    22    that both Nuseed and Cargill would be going to the human food
    23    market.   I might be mischaracterizing your words so please
    24    let me know if I'm incorrect about that.
    25    A.   I meant to say the human market or direct human market,




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 135 of 194 PageID# 36806

                                                                            2292


                                     Jarosz, J. - Cross

     1    which includes food and beverages, food supplements and
     2    nutraceuticals, as I understand it.
     3    Q.   As part of your opinion, you did review deposition
     4    testimony from Cargill's witnesses; isn't that right?
     5    A.   Yes.
     6    Q.   And you understand that Cargill currently has no plans to
     7    go into that market; isn't that right?
     8    A.   I saw the deposition testimony, I think it was Mr. Gromov
     9    on that topic.    I also did see a late 2018 document that
    10    talked about the human market.
    11    Q.   And you understand that today, as we sit here in this
    12    courtroom, Cargill has no plans to go into the human markets;
    13    isn't that right?
    14    A.   I think he said they didn't have specific plans for that,
    15    if I remember correctly.
    16    Q.   I believe you also testified that Nuseed has not been
    17    interested in licensing its IP, that they were only looking
    18    for a deeper collaborative agreement; is that a correct
    19    reflection of your testimony?
    20    A.   I think they're interested in licensing to a
    21    collaborator.    They wanted to have a business partnership,
    22    and in that context, they were willing to license, but not
    23    outside that context, to the best of my knowledge.
    24    Q.   Are you aware that Nuseed and BASF had straight licensing
    25    discussions in 2016 and 2017?




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 136 of 194 PageID# 36807

                                                                               2293


                                       Jarosz, J. - Cross

     1    A.   Yes.
     2    Q.   And are you aware that those discussions did not include
     3    any collaborative relationship between the parties?
     4    A.   I believe they had a discussion about the fact that
     5    Nuseed would get access to BASF's Australian patent portfolio
     6    or some of the patents, and vice versa.           So in that regard it
     7    was a business relationship.        It wasn't a collaboration to
     8    jointly develop a product, but it was a situation where they
     9    would be assisting one another in the business.
    10    Q.   They would be providing cross-licenses to each other,
    11    that was the licensing discussion around, right?
    12    A.   That's right.
    13    Q.   Okay.    Could you take a look at CX-181.
    14    A.   Which binder is that in?
    15    Q.   It might be in that direct binder.           If it's not there, it
    16    will definitely be in your cross binder.
    17    A.   It's not in the direct binder.         I'll look at the cross
    18    binder.     I'm there.
    19    Q.   And CX-181 --
    20                 MS. SHAW:    Your Honor, are you there?
    21                 THE COURT:   Yes.
    22    BY MS. SHAW:
    23    Q.   This is the license agreement between CSIRO, GRDC, and
    24    Nuseed?
    25    A.   Yes.    CSIRO and GRDC on one side and Nuseed on the other.




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 137 of 194 PageID# 36808

                                                                              2294


                                         Jarosz, J. - Cross

     1    Yes.
     2    Q.     And I believe this exhibit has been admitted into
     3    evidence.       Okay.
     4                   Now, let's just hold on to our space here or mark
     5    here on the license agreement.           I wanted to ask you a
     6    question about something you testified on your direct
     7    examination, and if you could look at -- I don't know if we
     8    can pull up your slide 19.
     9    A.     I'm looking at that.
    10    Q.     Okay.    And this is your slide where you talk about how
    11    the agreements essentially provide apportionment for you;
    12    isn't that right?
    13    A.     Within the patent portfolio, yes.
    14    Q.     Okay.    And you had testified that essentially because the
    15    full rate applies until the last patent expires, that
    16    demonstrates that the royalty is tied to even one single
    17    patent within the portfolio; isn't that right?
    18    A.     In this agreement, in 181, yes.
    19    Q.     Okay.    If you take a look on Page CSI -- the page ending
    20    in 90893 of CX-181.         Could you take a look at that.
    21                   THE COURT:   What were those numbers again?
    22                   MS. SHAW:    The exhibit is CX-0181, and it is the
    23    page ending in 98093, and I'm going to direct your attention
    24    to Section 2.1 of the agreement.
    25                   THE WITNESS:   I'm sorry to say it looks like this




                         Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 138 of 194 PageID# 36809

                                                                             2295


                                      Jarosz, J. - Cross

     1    copy only has Bates numbers on the first two pages, and it
     2    doesn't have it after.
     3                 THE COURT:   Well, that's the way mine is, too.
     4    BY MS. SHAW:
     5    Q.   Do you see the page number 9 in the document itself?
     6    A.   Yes, I do.
     7    Q.   Okay.    If you could turn to Page 9.       And do you see
     8    Section 2.1?
     9    A.   Yes, I do.
    10    Q.   The royalties under this agreement are actually tied to
    11    the 20 years from the launch of the product, right?
    12    A.   It says, "Ends on the later of the expiry of the date
    13    that the last to expire patent or any relevant patent or 20
    14    years from the first launch."        So it's the last date which
    15    could be the expiry of the last to expire patents.
    16    Q.   But it could also expire 20 years from the launch of the
    17    product, right?
    18    A.   If there's no patent that extends beyond that, yes.          But
    19    this provides protection beyond that 20 years if the patent
    20    runs past that period.
    21    Q.   And you're aware that Nuseed has not yet launched its
    22    product, correct?
    23    A.   Not from a sale perspective, that's right.
    24    Q.   Okay.    And you are aware that there are -- that if Nuseed
    25    launches its product, for example, next year in 2020, you




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 139 of 194 PageID# 36810

                                                                            2296


                                     Jarosz, J. - Cross

     1    would agree that Nuseed would have to pay royalties under
     2    this agreement until 2040, right?
     3    A.   I'm not an expert in interpreting this contract, but I
     4    believe it should go through the last to expire patent, which
     5    possibly is beyond 2040.      I don't --
     6    Q.   Go ahead.
     7    A.   I don't know all the patents that will be issued during
     8    the life of this agreement.
     9    Q.   So you don't know if there are any patents that expire
    10    before 2040?
    11    A.   I would imagine that there are some, yes.
    12    Q.   I'm sorry.   You don't know if there are any patents that
    13    expire after 2040?
    14    A.   Not today, I don't know that, that's correct.
    15    Q.   So if there -- if all the patents expire before 2040, you
    16    would agree that the term of the agreement continues after
    17    the expiration of the patents?
    18    A.   Yes, I would agree with that, as I understand this
    19    provision.
    20    Q.   And royalties would also be paid after the expiration of
    21    the patents, correct?
    22    A.   As I understand this agreement, yes.
    23    Q.   So royalty payments are not necessarily tied to the life
    24    of the patents in this agreement, correct?
    25    A.   Well, they are tied.     They said past the expiry of the




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 140 of 194 PageID# 36811

                                                                            2297


                                     Jarosz, J. - Cross

     1    last to expire patent, which could be after 2040.
     2    Q.   So -- but you would have to pay patents, you would have
     3    to pay royalties even after a patent expires?
     4    A.   A patent could expire after 2040, and you would still
     5    make payment.
     6    Q.   And I'm asking you in the situation where the patents
     7    expire before 2040, you would be required to pay -- to pay
     8    royalties even after the patents expire under this agreement?
     9    A.   In that situation, yes, but that's not the only state of
    10    the world.
    11    Q.   In that particular situation, then the payment of
    12    royalties would not be limited to just for the life of the
    13    patent, correct?
    14    A.   Correct.    But the provision says if a patent goes beyond
    15    2040, the rate is still in effect.
    16    Q.   Okay.    So, Mr. Jarosz, your reasonable royalty range is
    17    the same today as it was when you wrote your report on May
    18    2019, isn't it?
    19    A.   Yes, I think that's right.
    20    Q.   And since that time a verdict has been entered that has
    21    determined that BASF is a co-owner of the Group B patents.
    22    Do you understand that?
    23    A.   Yes, I believe that to be the case.
    24    Q.   And you also understand that the proponents have dropped
    25    the Group C patent?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 141 of 194 PageID# 36812

                                                                            2298


                                     Jarosz, J. - Cross

     1    A.   I have heard that representation, yes.
     2    Q.   And you are also aware that proponents have dropped the
     3    Group D patent against Cargill's commercial lines?
     4    A.   I think that's right, although I'm a little bit confused
     5    what is happening with regards to the '541 patent.
     6    Q.   And you're also aware that the Group E patent has found
     7    to be invalid?
     8    A.   Yes, that's my understanding.
     9    Q.   Okay.    And your royalty projections are based on sales of
    10    Cargill's commercial products, correct?
    11    A.   Yes.
    12    Q.   Okay.    So although --
    13    A.   Sorry.    You said my royalty sales.       I guess I should --
    14    Q.   Your royalty calculations are based on projections of
    15    Cargill's commercial sales?
    16    A.   I don't have royalty damages into the future.        I have a
    17    royalty rate into the future, if that's what you're getting
    18    at, yes.
    19    Q.   So your royalty rate into the future is based on
    20    Cargill's commercial products, correct?
    21    A.   Yes, that's one building block.
    22    Q.   So although only one of the five groups of patents
    23    asserted in this trial remain, with respect to Cargill's
    24    commercial products, your royalty remains unchanged; is that
    25    right?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 142 of 194 PageID# 36813

                                                                            2299


                                      Jarosz, J. - Cross

     1    A.     Yes.    And I talked about that in my report, and you and I
     2    talked about that at my deposition.
     3    Q.     Okay.    Now, your testimony has been excluded by a court
     4    on at least four separate occasions; isn't that right?
     5    A.     It's been limited on four or five or six, yes.
     6    Q.     Okay.    And on one occasion your testimony was excluded
     7    because you failed to apportion out the value contributed by
     8    the patents at issue when calculating a royalty; isn't that
     9    right?
    10    A.     Yes, in a multicomponent electronics or software setting,
    11    yes.
    12    Q.     And in that case the judge was not convinced you had done
    13    sufficient allocation; is that right?
    14    A.     That's correct.
    15    Q.     Now, you understand that Cargill commercial lines have
    16    only been found to infringe the Group A patents, right?
    17    A.     That's my understanding.    Well, and some part of the
    18    '541.    I'm a little bit confused about that.
    19    Q.     So is it your understanding that Cargill's commercial
    20    lines have been found to infringe the '541 patent?
    21    A.     That's a good point.    No, I think just the Group A
    22    patents.
    23    Q.     Thank you.    And all your projections on Cargill's
    24    earnings in your expert report, those are based on sales of
    25    oil from Cargill's commercial lines, right?




                         Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 143 of 194 PageID# 36814

                                                                            2300


                                     Jarosz, J. - Cross

     1    A.   They're based on profits that are projected out into the
     2    future, yes.
     3    Q.   Okay.    And all of the projected profits, if we could take
     4    a look at your slide 11, all of these projected profits that
     5    we see here, those are based on projected revenue from the
     6    Cargill commercial lines, right?
     7    A.   Yes.    In this slide.
     8    Q.   They are not based on projected revenue from sales of the
     9    LFK elite event in BASF's research canola lines, right?
    10    A.   That's right.
    11    Q.   And the Group A patents expire in 2025, right?
    12    A.   Yep, as I understand it.
    13    Q.   So any royalties that BASF and Cargill would pay based on
    14    the rate in your report, those would end in 2025, right?
    15    A.   Yes.    I'm not suggesting what the royalty base should be
    16    into the future, I use these numbers to calculate a royalty
    17    rate, the 28.2 percent.
    18    Q.   I understand.    I just want to be clear.     You would agree
    19    that proponents would not be entitled to any royalty based on
    20    sales of oil from Cargill's commercial lines after 2025,
    21    right?
    22    A.   I don't know for sure.     Certainly, with regard to the
    23    Group A, I think the obligation would end, as I understand
    24    it, in 2025.
    25    Q.   Okay.    Could you take a look at Jarosz slide 14.       I think




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 144 of 194 PageID# 36815

                                                                            2301


                                     Jarosz, J. - Cross

     1    this is a slide you used in your direct testimony, and it
     2    describes how you calculated the Cargill royalty to be paid
     3    applying the formula in the proponents' agreement, which is
     4    what we looked at, CX-181, right?
     5    A.   Yes, I think that's a fair statement.
     6    Q.   And all of these numbers in these boxes, they contain
     7    values for different things, right?
     8    A.   Yes.
     9    Q.   And the number, for example, the values that you've
    10    pulled here, all these numbers, they cover the value of
    11    things over a particular date range, right?
    12    A.   That's right.
    13    Q.   And that range, that date range takes us through 2028,
    14    right?
    15    A.   Yes.   Again, I used those for a royalty rate.       I didn't
    16    say what the base should be in the future.
    17    Q.   Right.   And you use a range through 2028 even though
    18    royalties in this case against Cargill's commercial lines
    19    would end in 2025?
    20    A.   Yes.   That's my understanding.      Because I'm trying to
    21    arrive at a royalty rate that relies in part on projections
    22    of profitability.     That is a profit margin.
    23    Q.   And you have not -- but you could calculate the rate,
    24    correct, using numbers just through 2025, right?
    25    A.   You could.   But that wouldn't be correct.




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 145 of 194 PageID# 36816

                                                                              2302


                                     Jarosz, J. - Cross

     1    Q.   Why wouldn't that be correct?
     2    A.   Because a company is in the business over an extended
     3    period, or potentially in the business, and we're trying to
     4    figure out what the returns are in that period.         You don't
     5    just cut off at some arbitrary point to determine what the
     6    economics of that business is.       If you did, then you would
     7    have to restart what Cargill's performance would be, for
     8    instance, or what Nuseed's performance would be in light of
     9    the fact that the new Cargill entry would start brand new in
    10    your hypothetical in 2026.      You can't just cut off
    11    consideration.
    12    Q.   2025 is not an arbitrary date, is it?       That's the date
    13    when royalty payments would end from Cargill and BASF under
    14    the Group A patent?
    15    A.   Correct.    I didn't call it an arbitrary date, I don't
    16    think.
    17    Q.   I believe you used the word "arbitrary" in responding to
    18    my question.
    19    A.   Okay.
    20    Q.   And you did not recalculate this royalty to just show
    21    what these numbers would look like if you just looked through
    22    2025, right?
    23    A.   No, because that wouldn't be appropriate.
    24    Q.   And you don't know whether your royalty rate would be the
    25    same if these numbers only included values through 2025,




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 146 of 194 PageID# 36817

                                                                            2303


                                     Jarosz, J. - Cross

     1    right?
     2    A.   I do know that they would change slightly, but it
     3    wouldn't be the correct way to do it.
     4    Q.   Okay.    And in the purple box you see the $940 million of
     5    revenues, that's what's in the purple box, right?
     6    A.   Yes.
     7    Q.   Okay.    And that is revenue projected by Cargill for sales
     8    through 2028, right?
     9    A.   That's correct.
    10    Q.   And that's based on a 2018 projection by Cargill,
    11    correct?
    12    A.   Yes.
    13    Q.   Okay.    And in the blue box, this is the value of
    14    commodity canola, right?
    15    A.   Yes.
    16    Q.   And commodity canola is different than omega-3 canola,
    17    right?
    18    A.   Yes.
    19    Q.   It does not have omega-3 in it?
    20    A.   Yes.
    21    Q.   Okay.    And so this is -- this value is how much it can be
    22    sold for; is that right?
    23    A.   Yes, I think that's right.
    24    Q.   Okay.    And in the orange box, that's the incremental cost
    25    to grow omega-3 canola over commodity canola; is that right?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 147 of 194 PageID# 36818

                                                                              2304


                                       Jarosz, J. - Cross

     1    A.   I don't think that's right.        It's a term that I use that
     2    covers three particular cost components that are in the
     3    contract.     I shorthanded it to be incremental costs.
     4    Q.   Okay.    It includes the incremental costs which are the
     5    costs of growing omega-3 canola over commodity canola, right?
     6    A.   I don't think so.       There are three precise components
     7    that are laid out in the contract.          If that's one of them, I
     8    agree with you, but I don't remember that to be the case.
     9    Q.   Okay.    What are the three components?
    10    A.   They're in the contract.       I have not memorized them.
    11    Q.   If you could take a look at CX-181.          Can you point us to
    12    what those three components are?
    13    A.   Sure.    You'll have to give me a few moments.       I'm not
    14    seeing them right this moment, but they may be in the license
    15    summary that I did in my report.
    16    Q.   Could you take a look at CX-1148 in your
    17    cross-examination binder.
    18                 THE COURT:    Has this been admitted?
    19                 MS. SHAW:    These are the schedules, Your Honor, from
    20    his expert report.        I didn't plan on admitting them.    I was
    21    just going to ask him some questions about it.
    22                 THE COURT:    All right.
    23    BY MS. SHAW:
    24    Q.   If you could turn to Page 19.        I believe we've tried to
    25    number these pages so it's a little easier to manage in the




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 148 of 194 PageID# 36819

                                                                             2305


                                       Jarosz, J. - Cross

     1    left-hand corner.
     2    A.   I don't see any page numbers on this.        I'm sorry.
     3    Q.   If we could pull up Page 19 of CX- --
     4                 THE COURT:   Where are the page numbers?
     5                 MS. SHAW:    CX-1140.   Unfortunately, it appears that
     6    the paginated page did not make it to your exhibit binder,
     7    but it is tab 5 of your report.
     8    BY MS. SHAW:
     9    Q.   And this tab 5, this is the back-up document for your
    10    calculations on the Cargill royalty, right?
    11    A.   Yes, it is.
    12    Q.   Okay.    And if you look at line 4, that says "incremental
    13    costs," right?
    14    A.   Yes.    That's the footnote for incremental costs.        We use
    15    that terminology, but I think there are three specific
    16    components that are in the contract.
    17    Q.   Okay.    And you also see line 5, it says, "Post-Launch
    18    costs"?
    19    A.   Yes, I see that.
    20    Q.   And if you add those lines 4 and 5 together, the 83,596
    21    and the 12,735, you arrive at the number in the orange box in
    22    your slide 14, right?
    23    A.   If you could put 14 back on the screen, I would confirm
    24    that.   And you said 83 ,000.        I think that's 83 million.
    25    Q.   I'm sorry.    83 million.




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 149 of 194 PageID# 36820

                                                                            2306


                                     Jarosz, J. - Cross

     1    A.   Yes.    The sum of those two is what I've called
     2    incremental costs.
     3    Q.   And if we go back to your tab 5.
     4    A.   I'm looking at that.
     5    Q.   If you look at footnote 4, it describes the incremental
     6    cost number as the incremental cost of producing omega-3
     7    canola over commodity canola, right?
     8    A.   Yes, that's the terminology I have used.
     9    Q.   So you would agree that the 83 million number there is
    10    the incremental cost of growing omega-3 commodity canola --
    11    omega-3 canola over commodity canola?
    12    A.   That's the terminology that I use, but I believe it
    13    covers three specific components in the contract.
    14    Q.   And you're not able to identify what those are?
    15    A.   Not right now.    If you want me to spend ten minutes
    16    looking through the contract, I'm happy to.
    17    Q.   Okay.    And in arriving at the information in the dark
    18    green box, you're basically -- of Jarosz slide 14, you're
    19    basically taking the total revenue, right?
    20    A.   Well, the dark green is the value added times 25 percent.
    21    Q.   Right.    I just want to go through this process to make
    22    sure I'm understanding this.      So you're taking that total
    23    revenue through 2028?
    24    A.   Yes.
    25    Q.   You're taking what the sales price for commodity canola,




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 150 of 194 PageID# 36821

                                                                            2307


                                     Jarosz, J. - Cross

     1    the value would be through 2028?
     2    A.   Yes.
     3    Q.   You're taking what the incremental costs of growing
     4    omega-3 canola would be through 2028, plus the post-launch
     5    costs?   That's what we see in the orange box, right?
     6    A.   It's the sum of the three components in the contract,
     7    which I've called incremental costs, yes.
     8    Q.   And then you have this -- the green box, the dark and
     9    light green box together, that's how you calculate the value
    10    added by the omega-3 technology, correct, the traits?
    11    A.   Yes.    The sum of the light green and the dark green is
    12    about $470 million.
    13    Q.   And then 25 percent of that is what you calculate as the
    14    royalty rate, right?
    15    A.   Under that contract, yes.
    16    Q.   And then you divide that 25 percent by the total revenue
    17    through 2028 to arrive at your 12.4 percent; is that correct?
    18    A.   Yes.
    19    Q.   Okay.    And you would agree that if the commodity canola
    20    value is higher than what is in the blue box, the royalty
    21    amount in the dark green box would decrease, right?
    22    A.   Yes.    Mathematically.
    23    Q.   And you would agree that if the incremental cost is
    24    higher than what the orange box shows, the royalty amount
    25    would also decrease, right?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 151 of 194 PageID# 36822

                                                                              2308


                                     Jarosz, J. - Cross

     1    A.   Yes.    Mathematically, that's how it would work.
     2    Q.   And then if that 117.4 number decreases, then your
     3    royalty rate would decrease as well, right?
     4    A.   Mathematically, that's correct.
     5    Q.   Okay.    So I want to talk to you a little bit about your
     6    incremental cost calculation, the number in the orange box.
     7    This is the 96.3 million that we've been talking about.          It's
     8    your understanding that this 96.3 million, that is 15 percent
     9    of the total cost of goods plus certain post-launch costs?
    10    A.   That's right.
    11    Q.   Right?
    12    A.   These three components comprise 15 percent of the cost of
    13    goods sold, and then I added on, to be conservative, the
    14    post-launch cost.
    15    Q.   Okay.    And you got this information -- so if you take the
    16    total cost of goods sold, 15 percent of it plus post-launch
    17    costs is -- that's the kind of additional costs associated
    18    with this product, right?
    19    A.   As specified in the contract, yes.
    20    Q.   Okay.    But you got that 15 percent number that -- that's
    21    the incremental costs for selling omega-3 canola.         You got
    22    that 15 percent number from a conversation with Brent
    23    Zacharias and Andy Thomas, right?
    24    A.   Yes, I did.    I talked to them about the three components
    25    and what a percent of cost of goods sold they would




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 152 of 194 PageID# 36823

                                                                            2309


                                     Jarosz, J. - Cross

     1    represent.
     2    Q.   Okay.    And Mr. Thomas is no longer with the company,
     3    right?
     4    A.   Correct.
     5    Q.   And he did not provide any testimony regarding that
     6    incremental cost amount during trial, did he?
     7    A.   No, not to my knowledge.
     8    Q.   And Mr. Zacharias has not testified to the incremental
     9    cost number in court, has he?
    10    A.   No.   I don't think he was asked questions at trial about
    11    that.
    12    Q.   And Ms. Boettner, who testified this morning, she has not
    13    provided any incremental cost testimony; is that right?
    14    A.   Correct.    I did not talk to her about that topic.
    15    Q.   And you did not review any Cargill documents to determine
    16    what Cargill's incremental costs would be, right?
    17    A.   I don't think we know what they would be; they haven't
    18    begun selling product.
    19    Q.   Okay.    And you did not review any Nuseed documents to
    20    determine what Nuseed's incremental costs would be, right?
    21    A.   I think that's right, because, again, they haven't
    22    started selling product, either.
    23    Q.   Okay.    And you did not ask for documents from Nuseed
    24    reflecting their projections about incremental costs, right?
    25    A.   I think I asked, but I don't think they had documents for




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 153 of 194 PageID# 36824

                                                                             2310


                                       Jarosz, J. - Cross

     1    those three categories that are laid out in the contract.
     2    Q.   And you did not review any documents from Cargill
     3    regarding their projections about incremental costs, right?
     4    A.   Correct.    I don't think I saw projections on those three
     5    categories of costs.
     6    Q.   So if the incremental costs of growing omega-3 canola are
     7    15 percent of the total costs for making this product, would
     8    you agree that the remaining 85 percent of the costs are
     9    costs associated with selling normal commodity canola?
    10    A.   I think that's right.
    11    Q.   Okay.
    12    A.   But I'd have to look at the contract again.         I think
    13    that's correct, though.
    14    Q.   So could you take a look at CX-1148, which is tab 4.
    15    CX-1148, which is your expert report.
    16                 And my apologies.    We tried to get a numbered page
    17    of this in your binders, and it didn't make it in there, but
    18    it is tab 4 of your expert report.          It's Page 16 in my
    19    version, if we could put that up.
    20                 THE COURT:   That's not in my book?
    21                 MS. SHAW:    CX-1148, Your Honor.
    22                 THE COURT:   I've got 1148, yeah.
    23                 MS. SHAW:    You don't have tab 4 in there?
    24                 THE COURT:   I don't have any tabs in here.
    25                 MS. SHAW:    It just says "tab 4."    There's no actual




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 154 of 194 PageID# 36825

                                                                            2311


                                      Jarosz, J. - Cross

     1    tabs on the top of the page.       It will say "tab 4."
     2                THE COURT:   Well, I don't know.     How would I find
     3    tab 4?
     4                MS. SHAW:    That's why I asked them to put page
     5    numbers on here, to make it a little easier for you, but it
     6    doesn't look like they made it.        We're going to try to pull
     7    that up on the screen.
     8                THE COURT:   All right.    I can see it on the screen.
     9                MS. SHAW:    Could we go to Page 17?
    10    BY MS. SHAW:
    11    Q.   You see the line that says, "Oil revenue estimate,"
    12    Line 3?
    13    A.   Yes, I do.
    14    Q.   And do you see underneath that, that says, "Gross
    15    margin," right?
    16    A.   Yes, it does.
    17    Q.   And if you subtract the gross margin from the oil revenue
    18    estimate, that's the total cost of goods, right?
    19    A.   Correct.
    20    Q.   And if you subtract 382 from 939, you get about 557
    21    million as the total cost of goods, right?
    22    A.   Yes.   You're talking about in the 2019 to 2028 column?
    23    Q.   Yes, I'm sorry.     For the period from 2019 to '28 you get
    24    557 million for the total cost of goods sold, right?
    25    A.   Yes.




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 155 of 194 PageID# 36826

                                                                            2312


                                     Jarosz, J. - Cross

     1    Q.   And you would agree that 85 percent of that is the cost
     2    associated with growing commodity canola, right?
     3    A.   I'm not sure, now that you ask that.         I don't know.
     4    Q.   You just testified that 85 percent of this cost was the
     5    cost associated with commodity canola.          Are you changing your
     6    testimony?
     7    A.   I'm saying I'm not sure.
     8    Q.   Okay.    So for the period of time -- so for the period of
     9    time between 2019 and '28, you're not sure whether the cost
    10    of selling commodity canola was $473 million or not.
    11    A.   Which number?    I'm sorry.
    12    Q.   The 557 million is the total cost of goods sold, right?
    13    A.   Correct.
    14    Q.   85 percent of that, you thought, was the cost of growing
    15    commodity canola, right?
    16    A.   That's correct.    I think that's right, but I'd want to
    17    look again.     I think that's right.
    18    Q.   Okay.    So that number, 557 million, by 85 percent, that
    19    would be $473 million, right?
    20    A.   I don't have a calculator here, but that sounds about
    21    right.
    22    Q.   Okay.    Now, we just talked about the value of commodity
    23    canola, right?     That's on your Jarosz slide 14.
    24    A.   Yes.
    25    Q.   And this is what you testified would be the sales value




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 156 of 194 PageID# 36827

                                                                            2313


                                     Jarosz, J. - Cross

     1    of commodity canola over that period of time, right?
     2    A.   I'm sorry.    Which number are you focusing my attention
     3    on, again?
     4    Q.   In the blue box, the 373 million.
     5    A.   Yes.
     6    Q.   Okay.    So based on your understanding of the cost of
     7    commodity canola, under your calculations, someone selling
     8    commodity canola during this time period, they would be
     9    taking roughly $100 million loss on sales of commodity
    10    canola; is that right?
    11    A.   Yes, by that calculation.
    12    Q.   Isn't it possible that Mr. Zacharias and Mr. Thomas were
    13    wrong about the incremental cost of selling omega-3 canola?
    14    A.   It's possible, but I asked them about the three
    15    particular categories that are in the contract.         They gave me
    16    their best estimate, because we're projecting the future.
    17    Q.   And isn't it possible they underestimated how much it
    18    will cost?
    19    A.   Yes, that's possible.     It's one of the reasons why I said
    20    projecting the future here is very difficult here and a
    21    permanent injunction might be appropriate.
    22    Q.   Isn't it possible that it actually costs a lot more to
    23    make omega-3 canola than commodity canola?
    24    A.   It could be more or less, yes.
    25    Q.   And if the incremental costs for omega-3 canola in your




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 157 of 194 PageID# 36828

                                                                              2314


                                     Jarosz, J. - Cross

     1    orange box there go up, right, then the royalty number --
     2    that amount would go down.
     3    A.   Yes.    I think you asked me that before.     Mathematically,
     4    that's how it would work, yes.
     5    Q.   And if your royalty amount goes down, then your rate
     6    would go down as well, right?
     7    A.   Mathematically, yes.
     8    Q.   Now, you would agree, Mr. Jarosz, that Cargill and Nuseed
     9    have differing views of the value of the potential omega-3
    10    aquaculture market; is that right?
    11    A.   I'm not exactly sure what you're asking.        I think they
    12    both view it as a very attractive business.        I think they
    13    have different assessments as to what their success will be
    14    in the business.
    15    Q.   Okay.    If you look at your Jarosz slide 11, in this slide
    16    you note that Cargill's projected revenue from 2019 to 2028
    17    for omega-3 oil is $940 million; isn't that right?
    18    A.   Yes, according to this projection.
    19    Q.   And all these numbers on your slide 11, they slide to
    20    CX-4084-83, right?     If you look down there, you can see
    21    that's the document it's citing to.
    22    A.   I think that's right.
    23    Q.   Now, I believe Mr. Sung showed you a copy of CX-483 on
    24    your direct examination, but that did not have the metadata
    25    associated with the document; isn't that right?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 158 of 194 PageID# 36829

                                                                            2315


                                      Jarosz, J. - Cross

     1    A.   What do you mean by "metadata"?
     2    Q.   Are you not familiar --
     3    A.   I'm not sure how you're using that term.
     4    Q.   The metadata is kind of hidden information about the
     5    document, about who worked on the document, the date of the
     6    document, those kinds of things.
     7    A.   Okay.    I'm not sure I would have used that definition to
     8    say what "metadata" is, but thank you for that.
     9    Q.   Okay.    I'd like you to take a look at CX-483.      And I
    10    believe you had said you thought this document was from late
    11    2018; is that right?
    12    A.   That's to the best of my memory, yes.
    13    Q.   So, if you could, take a look at CX-483 in your
    14    cross-examination binder.
    15    A.   I'm there.
    16    Q.   If you could, turn to the last page.        This is the
    17    metadata.     Do you see that?
    18    A.   I see Mozambique metical, Myanmar, Burma, and NAFTA on
    19    the last page.
    20    Q.   Are you looking at CX-0483?
    21    A.   Yes, I believe I am.
    22    Q.   Okay.    It's on the screen, Mr. Jarosz.     Do you see that?
    23    A.   Yes.    That doesn't appear to be part of what's in my
    24    binder.
    25                 MS. SHAW:   Your Honor, do you have that page in your




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 159 of 194 PageID# 36830

                                                                            2316


                                      Jarosz, J. - Cross

     1    binder?
     2                THE COURT:   What?
     3                MS. SHAW:    The very last page of CX-483.
     4                THE COURT:   CX -- is that in the cross or direct?
     5                MS. SHAW:    In the cross binder, Your Honor.
     6                THE COURT:   CX-483?   0483?
     7                MS. SHAW:    Yes, Your Honor.
     8                THE COURT:   No, that's not the last page of mine.       I
     9    don't have the metadata, it appears.
    10                MS. SHAW:    You don't have the metadata.    Well, we're
    11    going to have to fix your exhibits.         But the last page of the
    12    document does appear on the screen, and this is the metadata
    13    from CX-0483.
    14    BY MS. SHAW:
    15    Q.   Could you take a look at that, Mr. Jarosz.
    16    A.   Just so that we're clear, it's not the last page of what
    17    I have in my binder.
    18    Q.   I understand that.
    19    A.   Yes, I'm looking at it.
    20    Q.   And that's a metadata page, right?
    21    A.   I don't know.
    22    Q.   And do you see the date on which this document was last
    23    modified?
    24    A.   Yes.
    25    Q.   And that was in January of 2018, right?




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 160 of 194 PageID# 36831

                                                                            2317


                                     Jarosz, J. - Cross

     1    A.   Yes.
     2    Q.   Okay.
     3    A.   So it's early 2018.
     4    Q.   Okay.
     5    A.   I should correct my testimony to say it was early 2018.
     6    Q.   So the projections that you relied on are about 21 months
     7    old now; is that right?
     8    A.   They're about 21 months old now, but they were the last
     9    projections immediately before the hypothetical negotiation
    10    in November of 2018.
    11    Q.   And it is not unusual for a company approaching the
    12    launch of a new product to be revising projections and
    13    estimates the closer they come to launch; isn't that right?
    14    A.   I missed one word in what you said.        It's not unusual for
    15    what?
    16    Q.   It's not unusual for companies approaching the launch of
    17    a new product to revise projections and estimates as they
    18    come closer to the launch, right?
    19    A.   It's quite common.    The future is unknown, especially in
    20    a new-to-this-world product.
    21    Q.   And, in fact, you're aware that Cargill has more updated
    22    financials; isn't that right?
    23    A.   Yes, I'm aware of that.
    24    Q.   You're aware that there were more recent 2019 Cargill
    25    projections, right?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 161 of 194 PageID# 36832

                                                                            2318


                                     Jarosz, J. - Cross

     1    A.   Yes.    Those were after the hypothetical negotiation, but
     2    I am aware of those.
     3    Q.   And as late as February 2019 Cargill had updated
     4    projections, right?
     5    A.   Yes.
     6    Q.   And you did not consider those when you issued your
     7    report in May of this year, did you?
     8    A.   I did not quantify them.     I was aware of them, but they
     9    did not pre-date the hypothetical negotiation.
    10    Q.   And you are aware that BASF and Cargill have an expert
    11    named Mr. Napper, right?
    12    A.   Yes.
    13    Q.   And you are aware that Mr. Napper calculated some of the
    14    projections based on the 2019 projections; is that --
    15    A.   Yes -- I'm sorry.    I thought you were done.
    16                 Yes, I'm aware of that.
    17    Q.   Okay.    So if you look at your slide 12, now, Nuseed's
    18    projected revenue is $8.5 billion, right?
    19    A.   About 8.6 billion, but, yes, I see that number.
    20    Q.   Okay.    And that number is from CX-964, right?
    21    A.   Yes, I believe that's correct.
    22    Q.   And that document is Nuseed's omega-3 budget, right?
    23    A.   I forget the title of the document.
    24    Q.   Okay.    And you did not talk to anyone at Nuseed about
    25    CX-0964, did you?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 162 of 194 PageID# 36833

                                                                            2319


                                     Jarosz, J. - Cross

     1    A.   I don't recall having done that, no.
     2    Q.   Okay.    And no one from Nuseed has come to testify about
     3    CX-0964; is that right?
     4    A.   I don't believe so, no.
     5    Q.   Okay.    And if you could -- if we could take a look at
     6    CX-964.
     7    A.   I'm sorry.    Is it in one of the binders?
     8    Q.   It should be in your cross binder.
     9    A.   I'm sorry.    I don't think it is.     I may be missing
    10    something, but it doesn't appear to be.
    11    Q.   It should be in your direct binder, then.
    12    A.   Oh, the direct binder.     Okay.   Yes, I see it there.
    13    Q.   Okay.    Do you see on the first page in column F it says,
    14    "Date last revised"?
    15    A.   Yes, I do.
    16    Q.   And the date this was last revised, it says here, is
    17    August 15, 2017?
    18    A.   Yes, that's what it says.
    19    Q.   And you were not provided a more recent update, were you?
    20    A.   I don't recall one way or the other.
    21    Q.   And, instead, you base the Nuseed projections in your
    22    report on a budget last revised over two years ago; is that
    23    right?
    24    A.   I'm looking at this document.      You've used the term
    25    "budget," and maybe you could remind me why you're using that




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 163 of 194 PageID# 36834

                                                                             2320


                                     Jarosz, J. - Cross

     1    term.
     2    Q.   I believe I'm using that term because that's the file
     3    name for the document.
     4    A.   Okay.    I don't see it saying "budget" anywhere, but I did
     5    examine this document.
     6    Q.   Okay.    If you look at the last page of this document, it
     7    has the metadata for the document.        I hope it's there.
     8    A.   No, it's not.
     9    Q.   Okay.    Well, it's on the screen here.     Do you see that
    10    there is a file name?
    11    A.   Yes.
    12    Q.   And the file name is "Omega-3 Budget, Version 2"?
    13    A.   Yes.
    14    Q.   And so this number, the 8.5 billion that covers the
    15    period from 2019 to 2035, that's the -- sorry, it's the
    16    8.6 billion, right?     I'm sorry.    We should go back to
    17    Jarosz -- that's my fault -- we should go back to Jarosz
    18    slide 12.
    19                 This 8.6 billion, that covers the period from 2019
    20    to 2035, right?
    21    A.   Yes, I believe that's correct.
    22    Q.   So it's not really an apples-to-apples comparison between
    23    the projections you have for Cargill's revenue, which appears
    24    on Jarosz slide 11 and is about $940 million, right?
    25    A.   That's correct.




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 164 of 194 PageID# 36835

                                                                              2321


                                     Jarosz, J. - Cross

     1    Q.   Okay.
     2    A.   But what I used these for was the rate.
     3    Q.   I understand.    But you can actually look at your report
     4    and figure out what Nuseed's projections of revenue are from
     5    2019 to 2028, right?
     6    A.   Yes, you probably could.
     7    Q.   Okay.    And we can look at your report to figure that out,
     8    right?
     9    A.   Yes, I would imagine one could.
    10    Q.   Okay.    So if we go to CX-1148, which is your report
    11    again --
    12    A.   Which binder?
    13    Q.   The cross binder.
    14    A.   All right, I'm there.
    15    Q.   And if we go to -- it's going to be hard for you to find,
    16    so we'll put it up on the screen.       It's Page 25 -- actually,
    17    if we can go to Page 26.
    18                 You can add up the projected revenue to figure out
    19    what that revenue is through 2028, right?
    20    A.   Yes.    You're talking about looking at row 3?      Yes, one
    21    could do that.
    22    Q.   Right.    And I'll represent to you I've gone through this
    23    process of adding, and that number is about 2.5 billion.          Do
    24    you dispute that number?
    25    A.   If you give me a minute, I'll eyeball it to make sure.




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 165 of 194 PageID# 36836

                                                                            2322


                                       Jarosz, J. - Cross

     1    Q.     I have a calculator here, if that would be helpful to
     2    you.
     3    A.     No, I can just eyeball it.
     4                   What number did you say for revenues?
     5    Q.     Through 2028, 2.489.
     6    A.     Yes, that looks about right.
     7    Q.     Okay.    And so -- and if you look at that -- the first
     8    page of tab 7, which is Page 25, for Aquaterra there's
     9    actually revenue that was projected and expected in 2019 of
    10    $1.484 million, right?
    11    A.     There was a projection for that year for Aquaterra, yes.
    12    Q.     Okay.    But no such revenue has been realized by Nuseed
    13    for Aquaterra so far this year, right?
    14    A.     That's correct, yes.
    15    Q.     Okay.    And if you compare the -- just going back, if you
    16    compare the revenue between 2019 and 2028 for both Aquaterra
    17    and for Cargill's Latitude, Cargill estimates about $940
    18    million, and you would agree that Nuseed estimates $2.5
    19    billion?
    20    A.     That sounds right, based on what you said a few moments
    21    ago.
    22    Q.     So you would agree that Nuseed has a much more optimistic
    23    view of the total revenue from this market than Cargill,
    24    right?
    25    A.     No, I would agree that it has a more optimistic view as




                         Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 166 of 194 PageID# 36837

                                                                            2323


                                     Jarosz, J. - Cross

     1    to its performance in the business than Cargill has an
     2    expectation as to its performance in the building.
     3    Q.   So you would agree that Nuseed thinks it can make a lot
     4    more money in this market than Cargill thinks it can make.
     5    A.   On a revenue basis, yes.     At least as of the point of
     6    these estimates, yes.
     7    Q.   Okay.    You do not have a technical background, do you,
     8    Mr. Jarosz?
     9    A.   Correct, unless you call economics a technical
    10    discipline, which I don't.
    11    Q.   I might call it a technical discipline.
    12    A.   I do not have a background in physical sciences.
    13    Q.   Okay.    So you have to rely on someone else in order to
    14    obtain an understanding of the scope of the patents or the
    15    technology in any license, right?
    16    A.   I often rely on other technical experts, but I often look
    17    at licenses themselves.     You saw that I was author of a
    18    treatise on license for many years, so I've looked at many
    19    licenses over the years.
    20    Q.   But you would agree that you need to rely on someone else
    21    in order to understand the scope of specific patents or
    22    technology that's referenced in a license, right?
    23    A.   The precise patented scope, yes.       To have an
    24    understanding of the coverage over the inventions, not
    25    necessarily.




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 167 of 194 PageID# 36838

                                                                            2324


                                     Jarosz, J. - Cross

     1    Q.   Okay.    And you would agree that the proponents'
     2    agreement, the agreement between Nuseed and -- CSIRO and GRDC
     3    on the one side and Nuseed on the other, that includes rights
     4    to patents that have not even been asserted in this case; is
     5    that right?
     6    A.   Yes, that's right.
     7    Q.   Okay.    And you did not attempt to segregate out any value
     8    under that agreement for those unasserted patents, did you?
     9    A.   I didn't separately value patents other than the ones
    10    that have been asserted here, if that's what you're asking.
    11    Q.   Right.    And you didn't do that because you spoke to a
    12    Mr. de Feyter, from CSIRO, who gave you comfort that it was
    13    not necessary to segregate out the value of unasserted
    14    patents; isn't that right?
    15    A.   I don't recall our precise conversation, but he told me
    16    generally about the coverage of the 2010 license versus the
    17    asserted patents here.
    18    Q.   And you relied on that in forming your understanding of
    19    that agreement between CSIRO and GRDC and Nuseed, correct?
    20    A.   In part, yes.
    21    Q.   Okay.    And Mr. de Feyter is the IP manager for CSIRO;
    22    isn't that right?
    23    A.   I think he was at one time.      I don't know if he currently
    24    is, but at the time that I talked to him I believe he was.
    25    Q.   And he has not testified at trial here, has he?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 168 of 194 PageID# 36839

                                                                            2325


                                     Jarosz, J. - Cross

     1    A.   Not to my knowledge, no.
     2    Q.   So he has not been subject to cross-examination for the
     3    topics you discussed with him; isn't that right?
     4    A.   Again, I don't believe he's testified here.
     5    Q.   Okay.    And you did not rely on Dr. Kunst for your
     6    understanding of the technology licensed under the
     7    proponents' agreements, right?
     8    A.   You mean their intra-party agreements or the ones between
     9    CSIRO and GRDC on the one hand and Nuseed on the other?          No,
    10    I did not talk to her about that license --
    11    Q.   So she --
    12    A.   -- or set of licenses.
    13    Q.   Okay.    So she would not have an opinion on the relative
    14    value of the asserted patents within the license for you to
    15    rely on, correct?
    16    A.   I don't know.    I don't think she generally has an opinion
    17    on economic value.     I think she's a technical person.
    18    Q.   But I'm just asking you if -- she does not have an
    19    opinion on the relative value of technology under the
    20    licenses that you could rely on.
    21    A.   I don't know, but I don't recall asking her about that
    22    topic.
    23    Q.   Okay.    And you would agree that the proponents' agreement
    24    now includes licenses to a patent that is now co-owned by
    25    BASF, right?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 169 of 194 PageID# 36840

                                                                            2326


                                     Jarosz, J. - Cross

     1    A.   Yes.    You mean following the jury verdict on one
     2    particular patent?     Yes.
     3    Q.   Yes.    And it also includes licenses to a patent that is
     4    now invalid, right?
     5    A.   Yes, as I understand it.
     6    Q.   And you would also agree that at the time the agreement
     7    was entered into by the parties, there are only patent
     8    applications that were identified in the agreement; isn't
     9    that right?
    10    A.   In 2010?    Yes, I believe that's correct.
    11    Q.   And there are no issued patents identified in either the
    12    license agreement between CSIRO, GRDC, and Nuseed, on the one
    13    hand, or the collaboration agreement between CSIRO, Nuseed,
    14    and GRDC, correct?
    15    A.   Could you ask that again?      I want to make sure that I'm
    16    following it.
    17    Q.   There are no -- let me break up the question to make it
    18    easier.
    19                There are no issued patents identified in the
    20    license agreement between CSIRO, Nuseed, and GRDC, correct?
    21    A.   That's correct.
    22    Q.   And there is another agreement between CSIRO, GRDC, and
    23    Nuseed.     Isn't that right, Mr. Jarosz?
    24    A.   There's a collaborative agreement, if that's what you're
    25    referring to, yes.




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 170 of 194 PageID# 36841

                                                                            2327


                                     Jarosz, J. - Cross

     1    Q.   Yes.    And that collaboration agreement also does not
     2    include any issued patents, right?
     3    A.   That's right.    So even though patents have issued, the
     4    rate hasn't gone up.
     5    Q.   Okay.    And if you -- if you could, take a look at CX-181
     6    in your binder.
     7    A.   Which binder?
     8    Q.   The cross binder.
     9    A.   Okay.    I'm there.
    10    Q.   Could you turn to the page ending in 90893?
    11    A.   Again, these don't have Bates numbers, besides the first
    12    two pages, at least the version that's in my binder.
    13    Q.   Do you see a Page 9?
    14    A.   Yes.
    15    Q.   Okay.    And Page 9, at Section 3.1, this is the grant of
    16    license in the agreement; is that right?
    17    A.   Yes.
    18    Q.   Okay.    And if you turn the page, this lists all the
    19    things that Nuseed received a license to under this
    20    agreement, correct?
    21    A.   Yes.    Are you referring to A through D?
    22    Q.   Yes.
    23    A.   Yes.
    24    Q.   So it received an exclusive license to core technology,
    25    right?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 171 of 194 PageID# 36842

                                                                            2328


                                     Jarosz, J. - Cross

     1    A.   That's right.
     2    Q.   And an exclusive license to the project technology,
     3    right?
     4    A.   Yes.
     5    Q.   It also received a nonexclusive license to existing
     6    nonexclusive technology, right?
     7    A.   Yes.
     8    Q.   And it received a nonexclusive license to additional
     9    patents, right?
    10    A.   There's more to it in D, but, yes, I agree that D is as
    11    it's stated here.
    12    Q.   Okay.    It's a lot of stuff.    I just want to look at one
    13    of these things, and that is the core technology.
    14                 That is defined, at the page ending 90888, which I
    15    know you don't have in the version in your binder, but that
    16    is Page 4 of the agreement.
    17    A.   Okay, I'm there.
    18    Q.   Okay.    And there is a definition for "core technology"
    19    towards the bottom of Page 4.       Do you see that?
    20    A.   Yes, I do.
    21    Q.   Okay.    And it defines it as, "Genetic-based technologies
    22    for the production of long-chain omega-3 oils and oilseeds of
    23    transgenic plants comprising inventions, information,
    24    techniques, materials, data, knowledge, know-how, scientific,
    25    technical, and other information developed prior to and




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 172 of 194 PageID# 36843

                                                                            2329


                                        Jarosz, J. - Cross

     1    independently of the collaborative research agreement, which
     2    is not in the public domain and made available by CSIRO and
     3    GRDC for the project, all of which are described in substance
     4    in parts A and B of Schedule 1 of the collaborative research
     5    agreement."     Do you see that?
     6    A.   There's more to that sentence, but, yes, I see that
     7    provision.
     8    Q.   "As may be updated by agreement of the parties from time
     9    to time during the term."         That's what it says, right?
    10    A.   Yes.
    11    Q.   Now, could you take a look at CX-0681 in your binder.
    12    A.   I'm there.
    13    Q.   This is the -- and I believe this document has been
    14    admitted.     This is the collaboration -- the collaborative
    15    research agreement between CSIRO, Nuseed, and GRDC, right?
    16    A.   Yes.
    17    Q.   And this is -- the definition of "core technology" in the
    18    license agreement makes reference to Schedule 1 of this
    19    agreement, correct?
    20    A.   Yes, I believe so.
    21    Q.   Okay.    And if you turn to Page 27 of the agreement, which
    22    ends in 90957, which is not on your document...
    23                 Are you there?
    24    A.   Yes, I am.
    25                 MS. SHAW:   Your Honor, are you there?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 173 of 194 PageID# 36844

                                                                            2330


                                       Jarosz, J. - Cross

     1                 THE COURT:   Yes.   I'm looking at the screen.
     2                 MS. SHAW:    That's a good choice.
     3    BY MS. SHAW:
     4    Q.   This identifies all of the things that are included in
     5    core technology, right?
     6    A.   I'm not disputing that, but I don't see that on this
     7    page.   Does it say "core technology" somewhere, and I'm just
     8    not seeing it?
     9    Q.   Do you want to go back and look at CX-0181 that we were
    10    just looking at for the definition of "core technology" on
    11    Page 4?
    12    A.   Yes.    This is the Schedule 1 and part A and B that appear
    13    to be referred to in CX-0181.
    14    Q.   Okay.    And so parts A and B, these were exclusively
    15    licensed to Nuseed under the license agreement, right?
    16    A.   Yes, I believe so.
    17    Q.   And so they received exclusive licenses to the three
    18    patent applications you see listed here, right?
    19    A.   Yes.
    20    Q.   And they received exclusive licenses to the specific
    21    genes identified in section B, right?
    22    A.   Yes, that appears to be the case.
    23    Q.   Okay.    And do you see at the top it also -- at the top of
    24    this agreement, it says, "Part C, D, and E of Schedule 1 list
    25    IP that is not exclusively licensed to Nuseed in the field"?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 174 of 194 PageID# 36845

                                                                            2331


                                     Jarosz, J. - Cross

     1    A.   I see that; although, 181 only refers to Parts A and B,
     2    Schedule 1.
     3    Q.   But you see that this was also -- is not exclusively
     4    licensed to Nuseed, right, parts C, D, and E?
     5    A.   I assume that's the case.      It wasn't a provision we were
     6    just reading, but I believe that's correct.
     7    Q.   Okay.    And if you turn to Page 29 of this agreement,
     8    that's where part C is identified.        And part C identifies
     9    various genes and gene sequences from CSIRO, right?
    10    A.   Yes.
    11    Q.   Okay.    And then part D on Page 30, this was also licensed
    12    to Nuseed, right?
    13    A.   Nonexclusively, as I understand it, yes.
    14    Q.   And they got constructs from CSIRO and GRDC, right?
    15    A.   Yes.
    16    Q.   Okay.    And then in section E there was additional
    17    confidential CSIRO information that Nuseed received, right?
    18    A.   Yes.
    19    Q.   And under the license agreement, Nuseed also obtained
    20    ownership of the elite event, right?
    21    A.   Yes, I believe so.
    22    Q.   Okay.
    23    A.   Or co-ownership, but some ownership rights.
    24    Q.   And they also received ownership rights with respect to
    25    future patents, right?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 175 of 194 PageID# 36846

                                                                              2332


                                      Jarosz, J. - Cross

     1    A.     I think that's right.    I don't have a perfect memory on
     2    that.
     3    Q.     Nuseed, in fact, is the -- one of the owners of some of
     4    the patents that have been asserted in this lawsuit, right?
     5    A.     That's my understanding, yes.
     6    Q.     Okay.    And you made no attempt to segregate out the value
     7    under the agreement associated with any of these things, did
     8    you?
     9    A.     That's correct, because, remember, the license provides
    10    the same rate, even if there's only one patent still
    11    remaining at the end of the license.
    12    Q.     And under the hypothetical negotiation, BASF and Cargill
    13    would not receive any rights to any of these things we've
    14    gone over, have we?
    15    A.     Correct, it would just receive rights to the patents that
    16    have been found infringed by the jury.
    17    Q.     And with respect to Cargill's commercial lines, the only
    18    thing that BASF and Cargill need a license for are the Group
    19    A patents, right?
    20    A.     Certainly, they need the rights under the Group A
    21    patents.
    22    Q.     And the '541 patent has not been asserted against
    23    Cargill's commercial lines, has it?
    24    A.     Not against the current commercial line.      I don't know
    25    what the future will hold.




                         Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 176 of 194 PageID# 36847

                                                                               2333


                                     Jarosz, J. - Cross

     1    Q.   And you made no effort to apportion any value under this
     2    agreement attributable to just the Group A patents, did you?
     3    A.   I did in the way that I described on my direct testimony.
     4    Q.   And that is based on your understanding that all the
     5    patents carry the same value of the whole agreement.          Each
     6    patent carries the value of the whole agreement; that's your
     7    understanding?
     8    A.   That's part of the understanding from the 2010 and 2011
     9    agreements, and it's also based on the testimony of Dr. Kunst
    10    and my conversations with her.
    11    Q.   And is it your understand that Dr. Kunst reviewed any of
    12    these license agreements?
    13    A.   I don't think she reviewed these two license agreements,
    14    but she's familiar with the patents.
    15    Q.   And that's also based on your understanding based on your
    16    discussion with Mr. de Feyter at CSIRO, right?
    17    A.   That what is based on that?
    18    Q.   That each patent under the agreement equals the value of
    19    the whole agreement.
    20    A.   I don't know that he told me that.         I don't remember that
    21    we had that conversation.
    22    Q.   And you made no effort to apportion out the value
    23    associated with the nonpatent rights license under the
    24    agreement, did you?
    25    A.   I apportioned value associated with these patents in the




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 177 of 194 PageID# 36848

                                                                            2334


                                     Jarosz, J. - Cross

     1    way that we've talked about.      I didn't separately value
     2    things other than the patents-in-suit here.
     3    Q.   Now, you have based your royalty rate on sales of omega-3
     4    oil by Cargill.     That's the royalty base that you think it
     5    should be applied to, right?
     6    A.   For -- would you mind asking that again?        I want to make
     7    sure I'm following it.
     8    Q.   So the royalty base for future damages is Cargill's
     9    Latitude product, sales from Cargill's Latitude product?
    10    A.   I don't recall providing an opinion on what the base is,
    11    but that makes sense to me.      I did provide an opinion as to
    12    the base for past damages.
    13    Q.   Okay.    And you do not have an opinion on whether the
    14    asserted patents disclosed all the technology necessary to
    15    achieve a viable commercial product, right?
    16    A.   I would be surprised if that's the case.        I think there
    17    are more things that contribute to value.        That's why the
    18    licenses that you see don't have 100 percent of the value of
    19    the product payment going to an IP owner.
    20    Q.   Could you just answer the question I asked, which is:
    21                 Do you have an opinion on whether the asserted
    22    patents disclose all the technology necessary to achieve a
    23    viable commercial product?
    24    A.   Not from a technical standpoint, but I'd be surprised if
    25    the patents alone give one everything needed to commercialize




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 178 of 194 PageID# 36849

                                                                              2335


                                      Jarosz, J. - Cross

     1    a product.
     2    Q.   And you did not have any discussions with Dr. Kunst
     3    regarding whether the asserted patents are essential to the
     4    production of a commercially viable omega-3 canola oil; isn't
     5    that right?
     6    A.   I recall her saying that these patents are the blueprint.
     7    I don't recall if we used the term "essential" in our
     8    conversation.
     9    Q.   Could we play Kunst 290, Your Honor, from 20 -- 290-20,
    10    to 291-2?
    11                THE COURT:   Now, where is his deposition?
    12                MR. SUNG:    Your Honor, we would object to playing
    13    Dr. Kunst's video deposition to seek to impeach Mr. Jarosz.
    14                THE COURT:   Who was talking?
    15                MR. SUNG:    I was, Your Honor.      I think what counsel
    16    was referring to is that they would like to play Dr. Kunst's
    17    video deposition as a basis for impeaching Mr. Jarosz.
    18                THE COURT:   Well, I missed that.      I assumed they
    19    were looking for the witness's deposition.
    20                MR. SUNG:    No, Your Honor.
    21                MS. SHAW:    Your Honor, I had asked a question as to
    22    whether he had discussions with Dr. Kunst regarding whether
    23    the asserted patents are essential to the production of a
    24    commercially viable omega-3 canola oil, and I believe he said
    25    that he relied on Dr. Kunst's opinion about the value of the




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 179 of 194 PageID# 36850

                                                                             2336


                                     Jarosz, J. - Cross

     1    asserted patents, but he wasn't sure about the essentiality.
     2              THE COURT:    I think that's a matter for argument,
     3    not a matter for a question.
     4              MS. SHAW:    Okay.   I'll move on, Your Honor.
     5              THE COURT:    How much longer are you going to be?
     6              MS. SHAW:    I have a little bit longer, probably
     7    about 20 minutes -- 20, 30 minutes.        I'm happy to go through
     8    it now or I can pick it up tomorrow.        I'm conscientious of
     9    the Court and Mr. Jarosz.
    10              THE COURT:    I expect there's going to be some
    11    redirect examination?
    12              MR. SUNG:    I expect so, Your Honor, but not very
    13    long.
    14              THE COURT:    Well, let's keep going.
    15    BY MS. SHAW:
    16    Q.   Mr. Jarosz, you're not aware of any sales Nuseed has lost
    17    to Cargill, right?
    18    A.   That's correct.
    19    Q.   But it is your opinion that there has been price erosion;
    20    isn't that right?
    21    A.   There has been some evidence of price erosion so far.
    22    There's likely to be more evidence in the future.
    23    Q.   And your basis for saying that there is price erosion is
    24    because customers have been hesitant in signing multiyear
    25    agreements; isn't that right?




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 180 of 194 PageID# 36851

                                                                                2337


                                        Jarosz, J. - Cross

     1    A.     Yes.
     2    Q.     And that may impact Nuseed's pricing going forward,
     3    right?
     4    A.     Yes.
     5    Q.     But you don't know why customers will not enter into
     6    multiyear contracts with Nuseed, do you?
     7    A.     Not for sure, I do not, no.
     8    Q.     And you don't think Nuseed really knows why customers
     9    won't enter into long-term contracts, do you?
    10    A.     I don't think they know for sure.           Ms. Boettner talked
    11    about that topic earlier today.
    12    Q.     And you did not speak to any potential customers of --
    13    potential customers for Nuseed's omega-3 oil product, did
    14    you?
    15    A.     No, I did not.
    16    Q.     You did not speak to anyone in the aquaculture market,
    17    did you?
    18    A.     I spoke to people at Nuseed.
    19    Q.     Other than Nuseed?
    20    A.     I don't recall having a discussion with others in the
    21    business.
    22    Q.     Okay.    And you did not perform any --
    23                   THE COURT:   You don't recall discussions --
    24                   THE WITNESS:   -- with people at Nuseed.
    25                   THE COURT:   -- with people at Nuseed?




                         Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 181 of 194 PageID# 36852

                                                                            2338


                                      Jarosz, J. - Cross

     1                 THE WITNESS:   Yes.
     2                 THE COURT:   Go ahead.
     3    BY MS. SHAW:
     4    Q.   I think I had a slightly different question.        My question
     5    was, you did not have any discussions with anyone in the
     6    aquaculture market other than Nuseed, correct?
     7    A.   Correct.    I agree with that, to the best of my memory.
     8    Q.   And you did not perform any analysis on the demand in the
     9    aquaculture market for omega-3 canola, did you?
    10    A.   Not a formal analysis, but I looked at the documents that
    11    had been produced, and they reflect Cargill and Nuseed's
    12    views as to how the marketplace might develop.
    13    Q.   And you do not have any understanding of what the current
    14    customer acceptance for omega-3 canola oil is, do you?
    15    A.   I'm sorry.    You said "customer expectance"?
    16    Q.   Acceptance.
    17    A.   Correct, I do not know, because no one has signed a sales
    18    contract to date.
    19    Q.   Okay.    And you did not talk to any farmers in preparing
    20    your opinion?
    21    A.   No.
    22    Q.   You did not talk to any fish feed farmers?
    23    A.   Correct.
    24    Q.   You did not talk to any fish feed manufacturers?
    25    A.   Correct.




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 182 of 194 PageID# 36853

                                                                            2339


                                     Jarosz, J. - Cross

     1    Q.    And you did not talk to any potential Aquaterra
     2    customers, correct?
     3    A.    I believe that's correct, yes.
     4    Q.    Okay.    I want to focus a little bit more on the price
     5    erosion issue.      You would agree that Nuseed has not finalized
     6    a price for their omega-3 canola products yet, right?
     7    A.    Correct.
     8    Q.    And you would agree that both parties here, Cargill and
     9    Nuseed, their pricing strategies will be setting the price of
    10    their omega-3 canola oil relative to the price of fish oil?
    11    A.    I think both intend to peg the price of their plant-based
    12    omega-3 oil to the fish oil price.
    13    Q.    And you would agree that both parties here -- their
    14    pricing strategies will be setting that price as a function
    15    of the price of fish oil, right?
    16    A.    Yes, I think so.    In other words, fish oil will be a
    17    consideration in determining what the canola oil price should
    18    be.
    19    Q.    In fact, both Nuseed and Cargill's products will have to
    20    compete with fish oil in the aquaculture market.
    21    A.    Yes, I believe that's correct.
    22    Q.    And you do not have an opinion on what Nuseed's maximum
    23    production capacity would be for the next ten years, do you?
    24    A.    I don't think I know what it is.      I think I -- I know
    25    that it's scaleable, but I don't know precisely what it's




                        Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 183 of 194 PageID# 36854

                                                                             2340


                                     Jarosz, J. - Cross

     1    scaleable up to.
     2    Q.   And your understanding that it is scaleable is based
     3    solely on your discussions with Andy Thomas and Brent
     4    Zacharias, right?
     5    A.   No, I don't think that's right.       I think we talked about
     6    this at my deposition.     I've seen produced documents that had
     7    stars associated with certain characteristics of Nuseed's
     8    program, and there were four or five stars associated with
     9    scaleability, so I have seen produced documents on that
    10    topic.
    11    Q.   Okay.    But your understanding regarding Nuseed's
    12    capacity, that's based on your discussions with Mr. Zacharias
    13    and Mr. Thomas, right?
    14    A.   I don't recall if I discussed capacity with them.         I
    15    recall discussing scaleability.
    16    Q.   Okay.    So you don't know what Nuseed's capacity is,
    17    right?
    18    A.   I don't know what its maximum capacity is for this new
    19    product in any particular year.       Yes, I agree with that.
    20    Q.   And you have not spoken to anyone at Nuseed regarding
    21    what their maximum capacity is?
    22    A.   Not that I recall.    I'm not sure if there is someone who
    23    knows the answer to that.
    24    Q.   And no one from Nuseed has testified at this trial
    25    regarding their capacity for production; is that right?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 184 of 194 PageID# 36855

                                                                               2341


                                       Jarosz, J. - Cross

     1    A.   I don't recall reading or hearing testimony on maximum
     2    capacity.     I recall testimony on scaleability.
     3    Q.   Okay.    Could you take a look at PX-55 in your binder?
     4    A.   Which binder?
     5    Q.   The cross binder.
     6                 THE COURT:   This is already admitted, isn't it?
     7                 MS. SHAW:    So, Your Honor, the document itself is
     8    admitted, but because it is an Excel file, it's a little
     9    difficult to review, so we've created PX-55, which is a
    10    portion of the document, just so you can see the numbers with
    11    your eyes.
    12    BY MS. SHAW:
    13    Q.   So this is the omega-3 budget document that we looked at,
    14    right?   Are you there?
    15    A.   I'm looking at PX-55.       It appears to be a two-page
    16    document.
    17    Q.   So this is the -- the first page of it, you see that
    18    green chart that we saw in the other document.         I'd like to
    19    take you to the second page.        Do you see that?
    20    A.   Yes, I do.
    21    Q.   Okay.    And this is a tab from that CX-964, that larger
    22    document, that's titled "fish oil price and scarcity."          Do
    23    you see that?     You might not see that here, but that's what
    24    it is, okay?
    25    A.   Scarcity?




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 185 of 194 PageID# 36856

                                                                               2342


                                         Jarosz, J. - Cross

     1    Q.     "Fish Oil Price and Scarcity."         That's the name of this
     2    tab.
     3    A.     I want to make sure that I'm following.
     4    Q.     Yes, please orient yourself to the document.
     5    A.     Where should I find price and scarcity on this?        I'm
     6    sorry.
     7    Q.     Do you see the aqua pricing strategy highlighted in
     8    yellow under "Aqua Pricing Strategy"?
     9    A.     Yes.
    10    Q.     So that is the pricing, and then if you go to line 35.
    11    A.     Yes, I'm there.
    12    Q.     Do you see that's the "surplus/deficit" line there?          Do
    13    you see that?
    14    A.     Excluding Nuseed, yes, I see that.
    15    Q.     Okay.    So I just want to focus your attention.      Let's
    16    first talk about this line 35, the "surplus deficit excluding
    17    Nuseed."       This is the kind of deficit of fish oil in the
    18    market as calculated by Nuseed, correct, over time?
    19    A.     Yes, it's the relationship or difference between demand
    20    and supply, it appears.
    21                   THE COURT:   The deficit between demand and supply of
    22    fish oil?
    23                   MS. SHAW:    Yes.   So --
    24                   THE COURT:   This only applies to fish oil?     It
    25    doesn't apply to any capacity of either Cargill or Nuseed?




                         Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 186 of 194 PageID# 36857

                                                                            2343


                                      Jarosz, J. - Cross

     1                 MS. SHAW:   I'm going to get to that in just a
     2    minute, Your Honor.      It's right below here.
     3    BY MS. SHAW:
     4    Q.   And if you look at line 37, that line says, "Nuseed
     5    volume," right?
     6    A.   Yes, that's right.
     7    Q.   And that is the -- in this projection, that is the volume
     8    of oils Nuseed would make, right?
     9    A.   That appears to be the case, yes, or equivalent fish oil.
    10    Q.   Okay.    That's right.    And if you see line 39, that's the
    11    percent of total fish oil demand that number could supply.
    12    Do you see that?
    13    A.   Yes, I do.
    14    Q.   Okay.    And if you look at line 40, that is the percent of
    15    the deficit, the shortage of fish oil that Nuseed could
    16    supply, right?
    17    A.   Yes.    Based on this calculation, yes.
    18    Q.   Okay.    And if you look in column O, that's the
    19    information for 2028, right -- 2025?
    20    A.   I believe it's 2025, yes.
    21    Q.   So the percent of the deficit that Nuseed projected that
    22    they could supply in 2025 was 33.7 percent, correct?
    23    A.   This calculation shows 33.7 percent, and I think they
    24    were figuring the economics of providing that amount.
    25    Q.   Okay.    So, for example, if Cargill was only able to




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 187 of 194 PageID# 36858

                                                                            2344


                                      Jarosz, J. - Redirect

     1    supply, say, 30 percent of the deficit in 2025, then both
     2    Nuseed and Cargill could both sell to this market without
     3    Cargill taking a single sale from Nuseed; isn't that right?
     4    A.   I don't know that that's true.
     5    Q.   If Cargill provided 30 percent of the deficit in 2025 and
     6    Nuseed provided 33.7 percent of the deficit in 2025, you
     7    would agree that Cargill and Nuseed would be providing 63.7
     8    percent of the deficit?
     9    A.   Using that calculation, that's correct.
    10    Q.   Okay.
    11    A.   That doesn't mean Cargill's sales don't come at the
    12    expense of Nuseed.
    13                 MS. SHAW:    I have no further questions.   Pass the
    14    witness.
    15                 THE COURT:   All right.
    16                              REDIRECT EXAMINATION
    17    BY MR. SUNG:
    18    Q.   Mr. Jarosz, opponents' counsel had questioned you about
    19    one of the cases in which you testified previously in which
    20    you had not apportioned with respect to a multicomponent
    21    device or case; is that correct?
    22    A.   Yes.
    23    Q.   In your expert opinion, is this a multi-device or
    24    component case?
    25    A.   No.    These patents appear to cover the whole blueprint or




                       Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 188 of 194 PageID# 36859

                                                                            2345


                                   Jarosz, J. - Redirect

     1    the whole product.     This is not an electronics multicomponent
     2    case, for instance.
     3    Q.   You were also questioned on cross-examination with
     4    respect to CX-0181, the agreement, license agreement, and do
     5    you recall testifying with respect to this?
     6    A.   Yes.
     7    Q.   Do you recall how many amendments there are to this
     8    particular contract?
     9    A.   Sitting here right now, I don't.
    10    Q.   And if I can refer you to your expert report at tab 3 to
    11    see if that would refresh your recollection.
    12    A.   I see tab 3, and you'll have to give me a moment, please.
    13    Maybe you have a particular page I should turn to.
    14    Q.   Line 18 on that document, if you will.
    15    A.   I'm sorry.   This entry is collaborative research
    16    agreement and variations 1 through 5 agreements, so that
    17    suggests that there were at least five.
    18    Q.   So counsel didn't question you about the patent listing
    19    in any of those other amendments, did she?
    20    A.   No.
    21    Q.   If we could pull up Exhibit CX-0483, the last page, the
    22    metadata that counsel referred to.
    23                Mr. Jarosz, can you look at the last date modified,
    24    I think, and tell me what date that reflects?
    25    A.   January 26, 2018.




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 189 of 194 PageID# 36860

                                                                            2346


                                   Jarosz, J. - Redirect

     1    Q.   And can we look at the line right below that, the date
     2    created?
     3    A.   That's February 28, 2018.
     4    Q.   Do those two dates suggest to you anything with regard to
     5    this particular metadata?
     6    A.   I find that very curious that the last modification was
     7    before the date created.
     8    Q.   You usually don't modify something before you create it;
     9    is that your understanding?
    10    A.   That's correct.    That's why I find this curious.
    11    Q.   Let's turn to the questioning that opponents' counsel
    12    ended with with respect to the 30 percent of the fish oil
    13    deficit that Nuseed had projected.
    14                That was a projection in 2025 based on data back in
    15    2016, 2017; is that your understanding?
    16    A.   It was a projection for 2025 done in something like 2016
    17    or 2017.
    18    Q.   And what is your understanding with regard to projections
    19    that are that far in the future?
    20    A.   It is difficult to estimate the future.       It's certainly
    21    difficult to estimate ten years out into the future.
    22    Q.   And does a projection like that support your discussion
    23    earlier with respect to injunctive relief?
    24    A.   Yes.   The future is unknown.     It's unknown as to prices,
    25    it's unknown as to quantities, it's unknown as to revenues




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 190 of 194 PageID# 36861

                                                                              2347




     1    and costs, and I've seen a variation in projections in just a
     2    short amount of time because neither party really knows how
     3    this product line will develop.
     4    Q.   And each of these projections that they're based upon,
     5    they're based on single snapshots in time; would you agree?
     6    A.   That's correct.
     7                MR. SUNG:    No further questions, Your Honor.     I
     8    think we'd ask that the witness not be excused, however; that
     9    we reserve the ability to recall him, if necessary, for
    10    rebuttal.
    11                THE COURT:   All right.   If you may be recalled as a
    12    witness, you shouldn't discuss your testimony with anyone or
    13    consult any other documents without the prior authorization
    14    of the Court.
    15                THE WITNESS:   Yes, Your Honor.
    16                THE COURT:   You can step down at this time.
    17                (The witness stepped down.)
    18                THE COURT:   Does that complete the case in chief for
    19    the proponents?
    20                MR. SUNG:    Yes, Your Honor.   Subject to any
    21    rebuttal, we would close now.
    22                THE COURT:   All right.   Well, I think we'll resume
    23    again at 10:00 tomorrow morning with the opponents' evidence
    24    on damages.
    25                MS. SHAW:    Your Honor, I do have one question.       Just




                      Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 191 of 194 PageID# 36862

                                                                            2348




     1    for clarification, I just wanted to understand if the Court
     2    has any preference on how they want to handle closings and
     3    also proposed findings of fact and conclusions of law.
     4               THE COURT:   Well, I think your proposed findings of
     5    fact and conclusions of law should be ready tomorrow morning
     6    in the hopes that we'll finish the evidence tomorrow and be
     7    able to hear closing arguments.
     8               Obviously, you could amend them based on the
     9    evidence that's actually produced either in your case in
    10    chief or rebuttal evidence, but I think both sides should
    11    have that ready tomorrow morning so that it can expedite the
    12    process tomorrow.
    13               MS. SHAW:    And did I understand correctly that you
    14    did want to do closings, as well, for this phase of the case?
    15               THE COURT:   Yes.   And I don't know how long you
    16    think you need for closing argument.
    17               MS. SHAW:    I don't have a good estimate right now.
    18    Maybe 15, 20 minutes.
    19               MR. SUNG:    That would be acceptable.
    20               MS. SHAW:    Actually, my counsel is telling me a half
    21    an hour.
    22               THE COURT:   Well, I think I can live with half an
    23    hour each side, and, of course, the proponents would have the
    24    right to open and close on this issue so they could reserve
    25    time for rebuttal.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 192 of 194 PageID# 36863

                                                                            2349




     1              MS. SHAW:    Certainly.    And just the last
     2    housekeeping issue:
     3              As I mentioned on Friday, Dr. Murphy, his testimony,
     4    he was deposed on Saturday, his testimony will be presented
     5    by deposition, and we just wanted to understand from the
     6    Court if they had a preference as to how they receive and
     7    review that evidence; whether you would like us to play the
     8    testimony in court, if you would like to receive a video
     9    clip, if you would like to review the transcript.
    10              THE COURT:    You mean you have your expert plus
    11    Dr. Murphy?    Who else do you have?
    12              MS. SHAW:    So tomorrow we plan on putting on Dmitry
    13    Gromov from Cargill, as well as Carl Andre and Brian Napper
    14    live, and then we would also have the deposition testimony of
    15    Dr. Murphy, which I understand is around 40 minutes.
    16              THE COURT:    I don't think this case is ever going to
    17    end.
    18              MS. SHAW:    I do think we'll be able to get all the
    19    live witnesses done tomorrow and, hopefully, the deposition
    20    testimony of Dr. Murphy, as well.       But, again, we just wanted
    21    to see how you would like to receive that evidence.
    22              THE COURT:    Well, I think that you should present --
    23    you can present it however you want it, but it seems to me it
    24    should be just like the live witnesses.
    25              MS. SHAW:    Okay, Your Honor.




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 193 of 194 PageID# 36864

                                                                            2350




     1              THE COURT:    Play his deposition.     I don't like to
     2    hear all the evidence in the case and then go back in
     3    chambers and look at a movie.      I like to be prepared to rule
     4    when the evidence is concluded, because I believe that I have
     5    a better grasp of the case then than I will months later or a
     6    month later or a week later, going back and looking at the
     7    record.
     8              MS. SHAW:    We're happy to do that, Your Honor.
     9              THE COURT:    You lose so much ability to weigh the
    10    evidence when you go back and look at a cold record, so I
    11    like -- that's why I like to have closing arguments as soon
    12    as possible after the conclusion of the evidence, as well as
    13    proposed findings of fact and conclusions of law.
    14              MS. SHAW:    We're happy to do that, Your Honor.
    15              THE COURT:    All right.    Any further questions?
    16              MR. SUNG:    No, Your Honor.
    17              MS. SHAW:    Nothing from us.
    18              THE COURT:    If you have a rebuttal witness, who
    19    would your rebuttal witness be?
    20              MR. SUNG:    I think only to the extent that there is
    21    testimony elicited from Mr. Napper would we recall Mr. Jarosz
    22    for that purpose.
    23              THE COURT:    Okay.   We'll be adjourned until 10:00
    24    tomorrow morning.
    25              (Proceedings adjourned at 5:28 p.m.)




                     Carol L. Naughton, Official Court Reporter
Case 2:17-cv-00503-HCM-LRL Document 813 Filed 11/15/19 Page 194 of 194 PageID# 36865




     1
     2                                CERTIFICATION
     3
     4          I certify that the foregoing is a correct transcript
     5    from the record of proceedings in the above-entitled matter.
     6
     7
     8               ___________________/s/____________________
     9                             Carol L. Naughton
    10                              November 4, 2019
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25




                     Carol L. Naughton, Official Court Reporter
